Exhibit 10.18
Execution Version




AMENDMENT NO. 1 TO SENIOR
SECURED REVOLVING CREDIT AGREEMENT
This AMENDMENT NO. 1 (this “Amendment”) dated as of December 3, 2019, is made
with respect to the Senior Secured Revolving Credit Agreement, dated as of
February 21, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among BARINGS BDC, INC. a Maryland
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party to the Credit Agreement as lenders (the
“Lenders”), ING CAPITAL LLC, as administrative agent for the Lenders under the
Credit Agreement (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), and solely for purposes of Section 2.10,
ENERGY HARDWARE HOLDINGS, a Delaware Corporation (the “Subsidiary Guarantor”,
and together with the Borrower, the “Obligors”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement
(as amended hereby).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.
NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION I AMENDMENTS TO CREDIT AGREEMENT
Effective as of the Amendment No. 1 Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text or stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text or double-underline text) as set forth in the
Credit Agreement attached hereto as Exhibit A.
SECTION II     MISCELLANEOUS
2.1.      Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Amendment No. 1 Effective Date”) on which the
Borrower and each Subsidiary Guarantor party hereto have satisfied each of the
following conditions precedent (unless a condition shall have been waived in
accordance with Section 9.02 of the Credit Agreement):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or



--------------------------------------------------------------------------------

2






(2) written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission or electronic mail of a signed signature page to this
Amendment) that such party has signed a counterpart of this Amendment.
(b)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses owing related to this
Amendment and the Credit Agreement owing, incurred and invoiced on or prior to
the Amendment No. 1 Effective Date due to any Lender on the Amendment No. 1
Effective Date.
(c)    Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request in form and substance reasonably
satisfactory to the Administrative Agent.
The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.
2.2.     Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Amendment No. 1
Effective Date and after giving effect to this Amendment:
(a)     This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms, except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its respective
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(b)    The execution, delivery and performance by the Borrower and the
Subsidiary Guarantor of this Amendment, and the consummation of the transactions
contemplated hereby, (i) are within each of the Borrower’s and the Subsidiary
Guarantor’s corporate powers, (ii) do not require any consent or approval of
registration or filing with, or any other action by, any Governmental Authority,
except for (x) such as have been or will be obtained or made and are in full
force and effect and (y) filings and recordings in respect of the Liens created
pursuant to the Security Documents, (iii) will not violate any applicable law or
regulation or the charters, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any



--------------------------------------------------------------------------------

3






order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (iv) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (v) except for Liens created pursuant
to the Security Documents, will not result in the creation or imposition of any
Lien on any asset of the Borrower or any of its Subsidiaries.
(c)    The representations and warranties set forth in Article III of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Amendment No. 1 Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date.
(d)    No Default or Event of Default has occurred or is continuing under the
Credit Agreement.
2.3.     Consent to Valuation Policy. In accordance with Section 6.13 of the
Credit Agreement and the definition of “Permitted Policy Amendment”, the
Administrative Agent and each Lender party hereto hereby approves the amended
Valuation Policy attached hereto as Exhibit B.
2.4.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.
2.5.     Payment of Expenses. The Borrower agrees to pay and reimburse, pursuant
to Section 9.03 of the Credit Agreement, the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment.
2.6.     GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
2.7.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN



--------------------------------------------------------------------------------

4






INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
2.9.     Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.
2.10.     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantor under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions
amended herein of the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended by this Amendment and each
reference in any other Loan Document shall mean the Credit Agreement as amended
hereby. This Amendment shall constitute a Loan Document.
2.11.     Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantor hereby to the extent applicable as of the Amendment No. 1 Effective
Date (i) consents to this Amendment and the transactions contemplated hereby,
(ii) agrees that the Guarantee and Security Agreement and each of the other
Security Documents is in full force and effect, (iii) confirms its guarantee
(solely in the case of the Subsidiary Guarantor) and affirms its obligations
under the Guarantee and Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Guarantee and Security Agreement), and (iv) acknowledges and affirms that
such guarantee and/or grant, as applicable, is in full force and effect in
respect of, and to secure, the Secured Obligations (as defined in the Guarantee
and Security Agreement).
[Signature pages follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
BARINGS BDC, INC., as Borrower
By:    /s/ Christopher Cary    
Name:    Christopher Cary    
Title:    Treasurer    




[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------




ENERGY HARDWARE HOLDINGS, INC., as Subsidiary Guarantor
By:    /s/ Christopher Cary    
Name:    Christopher Cary    
Title:    Treasurer    




[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------




ING CAPITAL LLC, as Administrative Agent and a Lender
By:    /s/ Patrick Frisch    
Name:    Patrick Frisch    
Title:    Managing Director    
By:    /s/ Grace Fu    
Name:    Grace Fu    
Title:    Director    










[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender
By:    /s/ Hema Kishnani    
Name:    Hema Kishnani    
Title:    Director    






[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------




BANK OF MONTREAL, as a Lender
By:    /s/ Sue Blazis    
Name:    Sue Blazis    
Title:    Managing Director    




[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender
By:    /s/ Marguerite L. Lebon    
Name:    Marguerite L. Lebon    
Title:    Vice President    
By:    /s/ Laurent Venderzyppe    
Name:    Laurent Venderzyppe    
Title:    Managing Director    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



CIT BANK. N.A., as a Lender
By:    /s/ Robert L. Klein    
Name:    Robert L. Klein    
Title:    Director    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender
By:    /s/ Erik Andersen    
Name:    Erik Andersen    
Title:    Vice President    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



FIFTH THIRD BANK
NATIONAL ASSOCIATION, as a Lender
By:    /s/ Andrew Cantillon    
Name:    Andrew Cantillon    
Title:    Senior Associate    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



FIRST NATIONAL BANK OF
PENNSYLVANIA, as a Lender
By:    /s/ Charles W. Jones    
Name:    Charles W. Jones    
Title:    Senior Vice President    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



HSBC BANK USA, N.A., as a Lender
By:    /s/ Shubhendu Kudaisya    
Name:    Shubhendu Kudaisya    
Title:    SVP, Structured Finance    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



JP MORGAN CHASE BANK, N.A., as a Lender
By:    /s/ Diego E. Nunes    
Name:    Diego E. Nunes    
Title:    Executive Director    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as a Lender
By:    /s/ Donna DeMagistris    
Name:    Donna DeMagistris    
Title:    Authorized Signatory    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



MUFG UNION BANK, N.A., as a Lender
By:    /s/ Jeanne Horn    
Name:    Jeanne Horn    
Title:    Managing Director    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



NATIXIS, NEW YORK BRANCH, as a Lender
By:    /s/ Michael J. Lardieri    
Name:    Michael J. Lardieri    
Title:    Director    


NATIXIS, NEW YORK BRANCH, as a Lender
By:    /s/ Ronald Lee    
Name:    Ronald Lee    
Title:    Director    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



PINNACLE BANK, as a Lender
By:    /s/ Alex K. Turner    
Name:    Alex K. Turner    
Title:    SVP    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



REGIONS BANK, as a Lender
By:    /s/ Andrew Staszesky    
Name:    Andrew Staszesky    
Title:    Vice President    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



SOCIETE GENERALE, as a Lender
By:    /s/ William Aishton    
Name:    William Aishton    
Title:    Director    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



STATE STREET BANK AND TRUST
COMPANY, as a Lender
By:    /s/ John Doherty    
Name:    John Doherty    
Title:    Vice President    


[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------



TIAA, FSB, as a Lender
By:    /s/ Martin O'Brien    
Name:    Martin O'Brien    
Title:    Director    








































[Amendment No. 1 to Revolving Credit Agreement]



--------------------------------------------------------------------------------


Exhibit A



--------------------------------------------------------------------------------



SENIOR SECURED
REVOLVING CREDIT AGREEMENT
dated as of
February 21, 2019,
as amended by Amendment No. 1 to Senior Secured Revolving Credit Agreement,
dated as of December 3, 2019
among
BARINGS BDC, INC.
as Borrower
The LENDERS Party Hereto
ING CAPITAL LLC
as Administrative Agent
ING CAPITAL LLC,
JPMORGAN CHASE BANK, N.A.
BANK OF MONTREAL and
FIFTH THIRD BANK
as Joint Lead Arrangers and Joint Bookrunners
and
JPMORGAN CHASE BANK, N.A.
as Syndication Agent
and
BANK OF MONTREAL and
FIFTH THIRD BANK
as Documentation Agents




262054502989.36.BUSINESS
US\20318313.19

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I 
 
DEFINITIONS
 
SECTION 1.01
Defined Terms
1


SECTION 1.02
Classification of Loans and Borrowings
4 1 6


SECTION 1.03
Terms Generally
4 1 6


SECTION 1.04
Accounting Terms; GAAP
4 2 7


SECTION 1.05
Currencies; Currency Equivalents
4 3 7


 
 
 
ARTICLE II
 
THE CREDITS
 
SECTION 2.01
The Commitments
4 4 9


SECTION 2.02
Loans and Borrowings
4 5 9


SECTION 2.03
Requests for Borrowings
4 5 0


SECTION 2.04
Letters of Credit
47 52


SECTION 2.05
Funding of Borrowings
5 2 6


SECTION 2.06
Interest Elections
5 2 7


SECTION 2.07
Termination, Reduction or Increase of the Commitments
5 4 8


SECTION 2.08
Repayment of Loans; Evidence of Debt
57 61


SECTION 2.09
Prepayment of Loans
58 63


SECTION 2.10
Fees
6 2 7


SECTION 2.11
Interest
6 4 9


SECTION 2.12
Eurocurrency Borrowing Provisions
65 70


SECTION 2.13
Increased Costs
68 73


SECTION 2.14
Break Funding Payments
69 74


SECTION 2.15
Taxes
7 0 5


SECTION 2.16
Payments Generally; Pro Rata Treatment: Sharing of Set-offs
75 80


SECTION 2.17
Defaulting Lenders
77 82


SECTION 2.18
Mitigation Obligations; Replacement of Lenders
79 84


SECTION 2.19
Maximum Rate
8 0 5


 
 
 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 3.01
Organization; Powers
8 1 6


SECTION 3.02
Authorization; Enforceability
8 1 6


SECTION 3.03
Governmental Approvals; No Conflicts
8 1 6


SECTION 3.04
Financial Condition; No Material Adverse Effect
8 1 7


SECTION 3.05
Litigation
8 1 7


SECTION 3.06
Compliance with Laws and Agreements
8 1 7


 
 
 
 
 
 





(i)
2545629805029.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




SECTION 3.07
Taxes
8 2 7
SECTION 3.08
ERISA
8 3 8
SECTION 3.09
Disclosure
8 3 8
SECTION 3.10
Investment Company Act; Margin Regulations
8 3 8
SECTION 3.11
Material Agreements and Liens
8 4 9
SECTION 3.12
Subsidiaries and Investments
8 4 9
SECTION 3.13
Properties
85 90
SECTION 3.14
Solvency
85 90
SECTION 3.15
No Default
85 90
SECTION 3.16
Use of Proceeds
85 90
SECTION 3.17
Security Documents
85 91
SECTION 3.18
Financing Subsidiaries
86 91
SECTION 3.19
Affiliate Agreements
86 91
SECTION 3.20
Compliance with Sanctions
86 91
SECTION 3.21
Anti-Money Laundering and Sanctions Program
86 92
SECTION 3.22
Anti-Corruption Laws
87 92
SECTION 3.23
Beneficial Ownership Certification
87 92
SECTION 3.24
EEA Financial Institutions
87 92
 
 
 
ARTICLE IV.
 
CONDITIONS
 
SECTION 4.01
Effective Date
87 92
SECTION 4.02
Conditions to Each Credit Event
9 1 6
 
 
 
ARTICLE V.
 
AFFIRMATIVE COVENANTS
 
SECTION 5.01
Financial Statements and Other Information
9 2 7
SECTION 5.02
Notices of Material Events
95 100
SECTION 5.03
Existence; Conduct of Business
95 100
SECTION 5.04
Payment of Obligations
95 100
SECTION 5.05
Maintenance of Properties; Insurance
96 100
SECTION 5.06
Books and Records; Inspection and Audit Rights
96 100
SECTION 5.07
Compliance with Laws and Agreements
97 100
SECTION 5.08
Certain Obligations Respecting Subsidiaries; Further Assurances
97 100
SECTION 5.09
Use of Proceeds
10 0 5
SECTION 5.10
Status of RIC and BDC
10 1 6
SECTION 5.11
Investment Policies; Valuation Policy
10 1 6
SECTION 5.12
Portfolio Valuation and Diversification Etc
10 1 6
SECTION 5.13
Calculation of Borrowing Base
1 07 12
SECTION 5.14
Taxes
1 2 1 6
SECTION 5.15
Post-Closing Matters
1 2 1 6





(ii)
2545629805029.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




ARTICLE IV.
 
NEGATIVE COVENANTS
 
SECTION 6.01
Indebtedness
1 2 1 6
SECTION 6.02
Liens
1 18 23
SECTION 6.03
Fundamental Changes and Dispositions of Assets
1 19 24
SECTION 6.04
Investments
12 1 6
SECTION 6.05
Restricted Payments
12 2 7
SECTION 6.06
Certain Restrictions on Subsidiaries
12 3 8
SECTION 6.07
Certain Financial Covenants
12 3 9
SECTION 6.08
Transactions with Affiliates
12 4 9
SECTION 6.09
Lines of Business
1 25 30
SECTION 6.10
No Further Negative Pledge
1 25 30
SECTION 6.11
Modifications of Indebtedness and Affiliate Agreements
1 25 30
SECTION 6.12
Payments of Longer-Term Indebtedness
1 26 31
SECTION 6.13
Modification of Investment and Valuation Policies
1 26 31
SECTION 6.14
SBIC Guarantees
1 26 31
SECTION 6.15
Derivative Transactions
1 26 31
 
 
 
ARTICLE VII.
 
EVENTS OF DEFAULT
 
 
 
 
ARTICLE VIII.
 
THE ADMINISTRATIVE AGENT
 
SECTION 8.01
Appointment
13 0 5
SECTION 8.02
Capacity as Lender
13 0 5
SECTION 8.03
Limitation of Duties; Exculpation
13 1 6
SECTION 8.04
Reliance
13 1 7
SECTION 8.05
Sub-Agents
13 2 7
SECTION 8.06
Resignation; Successor Administrative Agent
13 2 7
SECTION 8.07
Reliance by Lenders
13 2 8
SECTION 8.08
Modifications to Loan Documents
13 3 8
SECTION 8.09
Certain ERISA Matters
13 3 8
SECTION 8.10
Agents
13 4 9
SECTION 8.11
Collateral Matters
13 4 9
SECTION 8.12
Credit Bidding
1 35 40
 
 
 
ARTICLE IX.
 
MISCELLANEOUS
 
SECTION 9.01
Notices; Electronic Communications
1 36 41
SECTION 9.02
Waivers; Amendments
14 0 5
 
 
 
 
 
 



(iii)
2545629805029.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page




SECTION 9.03
Expenses; Indemnity; Damage Waiver
14 3 8


SECTION 9.04
Successors and Assigns
1 55 60


SECTION 9.05
Survival
15 1 6


SECTION 9.06
Counterparts; Integration; Effectiveness; Electronic Execution
15 1 6


SECTION 9.07
Severability
15 1 6


SECTION 9.08
Right of Setoff
15 2 7


SECTION 9.09
Governing Law; Jurisdiction; Etc
15 2 7


SECTION 9.10
WAIVER OF JURY TRIAL
15 3 8


SECTION 9.11
Judgment Currency
15 3 8


SECTION 9.12
Headings
15 4 9


SECTION 9.13
Treatment of Certain Information; Confidentiality
15 4 9


SECTION 9.14
USA PATRIOT Act
1 55 60


SECTION 9.15
Termination
15 6 1


SECTION 9.16
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
15 6 1


SECTION 9.17
Interest Rate Limitation
15 6 1


SECTION 9.18
Acknowledgement Regarding any Supported QFCs
162



SCHEDULE 1.01(a)
-    Approved Dealers and Approved Pricing Services

SCHEDULE 1.01(b)
-    Commitments

SCHEDULE 1.01(c)
-     Eligibility Criteria

SCHEDULE 1.01(d)
-    Industry Classification Groups

SCHEDULE 1.01(e) -
Existing Letters of Credit

SCHEDULE 3.11(a)
-    Material Agreements

SCHEDULE 3.11(b)
-    Liens

SCHEDULE 3.12(a)
-    Subsidiaries

SCHEDULE 3.12(b)
-    Investments

SCHEDULE 6.08
-    Certain Affiliate Transactions

EXHIBIT A
-    Form of Assignment and Assumption

EXHIBIT B
-    Form of Borrowing Base Certificate

EXHIBIT C
-    Form of Promissory Note

EXHIBIT D
-    Form of Borrowing Request

EXHIBIT E
-    Form of Interest Election Request







(iv)
2545629805029.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------





SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of February 21, 2019 (this
“Agreement”), among BARINGS BDC, INC., a Maryland corporation (the “Borrower”),
the LENDERS party hereto, and ING CAPITAL LLC, as Administrative Agent.
WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the commitments as set
forth herein and the Lenders have agreed to extend such credit upon the terms
and conditions hereof.
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS
SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans constituting such Borrowing are, bearing interest at a
rate determined by reference to the Alternate Base Rate.
“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.
“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base (excluding any Cash held by the Administrative
Agent pursuant to Section 2.04(k)).
“Adjusted Eurocurrency Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to the greater of (i) (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period and (ii) zero.
“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder, and its successors in such capacity as provided in
Section 8.06.
“Administrative Agent’s Account” means, for each Currency, an account in respect
of such Currency designated by the Administrative Agent in a notice to the
Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advance Rate” has the meaning assigned to such term in Section 5.13.


262054502989.36.BUSINESS
US\20318313.19



--------------------------------------------------------------------------------




“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any such Person in the
ordinary course of business. For the avoidance of doubt, the term “Affiliate”
shall include the Investment Advisor.
“Affiliate Agreements” means, collectively, (a) the Investment Advisory
Agreement, dated as of August 2, 2018, between the Borrower and Barings and (b)
the Administration Agreement, dated as of August 2, 2018, between the Borrower
and Barings.
“Agent External Value” has the meaning assigned to such term in Section
5.12(b)(iii)(A).
“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).
“Agreed Foreign Currency” means, at any time, any of Canadian Dollars, Euros,
Pounds Sterling, AUD, New Zealand Dollars, Swiss Francs, Danish Krone, Norwegian
Krone and Swedish Krona and, with the agreement of each Multicurrency Lender,
any other Foreign Currency, so long as, in respect of any such specified Foreign
Currency or other Foreign Currency, at such time (a) such Foreign Currency is
dealt with in the London interbank deposit market or, in the case of Canadian
Dollars or, AUD, New Zealand Dollars, Danish Krone, Norwegian Krone and Swedish
Krona, the relevant local market for obtaining quotations, (b) such Foreign
Currency is freely transferable and convertible into Dollars in the London
foreign exchange market and (c) no central bank or other governmental
authorization in the country of issue of such Foreign Currency (including, in
the case of the Euro, any authorization by the European Central Bank) is
required to permit use of such Foreign Currency by any Multicurrency Lender for
making any Loan hereunder or to permit the Issuing Bank to issue (or to make
payment under) any Letter of Credit denominated in such Foreign Currency and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon (or to repay any LC Disbursement under a Letter of Credit
denominated in such Foreign Currency), unless such authorization has been
obtained and is in full force and effect.
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1%, (c) the Overnight Bank Funding Rate plus 1/2
of 1%, (d) the Adjusted Eurocurrency Rate for deposits in Dollars for a period
of three (3) months plus 1% and (e) 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate, Overnight
Bank Funding Rate, or such Adjusted Eurocurrency Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate, Overnight Bank Funding Rate, or such Adjusted Eurocurrency
Rate, as the case may be.
“Amendment No. 1 Effective Date” means December 3, 2019.


2
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
from time to time relating to bribery or corruption.
“Applicable Dollar Percentage” means, with respect to any Dollar Lender, the
percentage of the total Dollar Commitments represented by such Dollar Lender’s
Dollar Commitments. If the Dollar Commitments have terminated or expired, the
Applicable Dollar Percentage shall be determined based upon the Dollar
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04(b).
“Applicable External Value” shall mean with respect to any Unquoted Investment,
the most recent Borrower External Unquoted Value determined with respect to such
Unquoted Investment; provided, however, if an Agent External Value with respect
to such Unquoted Investment is more recent than such Borrower External Unquoted
Value, then the term “Applicable External Value” shall mean the most recent
Agent External Value obtained with respect to such Unquoted Investment.
“Applicable Margin” means a per annum rate determined on a daily basis according
to the following pricing grid:
 
Eurocurrency Loans
ABR Loans
During any period that the Ratings Condition is not satisfied
2.25%
1.25%
During any period that the Ratings Condition is satisfied
2.00%
1.00%

Any change in the Applicable Margin as a result of a change in the Ratings
Condition shall be effective as of the effective date of the change in the
Borrower’s Credit Rating.
“Applicable Multicurrency Percentage” means, with respect to any Multicurrency
Lender, the percentage of the total Multicurrency Commitments represented by
such Multicurrency Lender’s Multicurrency Commitments. If the Multicurrency
Commitments have terminated or expired, the Applicable Multicurrency Percentage
shall be determined based upon the Multicurrency Commitments most recently in
effect, giving effect to any assignments pursuant to Section 9.04(b).
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
pursuant to Section 9.04(b).
“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof, as set forth on Schedule 1.01(a), (b) in the case of a
U.S. Government Security, any primary dealer in U.S. Government Securities and
(c) in the case of any foreign Portfolio Investment, any foreign broker-dealer
of internationally recognized standing or an Affiliate


3
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




thereof, in the case of each of clauses (a), (b) and (c) above, as set forth on
Schedule 1.01(a) or any other bank or broker-dealer acceptable to the
Administrative Agent in its reasonable determination.
“Approved Pricing Service” means (a) a pricing or quotation service as set forth
in Schedule 1.01(a) or (b) any other pricing or quotation service (i) approved
by the Directing Body of the Borrower, (ii) designated in writing by the
Borrower to the Administrative Agent (which designation shall be accompanied by
a copy of a resolution of the Directing Body of the Borrower that such pricing
or quotation service has been approved by the Borrower), and (iii) acceptable to
the Administrative Agent in its reasonable determination.
“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm (a) designated by the Borrower in writing to the
Administrative Agent (which designation shall be accompanied by a copy of a
resolution of the Directing Body of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Directing Body of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent in its reasonable discretion; provided
that, if any proposed appraiser requests or requires a non-reliance letter,
confidentiality agreement or similar agreement prior to allowing the
Administrative Agent to review any written valuation report, such Person shall
only be deemed an Approved Third-Party Appraiser if the Administrative Agent and
such Approved Third-Party Appraiser shall have entered into such a letter or
agreement. Subject to the foregoing, it is understood and agreed that, so long
as the same are Independent third-party appraisal firms approved by the
Directing Body of the Borrower, Alvarez & Marsal, Houlihan Lokey Howard & Zukin
Capital, Inc., Duff & Phelps LLC, Murray, Devine and Company, Lincoln Partners
Advisors, LLC, Stout Risius Ross, LLC and Valuation Research Corporation are
acceptable to the Administrative Agent solely to the extent they are not serving
as the Independent Valuation Provider.
“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and promptly transferred to a Financing
Subsidiary pursuant to the terms of Section 6.03(e) or 6.03(i) hereof.
“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent as provided in
Section 9.04 in the form of Exhibit A or any other form reasonably approved by
the Administrative Agent.
“Assuming Lender” has the meaning assigned to such term in Section 2.07(e)(i).


4
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“AUD” and “A$” denoterefers to the lawful currency of The Commonwealth of
Australia.
“AUD Rate” means for any Loans in AUD, (a) the AUD Screen Rate plus (b) 0.20%.
“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate administered by the Australian Financial Markets Association (or
any other Person that takes over the administration of such rate) for AUD bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BBSY of the Reuters screen (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion) on or about 11:00 a.m. (Sydney, Australia
time) on the first day of such Interest Period. If the AUD Screen Rate shall be
less than zero, the AUD Screen Rate shall be deemed to be zero for purposes of
this Agreement.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolver Termination Date and the date of
termination of the Commitments in accordance with this Agreement.
“Average COF Rate” has the meaning assigned to such term in Section 2.12(a).
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank Loans” has the meaning assigned to such term in Section 5.13.
“Barings” means Barings LLC, a Delaware limited liability company.
“Benchmark” means, initially, the LIBOR Screen Rate (or, if applicable, the
Interpolated Rate); provided that if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred with respect to the then-current Benchmark, then “Benchmark” means the
applicable Benchmark Replacement to the extent such Benchmark Replacement has
become effective pursuant to Section 2.11(d).
“Benchmark Replacement” means the sum of (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the existing Benchmark for
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so


5
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of any
then existing Benchmark with an Unadjusted Benchmark Replacement for each
applicable Interest Period, the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) that has been selected by the Administrative Agent and the Borrower
giving due consideration to (i) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the applicable Benchmark with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the applicable Benchmark with the applicable Unadjusted Benchmark Replacement
for syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “ABR”, the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides (in consultation
with the Borrower) may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner as the Administrative Agent decides (in
consultation with the Borrower) is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the applicable Benchmark:
(1) in the case of clauses (1) or (2) of the definition of “Benchmark Transition
Event”, the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the applicable Benchmark permanently or indefinitely ceases to provide the
applicable Benchmark; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the applicable Benchmark:
(1) a public statement or publication of information by or on behalf of the
administrator of the applicable Benchmark announcing that such administrator has
ceased or will cease to provide the applicable Benchmark, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the applicable
Benchmark;


6
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Benchmark, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the applicable Benchmark, a resolution authority with jurisdiction over the
administrator for the applicable Benchmark or a court or an entity with similar
insolvency or resolution authority over the administrator for the applicable
Bencmark, which states that the administrator of the applicable Benchmark has
ceased or will cease to provide the applicable Benchmark permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to administrator that will
continue to provide the applicable Benchmark; or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the applicable Benchmark announcing that the
applicable Benchmark is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lender) and the
Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the applicable
Benchmark and solely to the extent that the applicable Benchmark has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time such
Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the applicable Benchmark for all purposes in accordance
with Section 2.12(d) and (y) ending at the time that a Benchmark Replacement has
replaced the then existing Benchmark for all purposes hereunder pursuant to
Section 2.12(d).
“Beneficial Ownership Certification” means a certification regarding a
beneficial ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.


7
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any person, (a) in the case of any
corporation, the board of directors of such person, (b) in the case of any
limited liability company, the board of managers (or the equivalent) of such
person, or if there is none, the Board of Directors of the managing member of
such Person, (c) in the case of any partnership, the Board of Directors (or the
equivalent) of the general partner of such person and (d) in any other case, the
functional equivalent of the foregoing.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrower External Unquoted Value” has the meaning assigned to such term in
Section 5.12(b)(ii)(B)(y).
“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date and/or (b) all Eurocurrency Loans of the same Class
denominated in the same Currency that have the same Interest Period.
“Borrowing Base” has the meaning assigned to such term in Section 5.13.
“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.
“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that the aggregate Covered Debt Amount as of such date
exceeds the Borrowing Base as of such date.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably satisfactory to the Administrative Agent.
“Broadly Syndicated Loan” has the meaning assigned to such term in Section 5.13.
“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, (b) when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency or in Euros, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits in such LIBOR Quoted
Currency or in Euros; and in addition, with respect to any date for the payment
or purchase of, or the fixing of an interest rate in relation to, any Non-LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in the Principal Financial Center of the
country of such Non-LIBOR Quoted Currency and, if the Borrowings or LC
Disbursements which are the subject of such a borrowing, drawing, payment,
reimbursement or rate selection are denominated in Euros, the term “Business
Day” shall also exclude any day on which the TARGET2 payment system is not open
for the settlement of payment in Euros.


8
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Calculation Amount” has the meaning assigned to such term in Section
5.12(b)(iii)(B).
“Canadian Dollar” means the lawful money of Canada.
“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN index is not published by Bloomberg, any
other information service that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
CDOR Rate for one month, plus 1% per annum. Any change in the Canadian Prime
Rate due to a change in the PRIMCAN index or the CDOR Rate shall be effective
from and including the effective date of such change in the PRIMCAN Index or the
CDOR Rate, respectively.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.
“Cash Collateralize” means, with respect to a Letter of Credit, the pledge and
deposit of immediately available funds (or, if the Issuing Bank shall agree in
its sole discretion, other credit support) in the Currency of the Letter of
Credit under which such LC Exposure arises into a cash collateral account (the
“Letter of Credit Collateral Account”) maintained with (or on behalf of) the
Administrative Agent in an amount equal to one hundred and two percent (102%) of
the face amount of such Letter of Credit (or such other amount as may be
specified in any applicable provision hereof) as collateral pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:
(a)    Short-Term U.S. Government Securities;
(b)    investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P‑1 from Moody’s;


9
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof or under the laws of a
Permitted Foreign Jurisdiction; provided that such certificates of deposit,
banker’s acceptances and time deposits are held in a securities account (as
defined in the Uniform Commercial Code) through which the Collateral Agent can
perfect a security interest therein and (ii) having, at such date of
acquisition, a credit rating of at least A-1 from S&P and at least P-1 from
Moody’s;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an Approved Dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s;
(e)    certificates of deposit or bankers’ acceptances with a maturity of ninety
(90) days or less of any financial institution that is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $1,000,000,000; and
(f)    investments in money market funds and mutual funds, which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (e) above;
provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars or in an Agreed Foreign Currency.
“CDOR Rate” means, on any day and for any period, an annual rate of interest
equal to the average rate applicable to Canadian Dollar bankers’ acceptances for
the applicable period that appears on the Reuters Screen CDOR Page (or, in the
event such rate does not appear on such page or screen, on any successor or
substitute page or screen that displays such rate, or on the appropriate page of
such other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion), rounded to
the nearest 1/100th of 1% (with .005% being rounded up), at approximately 10:15
a.m. Toronto time on such day, or if such day is not a Business Day, then on the
immediately preceding Business Day (the “CDOR Screen Rate”); provided that if
such CDOR Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.


10
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“CDOR Screen Rate” has the meaning assigned to such term in the definition of
the term “CDOR Rate”.
“CFC” means a Subsidiary that is a “controlled foreign corporation” directly or
indirectly owned by an Obligor within the meaning of Section 957 of the Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Investment Advisor of
shares representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower, (b) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower by Persons who were not (A) members of the Board of
Directors of the Borrower as of the later of (x) the Effective Date and (y) the
corresponding date of the previous year, (B) approved, selected or nominated to
become members of the Board of Directors of the Borrower by the Board of
Directors of the Borrower of which a majority consisted of individuals described
in clause (A), or (C) approved, selected or nominated to become members of the
Board of Directors of the Borrower by the Board of Directors of the Borrower of
which a majority consisted of individuals described in clause (A) and
individuals described in clause (B) or (c) the acquisition of direct or indirect
Control of the Borrower by any Person or group other than the Investment
Advisor.
“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Effective Date, (b) any change in any law, rule or regulation or
treaty or in the interpretation, implementation or application thereof by any
Governmental Authority after the Effective Date or (c) compliance by any Lender
or the Issuing Bank (or, for purposes of Section 2.13(b) or Section 2.18(a), by
such Lender’s or the Issuing Bank’s holding company, if any, or by any lending
office of such Lender) with any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
Effective Date; provided that, notwithstanding anything herein to the contrary,
(I) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives in connection therewith and (II) all
requests, rules, guidelines or directives promulgated by the Bank For
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued,
promulgated or implemented.
“CIBOR Rate” means, in the case of any Eurocurrency Borrowing denominated in
DKK, with respect to any Interest Period, a rate per annum equal to the
Copenhagen Interbank Offered Rate administered by the Finance Denmark (or any
other person that takes over administration of that rate) for deposits in DKK
with a term equivalent to such Interest Period as displayed on such screen that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (the “CIBOR Screen Rate”) as of 11:00
a.m. Copenhagen, Denmark time two Business Days prior to the commencement of
such Interest Period. If the CIBOR Rate shall be less than zero, the CIBOR Rate
shall be deemed to be zero for purposes of this agreement.


11
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are Dollar Loans or
Multicurrency Loans; when used in reference to any Lender, refers to whether
such Lender is a Dollar Lender or a Multicurrency Lender; and when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Commitment or a Multicurrency Commitment.
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.
“COF Rate” has the meaning assigned to such term in Section 2.12(a).
“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.
“Collateral Agent” means ING in its capacity as Collateral Agent under the
Guarantee and Security Agreement, and includes any successor Collateral Agent
thereunder.
“Commitment” means, collectively, the Dollar Commitments and the Multicurrency
Commitments.
“Commitment Increase” has the meaning assigned to such term in Section
2.07(e)(i).
“Commitment Increase Date” has the meaning assigned to such term in Section
2.07(e)(i).
“Consolidated Asset Coverage Ratio” means, on a consolidated basis for Borrower
and its Subsidiaries, the ratio which the value of total assets, less all
liabilities and indebtedness not represented by Senior Securities, bears to the
aggregate amount of Senior Securities representing indebtedness of the Borrower
and its Subsidiaries (all as determined pursuant to the Investment Company Act
and any orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Consolidated Asset Coverage Ratio shall be made in accordance
with any exemptive order issued by the SEC under Section 6(c) of the Investment
Company Act relating to the exclusion of any Indebtedness of any SBIC Subsidiary
from the definition of Senior Securities only so long as (a) such order is in
effect, (b) no obligations have become due and owing pursuant to the terms of
any Permitted SBIC Guarantee and (c) such Indebtedness is owed to the SBA.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


12
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).
“Control Agreement” means that certain Control Agreement, dated as of the date
hereof, by and among the Borrower, Energy Hardware Holdings, Inc., the
Collateral Agent and the Custodian.
“Covenant-Lite Loan” has the meaning assigned to such term in Section 5.13.
“Covered Debt Amount” means, on any date, the sum of (x) all of the Credit
Exposures of all Lenders on such date, plus (y) the aggregate principal amount
(including any increase in the aggregate principal amount resulting from
payable-in-kind interest) of Other Covered Indebtedness outstanding on such date
minus (z) LC Exposure that has been Cash Collateralized or LC Exposure that has
been backstopped in a manner reasonably satisfactory to the Administrative
Agent. For the avoidance of doubt, for purposes of calculating the Covered Debt
Amount, any convertible securities included in the Covered Debt Amount will be
included at the then outstanding principal balance thereof.
“Covered Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.
“Credit Default Swap” means any credit default swap entered into as a means to
hedge the default risk of bonds, notes, loans, debentures or securities of the
Borrower or any Obligor.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Dollar Credit Exposure and
Multicurrency Credit Exposure at such time (including, for the avoidance of
doubt, the Loans and LC Exposure surviving after the Revolver Termination Date).
“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of a Person.
“Currency” means Dollars or any Foreign Currency.
“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Control Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian pursuant to the
terms of the Custodian Agreement.
“Custodian Account” means an account subject to a Custodian Agreement.
“Custodian Agreement” means (i) that certain Control Agreement, dated as of the
date hereof, entered into by and between the Borrower and the Custodian and (ii)
such other control agreements as may be entered into by and among an Obligor,
the Collateral Agent and a Custodian, in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower.


13
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Danish Krone” or (“DKK”) is the lawful currency of Denmark.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulted Obligation” has the meaning assigned to such term in Section 5.13.
“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within two (2) Business Days of the date
required to be funded by it hereunder, unless, in the case of any Loans, such
Lender notifies the Administrative Agent and the Borrower in writing that such
Lender’s failure is based on such Lender’s reasonable determination that the
conditions precedent to funding such Loan under this Agreement have not been
met, such conditions have not otherwise been waived in accordance with the terms
of this Agreement and such Lender has advised the Administrative Agent and the
Borrower in writing (with reasonable detail of those conditions that have not
been satisfied) prior to the time at which such funding was to have been made,
(b) notified the Borrower, the Administrative Agent, the Issuing Bank or any
other Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement that it
does not intend to comply with its funding obligations under this Agreement
(unless such writing or public statement states that such position is based on
such Lender’s reasonable determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) failed, within three (3) Business Days after request
by the Administrative Agent or the Borrower to confirm in writing to the
Administrative Agent and the Borrower that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans or
participations in then outstanding Letters of Credit (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount (other than a de minimis amount) required to be paid by it
hereunder within two (2) Business Days of the date when due, unless the subject
of a good faith dispute, or (e) other than via an Undisclosed Administration,
either (i) has been adjudicated as, or determined by any Governmental Authority
having regulatory authority over such Person or its assets to be, insolvent or
has a parent company that has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent, (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or (iii) become the subject of a Bail-In Action
(unless in the case of any Lender referred to in this clause (e), the Borrower,
the Administrative Agent and the Issuing Bank shall be satisfied in the exercise
of their respective reasonable discretion that such Lender intends, and has all
approvals required to enable it, to continue to perform its obligations as a


14
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of the acquisition or maintenance of an ownership
interest in such Lender or its parent company, or of the exercise of control
over such Lender or any Person controlling such Lender, by a Governmental
Authority or instrumentality thereof, or solely as a result of an Undisclosed
Administration, so long as such ownership interest or Undisclosed Administration
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.
“DIP Loan” has the meaning assigned to such term in Section 5.13.
“Directing Body” means the Borrower’s Board of Directors (or appropriate
committee thereof with the necessary delegated authority).
“Disqualified Equity Interests” means Equity Interests of the Borrower that
after issuance are subject to any agreement between the holder of such Equity
Interests and the Borrower whereby the Borrower is required to purchase, redeem,
retire, acquire, cancel or terminate such Equity Interests, other than (x) as a
result of a change of control, or (y) in connection with any purchase,
redemption, retirement, acquisition, cancellation or termination with, or in
exchange for, shares of Equity Interests that are not Disqualified Equity
Interests.
“Disqualified Lenders” means (i) any Person identified by name on the
“Disqualified Lender” list provided by the Borrower to the Administrative Agent
on or before the Effective Date as a direct competitor of the Borrower, (ii) any
Person identified by name by the Borrower to the Administrative Agent as a
direct competitor from time to time after the Effective Date that is approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed) and (iii) any Affiliates of any such Person identified above that are
either identified in writing to the Administrative Agent by the Borrower from
time to time or readily identifiable solely based on similarity of such
Affiliate’s name; provided that no update of the list of Disqualified Lenders
shall apply retroactively to disqualify any parties that have previously
acquired an assignment or participation interest in the Loan or Commitments (or
any Person that, prior to such identification, has entered into a bona fide and
binding trade for either of the foregoing and has not yet acquired such
assignment or participation) pursuant to the terms hereof; provided, further
that any designation of a Person as a Disqualified Lender shall not be effective
until the Business Day after written notice thereof is received by the
Administrative Agent.
“Documentation Agents” means Bank of Montreal and Fifth Third.


15
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Dollar Commitment” means, with respect to each Dollar Lender, the commitment of
such Dollar Lender to make Loans denominated in Dollars hereunder, expressed as
an amount representing the maximum aggregate amount of such Lenders’ Dollar
Credit Exposure permitted hereunder, as such commitment may be (a) reduced or
increased from time to time pursuant to Section 2.07 or reduced from time to
time pursuant to Section 2.09 or as otherwise provided in this Agreement and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The aggregate amount of each Lender’s Dollar
Commitment as of the Amendment No. 1 Effective Date is set forth on Schedule
1.01(b) or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Dollar Commitments as of the Amendment No. 1 Effective Date is $300,000,000.
“Dollar Credit Exposure” means, with respect to any Lender at any time, the sum
of the outstanding principal amount of such Lender’s Loans at such time made or
incurred under such Lender’s Dollar Commitments.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Agreed Foreign Currency, the equivalent of such amount in
Dollars determined by using the rate of exchange for the purchase of dollars
with the Agreed Foreign Currency in the London foreign exchange market at or
about 11:00 a.m. London time (or New York time, as applicable) on a particular
day as displayed by ICE Data Services as the “ask price”, or as displayed on
such other information service which publishes that rate of exchange from time
to time in place of ICE Data Services (or if such service ceases to be
available, the equivalent of such amount in dollars as determined by the
Administrative Agent using any method of determination it deems reasonably
appropriate in its sole discretion) and (c) if such amount is denominated in any
other currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems reasonably
appropriate in its sole discretion.
“Dollar Lender” means the Persons listed on Schedule 1.01(b) as having Dollar
Commitments and any other Person that shall have become a party hereto pursuant
to an Assignment and Assumption that provides for it to assume Dollar
Commitments or to acquire Dollar Credit Exposure, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption or
otherwise in accordance with the terms hereof.
“Dollar Loan” means a Loan denominated in Dollars made by a Dollar Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that syndicated credit facilities
being executed at such time, or that include language similar to that contained
in Section 2.12(d) are being executed or amended, as applicable, to incorporate
or adopt a new benchmark interest rate to the replace the applicable Benchmark,
and


16
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EBITDA” has the meaning assigned to such term in Section 5.13.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Eligible Liens” means any right of offset, banker’s lien, security interest or
other like rights against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account, provided that such rights are subordinated, pursuant to the
terms of the Control Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.
“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash (other
than Cash Collateral) and Cash Equivalents held by any Obligor) that, in each
case, meets all of the criteria set forth on Schedule 1.01(c) hereto; provided,
that no Portfolio Investment, Cash or Cash Equivalent shall constitute an
Eligible Portfolio Investment or be included in the Borrowing Base if the
Collateral Agent does not at all times maintain a first priority, perfected Lien
(subject to no other Liens other than Eligible Liens) on such Portfolio
Investment, Cash or Cash Equivalent or if such Portfolio Investment, Cash or
Cash Equivalent has not been or does not at all times continue to be Delivered
(as defined in the Guarantee and Security Agreement). Without limiting the
generality of the foregoing, it is understood and agreed that any Portfolio
Investments that have been contributed or sold, purported to be contributed or
sold or otherwise transferred to any Financing Subsidiary, Immaterial
Subsidiary, CFC, Transparent Subsidiary or any other Person that is not a
Subsidiary Guarantor, or held by any Financing Subsidiary, Immaterial
Subsidiary, CFC, Transparent Subsidiary or any other Person that is not a
Subsidiary Guarantor shall not be treated as Eligible Portfolio Investments
until distributed, sold or otherwise transferred to any Obligor free and clear
of all Liens (other than Eligible Liens). Notwithstanding


17
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




the foregoing, nothing herein shall limit the provisions of Section 5.12(b)(i),
which provide that, for purposes of this Agreement, all determinations of
whether an Investment is to be included as an Eligible Portfolio Investment
shall be determined on a Settlement-Date Basis, provided that no such Investment
shall be included as an Eligible Portfolio Investment to the extent it has not
been paid for in full.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.
“Equity Repurchase Program” means that certain “at-the-market” equity repurchase
program as approved by the Board of Directors of the Borrower from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
(o) of the Code.
“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA, with respect to a Plan (other than an event for which the 30-day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standards set forth in Section 412 of the Code or Section 302 of
ERISA, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4041(c) or Section 4042 of ERISA; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of Withdrawal Liability; (g) the
occurrence of any non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to any Plan which
would result in liability to a Lender; (h) the failure to make any required
contribution to a Multiemployer Plan or to any Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 412 or 430 of the Code or Section 302, 303 or 4068 of ERISA; or (i) the
receipt by the Borrower or any ERISA Affiliate of any notice concerning a
determination that a Multiemployer Plan is insolvent as defined in Title IV of
ERISA.


18
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBOR Screen Rate” means, for any Interest Period, in the case of any
Eurocurrency Borrowing denominated in Euros, the European Interbank Offered Rate
administered by the European Money Markets Institute (or any other entity which
takes over the administration of that rate, or any such benchmark that would
replace such rate) for the relevant period and displayed on Page EURIBOR01 of
the Reuters Screen or, in the event that such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (the “EURIBOR Screen Rate”); provided that,
if the EURIBOR Screen Rate so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Euro” refers to the lawful money of the Participating Member States.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans constituting such Borrowing are, denominated
in Dollars or an Agreed Foreign Currency and bearing interest at a rate
determined by reference to the Adjusted Eurocurrency Rate. For clarity, a Loan
or Borrowing bearing interest by reference to clause (d) of the definition of
the Alternate Base Rate shall not be a Eurocurrency Loan or Eurocurrency
Borrowing.
“Eurocurrency Rate” means, with respect to (A) any Eurocurrency Borrowing in any
LIBOR Quoted Currency for any applicable Interest Period, the LIBOR Screen Rate
as of the Specified Time on the Quotation Day for such LIBOR Quoted Currency and
Interest Period and (B) any Eurocurrency Borrowing denominated in Euros for any
applicable Interest Period, the EURIBOR Screen Rate as of the Specified Time on
the Quotation Day for such Interest Period and (C) any Eurocurrency Borrowing in
any Non-LIBOR Quoted Currency (other than Euros) and for any applicable Interest
Period, the applicable Local Rate as of the Specified Time and on the Quotation
Day for such Non-LIBOR Quoted Currency and Interest Period. If the applicable
Screen Rate shall not be available for such Interest Period at the applicable
time (the “Impacted Interest Period”), then the Eurocurrency Rate for such
Interest Period for such Eurocurrency Borrowing shall be the Interpolated Rate
at such time, subject to Section 2.12; provided, that if the applicable Screen
Rate shall not be available with respect to any Eurocurrency Borrowing for any
other reason, then the rate determined in accordance with Section 2.12 shall be
the Eurocurrency Rate for such Eurocurrency Borrowing; provided, further that,
if the Eurocurrency Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


19
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender or the Issuing Bank or required to be
withheld or deducted from a payment to the Administrative Agent, any Lender or
the Issuing Bank, (a) Taxes imposed on (or measured by) its net income (however
denominated) or franchise Taxes, in each case, imposed (i) by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) any branch profits Taxes imposed by the United
States of America or any similar Tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.18(b)), any U.S. federal
withholding Tax that is imposed on amounts payable to or for the account of such
Lender pursuant to a law in effect at the time such Lender becomes a party to
this Agreement (or designates a new lending office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new lending office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 2.15(a), (d)
Taxes attributable to such recipient’s failure to comply with Section 2.15(f),
and (e) any withholding Taxes imposed under FATCA.
“Existing Letters of Credit”: those letters of credit or bank guarantees issued
and outstanding as of the Closing Date and set forth on Schedule 1.01(e), each
of which shall be deemed to constitute a Letter of Credit issued hereunder on
the Closing Date.
“External Quoted Value” has the meaning assigned to such term in Section
5.12(b)(ii)(A).
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code, and any fiscal
or regulatory legislation, rules, or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided, that if the Federal Funds Effective Rate is less than zero, such rate
shall be zero for purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.


20
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Financial Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, chief legal officer, principal
accounting officer, treasurer, assistant treasurer, controller or chief
compliance officer of the Borrower, in each case, whom has been authorized by
the Board of Directors of the Borrower to execute the applicable document or
certificate.
“Financing Subsidiary” means (i) any Structured Subsidiary or (ii) any SBIC
Subsidiary.
“First Lien Bank Loan” has the meaning assigned to such term in Section 5.13.
“Fitch” means Fitch Ratings, Inc. or any successor thereto.
“Foreign Currency” means at any time any currency other than Dollars.
“Foreign Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars the equivalent amount thereof in the applicable Foreign
Currency as reasonably determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Foreign Currency with Dollars.
“Foreign Lender” means any Lender or Issuing Bank that is not a U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or


21
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




determinable amount of the primary obligation in respect of which such Guarantee
is incurred, unless the terms of such Guarantee expressly provide that the
maximum amount for which such Person may be liable thereunder is a lesser amount
(in which case the amount of such Guarantee shall be deemed to be an amount
equal to such lesser amount).
“Guarantee and Security Agreement” means that certain Guarantee, Pledge and
Security Agreement, dated as of the Effective Date, among the Borrower, the
Subsidiary Guarantors, the Administrative Agent, each holder (or a
representative, agent or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent.
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
(or such other form that is reasonably acceptable to the Collateral Agent)
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08, or to which the Collateral
Agent shall otherwise consent).
“Hedging Agreement” means any interest rate protection agreement, Credit Default
Swap, foreign currency exchange protection agreement, commodity price protection
agreement or other credit, interest or currency exchange rate or commodity price
hedging arrangement.
“High Yield Securities” has the meaning assigned to such term in Section 5.13.
“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
designated as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of (x) the designation of each such
Immaterial Subsidiary and (y) the most recent balance sheet required to be
delivered pursuant to Section 5.01 (and the Borrower shall in each case deliver
to the Administrative Agent a certificate of a Financial Officer to such effect
setting forth reasonably detailed calculations demonstrating such compliance):
(a) such Subsidiaries and their Subsidiaries do not hold any Eligible Portfolio
Investment included in the Borrowing Base, (b) the aggregate assets of all such
Subsidiaries and their Subsidiaries (on a consolidated basis) as of such date do
not exceed an amount equal to 3% of the consolidated assets of the Borrower and
its Subsidiaries as of such date; and (c) the aggregate revenues of all such
Subsidiaries and their Subsidiaries (on a consolidated basis) for the fiscal
quarter ending on such date do not exceed an amount equal to 3% of the
consolidated revenues of the Borrower and its Subsidiaries for such period.
Notwithstanding the foregoing, no Immaterial Subsidiary that is later designated
as a Subsidiary Guarantor may be an Immaterial Subsidiary.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.


22
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Increasing Lender” has the meaning assigned to such term in Section 2.07(e)(i).
“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) with respect to deposits, loans or
advances of any kind that are required to be accounted for under GAAP as a
liability on the financial statements of an Obligor (other than deposits
received in connection with a Portfolio Investment in the ordinary course of the
Obligor’s business (including, but not limited to, any deposits or advances in
connection with expense reimbursement, prepaid agency fees, other fees,
indemnification, work fees, tax distributions or purchase price adjustments)),
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar debt instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (other than trade accounts payable and accrued
expenses in the ordinary course of business not past due for more than 90 days
after the date on which such trade account payable was due or that are being
contested in good faith), (e) all Indebtedness of others secured by any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (with the value of such debt being the lower of
the outstanding amount of such debt and the fair market value of the property
subject to such Lien), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) the net amount such Person would
be obligated for under any Hedging Agreement if such Hedging Agreement was
terminated at the time of determination, (j) all obligations, contingent or
otherwise, with respect to Disqualified Equity Interests, and (k) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor (or such Person is not otherwise liable for such Indebtedness).
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (y) a commitment arising
in the ordinary course of business to make a future Portfolio Investment or fund
the delayed draw or unfunded portion of any existing Portfolio Investment or (z)
indebtedness of an Obligor on account of the sale by an Obligor of the first out
tranche of any First Lien Bank Loan that arises solely as an accounting matter
under ASC 860, provided that such indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a bankruptcy, insolvency or liquidation
proceeding of the Borrower or its Subsidiaries, in each case in excess of the
amount sold or purportedly sold.
“Independent” when used with respect to any specified Person means that Person
(a) does not have any direct financial interest (other than ownership of a de
minimis amount of the Equity Interests of such Person) or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions of the Borrower or any of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof).


23
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Independent Valuation Provider” means any of Alvarez & Marsal, Houlihan Lokey
Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine and Company,
Lincoln Partners Advisors, LLC, Stout Risius Ross, LLC and Valuation Research
Corporation and Stout, or any other Independent nationally recognized
third-party appraisal firm selected by the Administrative Agent, and reasonably
acceptable to the Borrower.
“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth on Schedule 1.01(d) hereto, together with any classification
groups that may be subsequently established by Moody’s and provided by the
Borrower to the Administrative Agent and (b) any additional industry group
classifications established by the Borrower pursuant to Section 5.12.
“ING” means ING Capital LLC.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06 substantially in the form
of Exhibit E or such other form that is reasonably acceptable to the
Administrative Agent.
“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.
“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter or, with respect to such portion of any Loan or Borrowing that is
scheduled to be repaid on the Maturity Date, a period of less than one month’s
duration commencing on the date of such Loan or Borrowing and ending on the
Maturity Date, as specified in the applicable Borrowing Request or Interest
Election Request; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period (other than an Interest
Period that ends on the Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Borrowing comprising
Loans that have been converted or continued shall be the effective date of the
most recent conversion or continuation of such Loans.


24
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Internal Value” has the meaning assigned to such term in Section
5.12(b)(ii)(C).
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period;
and (b) the applicable Screen Rate for the shortest period (for which that
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.
“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Investment Advisor” means (i) Barings, (ii) an Affiliate of Barings reasonably
satisfactory to the Administrative Agent or (iii) another investment advisor
reasonably satisfactory to the Administrative Agent and approved by the Required
Lenders.
“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.
“Investment Policies” means the Borrower’s written investment objectives,
policies, restrictions and limitations as in existence on the Effective Date,
delivered to the Administrative Agent prior to the Effective Date, as may be
amended or modified from time to time by a Permitted Policy Amendment.
“IRS” means the U.S. Internal Revenue Service.
“Issuing Bank” means ING, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.04(j).
“IVP Supplemental Cap” has the meaning assigned to such term in Section 9.03(a).
“Joint Lead Arrangers” means, collectively, ING, JPMorgan Chase Bank, N.A., Bank
of Montreal and Fifth Third Bank.
“Last Out Loan” has the meaning assigned to such term in Section 5.13.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


25
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time (including any Letter of Credit
for which a draft has been presented but not yet honored by the Issuing Bank)
plus (b) the aggregate amount of all LC Disbursements in respect of such Letters
of Credit that have not yet been reimbursed by or on behalf of the Borrower at
such time. The LC Exposure of any Lender at any time shall be its Applicable
Multicurrency Percentage of the total LC Exposure at such time. Unless otherwise
specified herein, the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided that with respect to any Letter of Credit that, by its terms or a
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
“Lenders” means, collectively, the Dollar Lenders and the Multicurrency Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.
“LIBOR Quoted Currency” means Dollars, Pounds Sterling, Swiss Francs and any
other Agreed Foreign Currency other than Euros, Canadian Dollars, AUD, New
Zealand Dollars, Swiss Francs, Danish Krone, Norwegian Krone and AUDSwedish
Krona, in each case so long as there is a published LIBOR Screen Rate with
respect thereto.
“LIBOR Screen Rate” means, for any Interest Period, in the case of any
Eurocurrency Borrowing denominated in a LIBOR Quoted Currency, the London
interbank offered rate administered by the ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion; provided that, if the LIBOR Screen Rate so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and in the case
of Portfolio Investments that are equity securities, excluding customary
drag-along,


26
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer). For
the avoidance of doubt, in the case of Investments that are loans or other debt
obligations, customary restrictions on assignments or transfers thereof on
customary and market based terms pursuant to the underlying documentation
relating to such Investment shall not be deemed to be a “Lien”.
“Loan Documents” means, collectively, this Agreement, the Letter of Credit
Documents, any promissory notes delivered pursuant to Section 2.08(f) and the
Security Documents.
“Local Rate” means (i) for Loans or Letters of Credit in AUD, the AUD Rate and,
(ii) for Loans or Letters of Credit in NZD, the NZD Rate, (iii) for Loans or
Letters of Credit in Canadian Dollars, the CDOR Rate, (iv) for Loans or Letters
of Credit in Swedish Krona, the STIBOR Rate, (v) for Loans or Letters of Credit
in Norwegian Krone, the NIBOR Rate and (vi) for Loans or Letters of Credit in
Danish Krone, the CIBOR Rate.
“Local Screen Rate” means the AUD Screen Rate, the NZD Screen Rate, the CDOR
Screen Rate, the STIBOR Screen Rate, the NIBOR Screen Rate and the AUDCIBOR
Screen Rate, collectively and individually as the context may require.
“Local Time” means, with respect to any Loan denominated in or any payment to be
made in any Currency, the local time in the Principal Financial Center for the
Currency in which such Loan is denominated or such payment is to be made.
“Long-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.
“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.
“Margin Stock” means “margin stock” within the meaning of Regulations D, T, U
and X.
“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than any Financing
Subsidiary), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder or the ability of the Obligors to perform their respective
obligations thereunder.
“Material Indebtedness” means (a) Indebtedness (other than the Loans, Letters of
Credit and Hedging Agreements), of any one or more of the Borrower and its
Subsidiaries (excluding any Specified CLO, but including each other Financing
Subsidiary) in an aggregate outstanding principal amount exceeding $20,000,000
and (b) obligations in respect of one or more Hedging Agreements or other swap
or derivative transactions under which the maximum aggregate amount (after
giving effect to any netting agreements) that the Borrower and its Subsidiaries
would be required to pay if such Hedging Agreement(s) or other swap or
derivative transactions were terminated at such time would exceed $20,000,000.


27
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Maturity Date” means the date that is the one year anniversary of the Revolver
Termination Date.
“Mezzanine Investments” has the meaning assigned to such term in Section 5.13.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multicurrency Commitment” means, with respect to each Multicurrency Lender, the
commitment of such Multicurrency Lender to make Loans, and to acquire
participations in Letters of Credit denominated in Dollars and in Agreed Foreign
Currencies hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Multicurrency Credit Exposure hereunder, as such
commitment may be (a) reduced or increased from time to time pursuant to Section
2.07 or reduced from time to time pursuant to Section 2.09 or as otherwise
provided in this Agreement and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
aggregate amount of each Lender’s Multicurrency Commitment as of the Amendment
No. 1 Effective Date is set forth on Schedule 1.01(b) or in the Assignment
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Multicurrency Commitments as of
the Amendment No. 1 Effective Date is $500,000,000.
“Multicurrency Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans at such time,
made or incurred under such Lender’s Multicurrency Commitments, and such
Lender’s LC Exposure.
“Multicurrency Lender” means the Persons listed on Schedule 1.01(b) as having
Multicurrency Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Multicurrency Commitment or to acquire Multicurrency Credit Exposure, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or otherwise in accordance with the terms hereof.
“Multicurrency Loan” means a Loan denominated in Dollars or in an Agreed Foreign
Currency made under the Multicurrency Commitments.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA in respect of which the Borrower or any ERISA Affiliate makes or is
required to make any contributions.
“National Currency” means the currency, other than the Euro, of a Participating
Member State.


28
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses actually incurred by any Obligor directly
incidental to such Asset Sale and payable in cash to a Person that is not an
Affiliate of any Obligor (or if payable to an Affiliate, only to the extent such
expenses are reasonable and customary), including reasonable legal fees and
expenses, minus (c) all taxes paid or reasonably estimated to be payable by any
Obligor (other than any income tax) as a result of such Asset Sale (after taking
into account any applicable tax credits or deductions that are reasonably
expected to be available), minus (d) reserves for indemnification, purchase
price adjustments or analogous arrangements reasonably estimated by the Borrower
or the relevant Subsidiary in connection with such Asset Sale; provided that (i)
such reserved amount shall not be included in the Borrowing Base and (ii) if the
amount of any estimated reserves pursuant to this clause (d) exceeds the amount
actually required to be paid in cash in respect of indemnification, purchase
price adjustments or analogous arrangements for such Asset Sale, the aggregate
amount of such excess shall constitute Net Asset Sale Proceeds (as of the date
the Borrower determines such excess exists), minus (e) payments of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time, or
within 30 days after, the date of such Asset Sale.
“Net Return of Capital” means an amount equal to (i) (a) any Cash amount (and
proceeds of any non-Cash amount) received by any Obligor at any time in respect
of the outstanding principal of any Portfolio Investment (whether at stated
maturity, by acceleration or otherwise), (b) without duplication of amounts
received under clause (a), any Cash proceeds (including Cash proceeds of any
non-Cash consideration) received by any Obligor at any time from the sale of any
property or assets pledged as collateral in respect of any Portfolio Investment
to the extent such Cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, (c) solely to the extent such
proceeds, along with any such proceeds previously received (other than on
account of taxes paid or reasonably estimated to be payable), are less than or
equal to the Obligor’s investments therein, any cash amount (and Cash proceeds
of any non-Cash amount) received by any Obligor at any time in respect of any
Portfolio Investment that is an Equity Interest (x) upon the liquidation or
dissolution of the Portfolio Company of such Portfolio Investment, (y) as a
distribution of capital made on or in respect of such Portfolio Investment
(other than, in the case of a Portfolio Investment that is capital stock, any
distribution on account of actual taxes paid or reasonably estimated to be
payable by an Obligor solely in its capacity as a holder of such Equity Interest
(and not on account of such Obligor’s status as a RIC)), or (z) pursuant to the
recapitalization or reclassification of the capital of the Portfolio Company of
such Portfolio Investment or pursuant to the reorganization of such Portfolio
Company or (d) any similar return of capital received by any Obligor in Cash
(and Cash proceeds of any non-Cash amount) in respect of any Portfolio
Investment minus (ii) any costs, fees, commissions, premiums and expenses
incurred by any Obligor directly incidental to such Cash receipts, including
reasonable legal fees and expenses.
“New Zealand Dollars” and “NZD” refers to the lawful currency of New Zealand.


29
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“NIBOR Rate” means, with respect to any Interest Period, in the case of any
Eurocurrency Borrowing denominated in NOK, a rate per annum equal to the
Norwegian Interbank Offered Rate administered by Norske Finansielle Referanser
(or any other person that takes over administration of that rate) for deposits
in NOK with a term equivalent to such Interest Period as displayed on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (the “NIBOR
Screen Rate”) as of 11:00 a.m. London time two Business Days prior to the
commencement of such Interest Period. If the NIBOR Rate shall be less than zero,
the NIBOR Rate shall be deemed to be zero for purposes of this agreement.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
“Non-LIBOR Quoted Currency” means any Euros, Canadian Dollars and, AUD, New
Zealand Dollars, Danish Krone, Norwegian Krone and Swedish Krona.
“Norwegian Krone” and “NOK” refers to the lawful currency of Norway.
“NYFRB” means the Federal Reserve Bank of New York.
“NZD Rate” means, for any Loans in New Zealand Dollars, the (a) NZD Screen Rate
plus (b) 0.30%.
“NZD Screen Rate” means, with respect to any Interest Period, the rate per annum
determined by the Administrative Agent which is equal to the average bank bill
reference rate as administered by the New Zealand Financial Markets Association
(or any other Person that takes over the administration of such rate) for bills
of exchange with a tenor equal in length to such Interest Period as displayed on
page BKBM of the Reuters screen (or, in the event such rate does not appear on
such page, on any successor or substitute page on such screen that displays such
rate or on the appropriate page of such other information service that publishes
such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion) at or about 11:00 a.m. (Wellington, New Zealand time)
on the first day of such Interest Period. If the NZD Screen Rate shall be less
than zero, the NZD Screen Rate shall be deemed to be zero for purposes of this
Agreement.
“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.
“Obligors’ Net Worth” means, at any date, Stockholders’ Equity at such date,
minus the net asset value held by any Obligor in (x) any non-Obligor Subsidiary
and (y) any joint venture except to the extent that the Collateral Agent
maintains a first priority, perfected Lien (subject to no other Liens other than
Eligible Liens) in the Equity Interests of such joint venture owned by such
Obligor.
“OFAC” has the meaning assigned to such term in Section 3.20.


30
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any recipient of any payment to
be made by or on account of any obligation of the Borrower hereunder, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Covered Indebtedness” means, collectively, (i) Secured Longer-Term
Indebtedness and (ii) and Unsecured Shorter-Term Indebtedness.
“Other Taxes” means any and all present or future stamp, court, documentary,
intangible, recording or filing Taxes or any other excise or property Taxes,
charges or similar levies arising from any payment made under any Loan Document
or from the execution, delivery, performance, enforcement or registration of,
from the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.18(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency transactions by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided, that if the Overnight Bank Funding Rate
is less than zero, such rate shall be zero for purposes of this Agreement.
“Participant” has the meaning assigned to such term in Section 9.04(f).
“Participant Register” has the meaning assigned to such term in Section 9.04(f).
“Participating Member State” means any member state of the European Community
that adopts or has adopted the Euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Performing” has the meaning assigned to such term in Section 5.13.
“Performing Covenant-Lite Loans” has the meaning assigned to such term in
Section 5.13.
“Performing DIP Loans” has the meaning assigned to such term in Section 5.13.
“Performing First Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.


31
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Performing First Lien Middle Market Loans” has the meaning assigned to such
term in Section 5.13.
“Performing High Yield Securities” has the meaning assigned to such term in
Section 5.13.
“Performing Last Out Loans” has the meaning assigned to such term in Section
5.13.
“Performing Mezzanine Investments” has the meaning assigned to such term in
Section 5.13.
“Performing Second Lien Bank Loans” has the meaning assigned to such term in
Section 5.13.
“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock at any time prior to the
first anniversary of the later of the Maturity Date (as in effect from time to
time) and the Termination Date.
“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the Borrower in
accordance with GAAP; (d) Liens incurred or pledges or deposits made to secure
obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than in respect of employee benefit plans subject to ERISA)
or to secure public or statutory obligations; (e) Liens securing the performance
of, or payment in respect of, bids, insurance premiums, deductibles or
co-insured amounts, tenders, government or utility contracts (other than for the
repayment of borrowed money), surety, stay, customs and appeal bonds and other
obligations of a similar nature incurred in the ordinary course of business; (f)
Liens arising out of judgments or awards that have been in force for less than
the applicable period for taking an appeal so long as such judgments or awards
do not constitute an Event of Default; (g) customary rights of setoff and liens
upon (i) deposits of cash in favor of banks or other depository institutions in
which such cash is maintained in the ordinary course of business, (ii) cash and
financial assets held in securities accounts in favor of banks and other
financial institutions with which such accounts are maintained in the ordinary
course of business and (iii) assets held by a custodian in favor of such
custodian in the ordinary course of business, in the case of each of clauses (i)
through (iii) above, securing payment of fees, indemnities, charges for
returning items


32
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




and other similar obligations; (h) Liens arising solely from precautionary
filings of financing statements under the Uniform Commercial Code of the
applicable jurisdictions in respect of operating leases entered into by the
Borrower or any of its Subsidiaries in the ordinary course of business; (i)
Eligible Liens; (j) Liens in favor of any escrow agent solely on and in respect
of any cash earnest money deposits made by any Obligor in connection with any
letter of intent or purchase agreement (to the extent that the acquisition or
disposition with respect thereto is otherwise permitted hereunder); (k) zoning
restrictions, easements, licenses, or other restrictions on the use of any real
estate (including leasehold title), in each case which do not interfere with or
affect in any material respect the ordinary course conduct of the business of
the Borrower and its Subsidiaries; (l) purchase money Liens on specific
equipment and fixtures, provided that (i) such Liens only attach to such
equipment and fixtures and (ii) the Indebtedness secured thereby does not exceed
the lesser of the cost and the fair market value of such equipment and fixtures
at the time of the acquisition thereof; (m) deposits of money securing leases to
which Borrower is a party as lessee made in the ordinary course of business; and
(n) precautionary Liens and filing of financing statements under the Uniform
Commercial Code covering assets sold or contributed to any Person not prohibited
hereunder.
“Permitted Foreign Jurisdiction” has the meaning assigned to such term in
Section 5.13.
“Permitted Foreign Jurisdiction Portfolio Investment” has the meaning assigned
to such term in Section 5.13.
“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies or Valuation Policy, in each case that is
any of (i) approved in writing by the Administrative Agent (with the consent of
the Required Lenders), (ii) required by applicable law or Governmental
Authority, or (iii) is not or could not reasonably be expected to be materially
adverse to the Lenders.
“Permitted Prior Working Capital Lien” has the meaning assigned to such term in
Section 5.13.
“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on the SBA’s then applicable form; provided that the
recourse to the Obligors thereunder is expressly limited only to periods after
the occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(q) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PIK Obligation” has the meaning assigned to such term in Section 5.13.


33
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.
“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio and included on the schedule of
investments on the financial statements of the Borrower delivered pursuant to
Section 5.01(a) or (b) (or, for any Investment made during a given quarter and
before a schedule of investments is required to be delivered pursuant to Section
5.01(a) or (b), as applicable, with respect to such quarter, is intended to be
included on the schedule of investments when such Investment is made) (and, for
the avoidance of doubt, shall not include any Subsidiary of the Borrower).
“Pounds Sterling” means the lawful currency of England.
“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the “U.S. Prime Rate” (or its successor), as in effect from
time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. The
Administrative Agent or any Lender may make commercial loans or other loans at
rates of interest at, above, or below the Prime Rate.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Administrative Agent.
“Pro-Rata Borrowing” has the meaning assigned to such term in Section 2.03(a).
“Pro-Rata Dollar Portion” means, in connection with any Pro-Rata Borrowing in
Dollars, an amount equal to (i) the aggregate amount of such Pro-Rata Borrowing
multiplied by (ii) the aggregate Dollar Commitments of all Dollar Lenders at
such time divided by (iii) the aggregate Commitments of all Lenders at such
time.
“Pro-Rata Multicurrency Portion” means, in connection with any Pro-Rata
Borrowing in Dollars, an amount equal to (i) the aggregate amount of such
Pro-Rata Borrowing multiplied by (ii) the aggregate Multicurrency Commitments of
all Multicurrency Lenders at such time divided by (iii) the aggregate
Commitments of all Lenders at such time.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to such term in Section 9.18.
“QFC Credit Support” has the meaning assigned to such term in Section 9.18.


34
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on March 29, 2019.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the Currency is Canadian Dollars, AUD or Pounds
Sterling, the first day of such Interest Period, (ii) if the Currency is Euro,
two TARGET Days before the first day of such Interest Period and (iii) for any
other Currency, two Business Days prior to the first day of such Interest
Period, unless, in each case, market practice differs in the relevant market
where the Eurocurrency Rate for such Currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day shall be the last of those days).
“Quoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(A).
“Rating Agency” means each of S&P, Moody’s and Fitch.
“Ratings Condition” means that, at any time commencing on or after twelve months
after the Effective Date, the Borrower maintains a Credit Rating of at least
BBB-/Baa3 (or equivalent) from at least one Rating Agency.
“Register” has the meaning assigned to such term in Section 9.04(c).
“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, partners, officers, employees, agents,
advisors and representatives of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means, for any Benchmark, (a) the central bank for
the currency in which the applicable Benchmark is denominated or any central
bank or other supervisor which is responsible for supervising either the
applicable Benchmark or the administrator of the applicable Benchmark or (b) any
working group or committee officially endorsed or convened by (i) the central
bank for the currency in which the applicable Benchmark is denominated, (ii) any
central bank or other supervisor which is responsible for supervising either the
applicable Benchmark or the administrator of the applicable Benchmark, (iii) a
group of those central banks or other supervisors or (iv) the Financial
Stability Board or any part thereof.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the sum of the total Credit
Exposures and unused Commitments at such time. The Required Lenders of a Class
(which shall include the terms “Required Dollar Lenders” and “Required
Multicurrency Lenders”) means Lenders having Credit Exposures and unused
Commitments of such Class representing more than 50% of the sum of the total
Credit Exposures and unused Commitments


35
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




of such Class; provided that the Credit Exposures and unused Commitments of any
Defaulting Lenders shall be disregarded in the determination of Required Lenders
to the extent provided for in Section 2.17.
“Required Payment Amount” has the meaning assigned to such term in Section
6.05(b).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower (other than any equity awards granted to employees,
officers, directors and consultants of the Borrower and its Affiliates);
provided, for clarity, neither the conversion of convertible debt into Permitted
Equity Interests nor the purchase, redemption, retirement, acquisition,
cancellation or termination of convertible debt made solely with Permitted
Equity Interests (other than interest or expenses or fractional shares, which
may be payable in cash) shall be a Restricted Payment hereunder.
“Restructured Investment” has the meaning assigned to such term in Section 5.13.
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an Agreed
Foreign Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Agreed Foreign Currency and (iii) such additional dates as the
Administrative Agent shall reasonably and in good faith determine or the
Required Lenders shall reasonably and in good faith require; and (b) with
respect to any Letter of Credit, each of the following: (i) each date of
issuance of a Letter of Credit denominated in an Agreed Foreign Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the Issuing
Bank under any Letter of Credit denominated in an Agreed Foreign Currency and
(iv) such additional dates as the Administrative Agent or the Issuing Bank shall
reasonably and in good faith determine or the Required Lenders shall reasonably
and in good faith require.
“Revolver Termination Date” means the date that is the four (4) year anniversary
of the Effective Date, unless extended with the consent of each Lender in its
sole and absolute discretion.
“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., a New York
corporation, or any successor thereto.
“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any comprehensive Sanctions
(which are, as of the date of this Agreement, Cuba, Iran, North Korea, Syria,
and the Crimea/Sevastopol region of Ukraine).


36
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Sanctions” has the meaning assigned to such term in Section 3.20.
“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.
“SBIC Subsidiary” means any Subsidiary of the Borrower or any other Obligor (or
such Subsidiary’s general partner or manager entity) that is (x) either (i) a
“small business investment company” licensed by the SBA (or that has applied for
such a license and is actively pursuing the granting thereof by appropriate
proceedings promptly instituted and diligently conducted) under the Small
Business Investment Act of 1958, as amended, or (ii) any wholly-owned, direct or
indirect, Subsidiary of an entity referred to in clause (x)(i) of this
definition, and (y) designated in writing by the Borrower (as provided below) as
an SBIC Subsidiary, so long as:
(a)    other than pursuant to a Permitted SBIC Guarantee or the requirement by
the SBA that the Borrower or such Obligor make an equity or capital contribution
to the SBIC Subsidiary in connection with its incurrence of SBA Indebtedness
(provided that such contribution is permitted by Section 6.03(e) or 6.03(i) and
is made substantially contemporaneously with such incurrence), no portion of the
Indebtedness or any other obligations (contingent or otherwise) of such Person
(i) is Guaranteed by the Borrower or any of its Subsidiaries (other than any
SBIC Subsidiary), (ii) is recourse to or obligates the Borrower or any of its
Subsidiaries (other than any SBIC Subsidiary) in any way, or (iii) subjects any
property of the Borrower or any of its Subsidiaries (other than any SBIC
Subsidiary) to the satisfaction thereof, other than Equity Interests in any SBIC
Subsidiary pledged to secure such Indebtedness;
(b)    other than pursuant to a Permitted SBIC Guarantee, neither the Borrower
nor any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;
(c)    neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and
(d)    such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.
Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with the
foregoing conditions.


37
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Screen Rate” means the LIBOR Screen Rate, the EURIBOR Screen Rate and the Local
Screen Rates collectively and individually as the context may require.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.
“Second Lien Bank Loan” has the meaning assigned to such term in Section 5.13.
“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness of the
Borrower (other than Indebtedness hereunder) (which may be Guaranteed by
Subsidiary Guarantors) that:
(a)    has no amortization (other than for amortization in an amount not greater
than 1% of the aggregate initial principal amount of such Indebtedness per annum
(or an amount in excess of 1% of the aggregate initial principal amount of such
Indebtedness per annum on terms mutually agreeable to the Borrower and the
Required Lenders)) or mandatory redemption, repurchase or prepayment prior to,
and a final maturity date not earlier than, six months after the Maturity Date
(it being understood that any amortization, mandatory redemption, repurchase or
prepayment obligation or put right that is contingent upon the happening of an
event that is not certain to occur (including, without limitation, a Change in
Control or bankruptcy) shall not in and of itself be deemed to disqualify such
Indebtedness under this clause (a); provided that any payment prior to the
Termination Date in respect of any such obligation or right shall only be made
to the extent permitted by Section 6.12);
(b)    is incurred pursuant to documentation containing (i) financial covenants,
covenants governing the borrowing base, if any, covenants regarding portfolio
valuations, and events of default that are no more restrictive in any respect
upon the Borrower and its Subsidiaries, at any time that any Commitments or
Loans are outstanding hereunder (including pursuant to any maturity extensions),
than those set forth in this Agreement (other than, if such Indebtedness is
governed by a customary indenture or similar instrument, events of default that
are customary in indentures or similar instruments and that have no analogous
provisions in this Agreement or credit agreements generally) (provided that,
upon the Borrower’s request, this Agreement will be deemed to be automatically
amended (and, upon the request of the Administrative Agent or the Required
Lenders, the Borrower and the Lenders shall enter into a document evidencing
such amendment), mutatis mutandis, to make such covenants more restrictive in
this Agreement as may be necessary to meet the requirements of this clause
(b)(i)) and (ii) other terms (other than interest and any commitment or related
fees) that are no more restrictive in any material respect upon the Borrower and
its Subsidiaries, at any time that any Commitments or Loans are outstanding
hereunder (including pursuant to any maturity extensions), than those set forth
in this Agreement; and


38
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    ranks pari passu with the obligations under this Agreement and is not
secured by any assets of any Person other than any assets of any Obligor
pursuant to the Security Documents and the holders of which, or the agent,
trustee or representative of such holders on behalf of and for the benefit of
such holders, have agreed to either (x) be bound by the provisions of the
Security Documents by executing the joinder attached as Exhibit E to the
Guarantee and Security Agreement or (y) be bound by the provisions of the
Security Documents in a manner reasonably satisfactory to the Administrative
Agent and the Collateral Agent. For the avoidance of doubt, (a) Secured
Longer-Term Indebtedness shall also include any refinancing, refunding, renewal
or extension of any Secured Longer-Term Indebtedness so long as such refinanced,
refunded, renewed or extended Indebtedness continues to satisfy the requirements
of this definition and (b) any payment on account of Secured Longer-Term
Indebtedness shall be subject to Section 6.12.
“Secured Parties” has the meaning assigned to such term in the Guarantee and
Security Agreement.
“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, the Control Agreement, all Uniform Commercial Code
financing statements filed with respect to the security interests in personal
property created pursuant to the Guarantee and Security Agreement, and all other
assignments, pledge agreements, security agreements, control agreements and
other instruments executed and delivered at any time by any of the Obligors
pursuant to the Guarantee and Security Agreement or otherwise providing or
relating to any collateral security for any of the Secured Obligations under and
as defined in the Guarantee and Security Agreement.
“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).
“Settlement-Date Basis” means that any Investment that has been purchased will
not be treated as an Eligible Portfolio Investment until such purchase has
settled, and any Eligible Portfolio Investment which has been sold will not be
excluded as an Eligible Portfolio Investment until such sale has settled.
“Short-Term U.S. Government Securities” has the meaning assigned to such term in
Section 5.13.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (i) (a) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (b) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Effective
Date and reflected in any projections delivered to the Lenders or with respect
to any transaction contemplated or undertaken after the Effective Date, and (c)
such Obligor has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise);


39
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




and (ii) such Obligor is “solvent” within the meaning given to such term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
“Specified CLO” means a Structured Subsidiary that (i) is a collateralized loan
obligation vehicle and (ii) has been designated in writing as a Specified CLO by
the Borrower to the Administrative Agent at any time prior to the Specified CLO
Effective Date (which designation shall not be revocable). For the avoidance of
doubt, each Specified CLO shall be subject to the proviso of Section 6.03(e).
“Specified CLO Effective Date” means, in respect of any Specified CLO, the
earliest of (i) the date the applicable Rating Agency has deemed such Specified
CLO to be effective, (ii) the date the collateral manager (or similar person)
has elected and/or certified that such Specified CLO has become effective and
(iii) the date on which the underlying coverage, portfolio quality or similar
tests in respect of such Specified CLO become effective.
“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
10:00 a.m., Toronto, Ontario time, (ii) in relation to a Loan in a LIBOR Quoted
Currency, as of 11:00 a.m., London time, (iii) in relation to a Loan in Euros,
11:00 a.m., Brussels time and, (iv) in relation to a Loan in AUD, as of 11:00
a.m., Sydney, Australia, (v) in relation to a Loan in Swedish Krona, as of 11:00
a.m., London time, (vi) in relation to a Loan in Norwegian Krone, 11:00 a.m.,
London time, (vii) in relation to a Loan in New Zealand Dollars, 11:00 a.m.,
Wellington, New Zealand time and (viii) in relation to a Loan in Danish Krone,
11:00 a.m., Copenhagen, Denmark time.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the Issuing Bank, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the Issuing Bank may obtain such spot rate from another
financial institution designated by the Administrative Agent or Issuing Bank if
the Person acting in such capacity does not have as of the date of determination
a spot buying rate for any such currency; and provided further that the Issuing
Bank may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an Agreed
Foreign Currency.
“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for breach of
representations and warranties referred to in clause (c), and (c)
representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and (c)
excluding obligations related to the


40
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




collectability of the assets sold or the creditworthiness of the underlying
obligors and excluding obligations that constitute credit recourse).
“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
applicable maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“STIBOR Rate” means, in the case of any Eurocurrency Borrowing denominated in
SEK, with respect to any Interest Period, the Stockholm Interbank Offered Rate
administered by the Swedish Bankers’ Association (or any other person that takes
over administration of that rate) for deposits in Swedish Krona with a term
equivalent to such Interest Period as displayed on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (the “STIBOR Screen Rate) as of 11:00 a.m.
London time two Business Days prior to the commencement of such Interest Period.
If the STIBOR Rate shall be less than zero, the STIBOR Rate shall be deemed to
be zero for purposes of this agreement.
“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.
“Structured Finance Obligations” has the meaning assigned to such term in
Section 5.13.
“Structured Subsidiaries” means:
(a)    a direct or indirect Subsidiary of the Borrower which is formed
(including prior to the Effective Date) in connection with, and which continues
to exist for the sole purpose of, obtaining and maintaining third-party
financings and which engages in no material activities other than in connection
with the purchase and financing of assets from the Obligors or any other Person,
and which is designated by the Borrower (as provided below), as a Structured
Subsidiary, so long as:


41
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(i)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(e) or 6.03(i)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;
(ii)    no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and
(iii)    no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results; and
(b)    any passive holding company that is designated by the Borrower (as
provided below) as a Structured Subsidiary, so long as:
(i)    such passive holding company is the direct parent of a Structured
Subsidiary referred to in clause (a);
(ii)    such passive holding company engages in no activities and has no assets
(other than in connection with the transfer of assets to and from a Structured
Subsidiary referred to in clause (a), and its ownership of all of the Equity
Interests of a Structured Subsidiary referred to in clause (a)) or liabilities;
(iii)    all of the Equity Interests of such passive holding company are owned
directly by an Obligor and are pledged as Collateral for the Secured Obligations
and the Collateral Agent has a first-priority perfected Lien (subject to no
other Liens other than Eligible Liens) on such Equity Interests; and
(iv)    no Obligor has any obligation to maintain or preserve such passive
holding company’s financial condition or cause such entity to achieve certain
levels of operating results.
Any designation of a Structured Subsidiary by the Borrower shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of such Financial Officer’s knowledge, such designation complied with each
of the conditions set forth in clause (a) or (b) above, as applicable.


42
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries. Unless otherwise specified, “Subsidiary”
means a Subsidiary of the Borrower.
“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no CFC, Transparent Subsidiary,
Immaterial Subsidiary or Financing Subsidiary shall be required to be a
Subsidiary Guarantor as long as it remains a CFC, Transparent Subsidiary,
Immaterial Subsidiary or Financing Subsidiary, as applicable, each as defined
and described herein.
“Supported QFC” has the meaning set forth in Section 9.18.
“Swedish Krona” and “SEK” refers to the lawful currency of Sweden.
“Swiss Francs” and “CHF” refers to the lawful currency of Switzerland.
“TARGET Day” means any day on which the TARGET2 is open.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Administrative
Agent to be a suitable replacement) for the settlement of payments in Euros.
“Tax Amount” has the meaning assigned to such term in Section 6.05(b).
“Tax Damages” has the meaning assigned to such term in Section 2.15(d).
“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.


43
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder by the Borrower or any other Obligor shall
have been paid in full (excluding, for the avoidance of doubt, any amount in
connection with any contingent, unasserted indemnification obligations), all
Letters of Credit shall have (w) expired, (x) terminated, (y) been Cash
Collateralized or (z) otherwise been backstopped in a manner acceptable to the
Issuing Bank and the Administrative Agent in their sole discretion and, in each
case, all LC Disbursements then outstanding have been reimbursed.
“Third Party Finance Company” has the meaning assigned to such term in Section
5.13.
“Total Eligible Portfolio” has the meaning assigned to such term in Section
5.13(b).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
“Transferable” has the meaning assigned to such term in Section 5.13.
“Transparent Subsidiary” means a Subsidiary classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs.
“Two Largest Industry Classification Groups” means, as of any date of
determination, each of the two Industry Classification Groups that a greater
portion of the Total Eligible Portfolio has been assigned to each such Industry
Classification Group pursuant to Section 5.12(a) than any other single Industry
Classification Group.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed
(including, without limitation, under the Dutch Financial Supervision Act 2007
(as amended from time to time and including any successor legislation)).


44
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect from time to time in the State of New York.
“Unquoted Investments” has the meaning assigned to such term in Section
5.12(b)(ii)(B).
“Unsecured Longer-Term Indebtedness” means any Indebtedness of an Obligor that:
(a)    has no amortization, or mandatory redemption, repurchase or prepayment
prior to, and a final maturity date not earlier than, six months after the
Maturity Date (it being understood that (i) the conversion features into
Permitted Equity Interests under convertible notes (as well as the triggering of
such conversion and/or settlement thereof solely with Permitted Equity
Interests, except in the case of interest, fractional shares pursuant to
customary and market conversion and other provisions or expenses (which may be
payable in cash)) shall not constitute “amortization”, “redemption”,
“repurchase” or “prepayment” for the purposes of this definition and (ii) that
any amortization, mandatory redemption, repurchase or prepayment obligation or
put right that is contingent upon the happening of an event that is not certain
to occur (including, without limitation, a Change in Control or bankruptcy)
shall not in and of itself be deemed to disqualify such Indebtedness under this
clause (a) (notwithstanding the foregoing, in this clause (ii), the Borrower
acknowledges that any payment prior to the Termination Date in respect of any
such obligation or right shall only be made to the extent permitted by Section
6.12)),
(b)    is incurred pursuant to documentation containing (i) financial covenants,
covenants governing the borrowing base, if any, covenants regarding portfolio
valuation, and events of default that are no more restrictive in any respect
upon the Borrower and its Subsidiaries, at any time that any Commitments or
Loans are outstanding hereunder (including pursuant to any maturity extensions),
than those set forth in this Agreement (other than, if such Indebtedness is
governed by a customary indenture or similar instrument, events of default that
are customary in indentures or similar instruments and that have no analogous
provisions in this Agreement or credit agreements generally) (provided that,
upon the Borrower’s request, this Agreement will be deemed to be automatically
amended (and, upon the request of the Administrative Agent or the Required
Lenders, the Borrower and the Lenders shall enter into a document evidencing
such amendment), mutatis mutandis, to make such covenants more restrictive in
this Agreement as may be necessary to meet the requirements of this clause
(b)(i)) (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the Equity Interests of the Borrower or the failure
of the Borrower to satisfy a continued listing rule with respect to its Equity
Interests or (y) arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or an Event of Default shall not be deemed to be more restrictive for
purposes of this definition) and (ii) other terms that are substantially
comparable to, or more favorable to the Borrower than, market terms for
substantially similar debt of other similarly situated borrowers as reasonably
determined in good faith by the Borrower, and


45
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    is not secured by any assets of any Person. For the avoidance of doubt,
(a) Unsecured Longer-Term Indebtedness shall also include any refinancing,
refunding, renewal or extension of any Unsecured Longer-Term Indebtedness so
long as such refinanced, refunded, renewed or extended Indebtedness continues to
satisfy the requirements of clause (B) of this definition and (b) any payment on
account of Unsecured Longer-Term Indebtedness shall be subject to Section 6.12.
“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary (other than a Financing Subsidiary) that is
not secured by any assets of any Person and that does not constitute Unsecured
Longer-Term Indebtedness and (b) any Indebtedness for borrowed money of the
Borrower or any Subsidiary (other than a Financing Subsidiary) that is
designated as “Unsecured Shorter-Term Indebtedness” pursuant to Section 6.11.
For the avoidance of doubt, Unsecured Shorter-Term Indebtedness shall also
include any refinancing, refunding, renewal or extension of any Unsecured
Shorter-Term Indebtedness so long as such refinanced, refunded, renewed or
extended Indebtedness continues to satisfy the requirements of this definition.
“USA PATRIOT Act” has the meaning assigned to such term in Section 3.21.
“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Special Resolution Regimes” has the meaning assigned to such term in
Section 9.18.
“Valuation Policy” means the Borrower’s valuation policy as in existence on the
Amendment No. 1 Effective Date and delivered to the Administrative Agent prior
to the Amendment No. 1 Effective Date, as may be amended or modified from time
to time in a manner consistent with standard industry practice by a Permitted
Policy Amendment.
“Valuation Testing Date” has the meaning assigned to such term in Section
5.12(b)(iii)(A).
“Value” has the meaning assigned to such term in Section 5.13.
“wholly owned Subsidiary” of any person shall mean a Subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person and/or one or more wholly owned Subsidiaries of such person.
Unless the context otherwise requires, “wholly owned Subsidiary Guarantor” shall
mean a wholly owned Subsidiary that is a Subsidiary Guarantor.


46
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Obligor and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Dollar
Loan” or a “Multicurrency Loan”), by Type (e.g., an “ABR Loan” or a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Multicurrency Eurocurrency
Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Dollar Borrowing” or a “Multicurrency Borrowing”), by Type (e.g., an “ABR
Borrowing” or a “Eurocurrency Borrowing”) or by Class and Type (e.g., a
“Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may also be
identified by Currency.
SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein), (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Solely for purposes of this Agreement, any references to
“obligations” owed by any Person under any Hedging Agreement shall refer to the
amount that would be required to be paid by such Person if such Hedging
Agreement were terminated at such time (after giving effect to any netting
agreement).


47
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application or
interpretation thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the Borrower, Administrative Agent and the Lenders agree to enter
into negotiations in good faith in order to amend such provisions of the
Agreement so as to equitably reflect such change to comply with GAAP with the
desired result that the criteria for evaluating the Borrower’s financial
condition shall be the same after such change to comply with GAAP as if such
change had not been made; provided, however, until such amendments to equitably
reflect such changes are effective and agreed to by the Borrower, Administrative
Agent and the Required Lenders, the Borrower’s compliance with such financial
covenants shall be determined on the basis of GAAP as in effect and applied
immediately before such change in GAAP becomes effective. Notwithstanding the
foregoing or anything herein to the contrary, the Borrower covenants and agrees
with the Lenders that whether or not the Borrower may at any time adopt
Financial Accounting Standard Board Accounting Standards Codification 825, all
determinations relating to fair value accounting for liabilities or compliance
with the terms and conditions of this Agreement shall be made on the basis that
the Borrower has not adopted Accounting Standard Codification 825. In addition,
notwithstanding Accounting Standards Update 2015-03, GAAP or any other matter,
for purposes of calculating any financial or other covenants hereunder, debt
issuance costs shall not be deducted from the related debt obligation.
Notwithstanding any other provision contained herein, the definitions set forth
in the Loan Document and any financial calculations required by the Loan
Documents shall be computed to exclude any effects on lease accounting as a
result of ASU No. 2016-02 Leases (Topic 842) (or any other Financial Accounting
Standard having a similar result or effect), regardless of the date enacted,
adopted or issued and regardless of any delayed implementation thereof, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP pursuant to ASU No. 2016-02 Leases
(Topic 842) (or any other Financial Accounting Standard having a similar result
or effect).
SECTION 1.05    Currencies; Currency Equivalents.
(a)    Currencies Generally. At any time, any reference in the definition of the
term “Agreed Foreign Currency” or in any other provision of this Agreement to
the Currency of any particular nation means the lawful currency of such nation
at such time whether or not the name of such Currency is the same as it was on
the Effective Date. Except as provided in Section 2.09(b) and the last sentence
of Section 2.16(a), for purposes of determining (i) whether the amount of any
Multicurrency Borrowing or Letter of Credit then outstanding or to be borrowed
at the same time as such Borrowing would exceed the aggregate amount of
Multicurrency Commitments, (ii) the aggregate unutilized amount of the
Multicurrency Commitments, (iii) the Multicurrency Credit Exposure, (iv) the LC
Exposure, (v) the Covered Debt Amount and (vi) the Borrowing Base or the Value
of any Portfolio Investment, the outstanding principal amount of any Borrowing
or Letter of Credit that is denominated in any Foreign Currency or the Value of
any Portfolio


48
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Investment that is denominated in any Foreign Currency shall be deemed to be the
Dollar Equivalent of the amount of the Foreign Currency of such Borrowing,
Letter of Credit or Portfolio Investment, as the case may be, determined as of
the date of such Borrowing or Letter of Credit (determined in accordance with
the last sentence of the definition of the term “Interest Period”) or the date
of valuation of such Portfolio Investment, as the case may be; provided that in
connection with the delivery of any Borrowing Base Certificate pursuant to
Section 5.01(d) or (e), such amounts shall be determined as of the date of
delivery of such Borrowing Base Certificate. Wherever in this Agreement in
connection with a Borrowing or Loan an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing or Loan is
denominated in a Foreign Currency, such amount shall be the relevant Foreign
Currency Equivalent of such Dollar Amount (rounded to the nearest 1,000 units of
such Foreign Currency). Without limiting the generality of the foregoing, for
purposes of determining compliance with any basket in this Agreement, in no
event shall any Obligor be deemed to not be in compliance with any such basket
solely as a result of a change in exchange rates.
(b)    Special Provisions Relating to Euro. Each obligation hereunder of any
party hereto that is denominated in the National Currency of a state that is not
a Participating Member State on the Effective Date shall, effective from the
date on which such state becomes a Participating Member State, be redenominated
in Euro in accordance with the legislation of the European Union applicable to
the European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.
Without prejudice to the liabilities of the Borrower to the Lenders and the
Lenders to the Borrower under or pursuant to this Agreement, each provision of
this Agreement shall be subject to such reasonable changes of construction as
the Administrative Agent may from time to time, in consultation with the
Borrower, reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the Euro in any country that becomes a
Participating Member State after the Effective Date; provided that the
Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.
(c)    Exchange Rates; Currency Equivalents. The Administrative Agent or the
Issuing Bank, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Loans,
Letters of Credit and Credit Exposure denominated in Agreed Foreign Currencies.
Such Spot Rates shall become effective as of such Revaluation Date and shall be
the Spot Rates


49
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered pursuant to Section 5.01 or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the Issuing
Bank, as applicable. Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Agreed Foreign
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Dollar amount (rounded to the nearest unit of such Agreed Foreign Currency, with
0.5 of a unit being rounded upward).



ARTICLE II.

THE CREDITS
SECTION 2.01    The Commitments.
(a)    Subject to the terms and conditions set forth herein, each Dollar Lender
severally agrees to make Dollar Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Dollar Credit Exposure exceeding such Lender’s Dollar
Commitment, (b) the aggregate Dollar Credit Exposure of all of the Lenders
exceeding the aggregate Dollar Commitments or (c) a Borrowing Base Deficiency.
(b)    Subject to the terms and conditions set forth herein, each Multicurrency
Lender severally agrees to make Multicurrency Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Multicurrency Credit Exposure exceeding such
Lender’s Multicurrency Commitment, (b) the aggregate Multicurrency Credit
Exposure of all of the Lenders exceeding the aggregate Multicurrency Commitments
or (c) a Borrowing Base Deficiency.
(c)    Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Loans.
SECTION 2.02    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Class, Currency and Type made by the Lenders
ratably in accordance with their respective Commitments of the same Class. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.


50
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(b)    Type of Loans. Subject to Section 2.12, each Borrowing of a Class shall
be constituted entirely of ABR Loans or of Eurocurrency Loans of such Class
denominated in a single Currency as the Borrower may request in accordance
herewith. Each Pro-Rata Borrowing denominated in Dollars shall be constituted
entirely of ABR Loans or of Eurocurrency Loans. Each Borrowing denominated in an
Agreed Foreign Currency shall be constituted entirely of Eurocurrency Loans.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 2.14 shall apply).
(c)    Minimum Amounts. Each Borrowing (whether Eurocurrency or ABR) shall be in
an aggregate amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, with respect to any Agreed Foreign Currency, such smaller minimum
amount as may be agreed to by the Administrative Agent; provided that a
Borrowing of a Class may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments of such Class or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.04(f). Borrowings of more than one Class, Currency Type may be outstanding at
the same time.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request (or to elect to
convert to or continue as a Eurocurrency Borrowing) any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.
SECTION 2.03    Requests for Borrowings.1.
(a)    Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by delivery of a signed Borrowing
Request or by telephone or e-mail (in each case, followed promptly by delivery
of a signed Borrowing Request) (i) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 12:00 p.m., New York City time, three (3)
Business Days before the date of the proposed Borrowing, (ii) in the case of a
Eurocurrency Borrowing denominated in a ForeignLIBOR Quoted Currency (other than
AUD), not later than 12:00 p.m. London time, three Business Days before the date
of the proposed Borrowing, (iii) (x) in the case of an ABR Borrowing not in
excess of $50,000,000, not later than 10:00 a.m., New York City time, on the
date of the proposed Borrowing and (y) in the case of any other ABR Borrowing,
not later than 12:00 p.m., New York City time, one Business Day before the date
of the proposed Borrowing or (iv) in the case of a Eurocurrency Borrowing
denominated in AUDa non-LIBOR Quoted Currency, not later than 12:00 p.m., London
time, four Business Days before the date of the proposed Borrowing. Each such
request for






1 Subject to continuing review.


51
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




a Borrowing shall be irrevocable and shall be confirmed promptly by hand
delivery or by email to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower.
Notwithstanding the other provisions of this Agreement, in the case of any
Borrowing denominated in Dollars, the Borrower may request that such Borrowing
be split into a Dollar Loan in an aggregate principal amount equal to the
Pro-Rata Dollar Portion and a Multicurrency Loan in an aggregate principal
amount equal to the Pro-Rata Multicurrency Portion (any such Borrowing, a
“Pro-Rata Borrowing”). Except as set forth in this Agreement, a Pro-Rata
Borrowing shall be treated as being comprised of two separate Borrowings, a
Dollar Borrowing under the Dollar Commitments and a Multicurrency Borrowing
under the Multicurrency Commitments.
(b)    Content of Borrowing Requests. Each request for a Borrowing (whether a
written Borrowing Request, a telephonic request or e-mail request) shall specify
the following information in compliance with Section 2.02:
(i)    whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments or is a Pro-Rata Borrowing;
(ii)    if such Borrowing is a Pro-Rata Borrowing, the Pro-Rata Dollar Portion
and the Pro-Rata Multicurrency Portion;
(iii)    the aggregate amount and Currency of such Borrowing;
(iv)    the date of such Borrowing, which shall be a Business Day;
(v)    in the case of a Borrowing denominated in Dollars, whether such Borrowing
is to be an ABR Borrowing or a Eurocurrency Borrowing;
(vi)    in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); provided, that there shall be no
more than ten (10) separate Borrowings outstanding at any one time; and
(vii)    the location and number of the Borrower’s account (or such other
account(s) as the Borrower may designate in a written Borrowing Request
accompanied by information reasonably satisfactory to the Administrative Agent
as to the identity and purpose of such other account(s)) to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.
(c)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.
(d)    Failure to Elect. If no election as to the Class of a Borrowing is
specified in a Borrowing Request, then the requested Borrowing shall be
denominated in Dollars and shall be a Pro-Rata Borrowing. If no election as to
the Currency of a Borrowing is specified in a Borrowing request, then the
requested Borrowing shall be denominated in Dollars. If no election as to the
Type of a Borrowing is specified in a Borrowing Request, then


52
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




the requested Borrowing shall be a Eurocurrency Borrowing having an Interest
Period of one month’s duration and if an Agreed Foreign Currency has been
specified, the requested Borrowing shall be a Eurocurrency Borrowing denominated
in such Agreed Foreign Currency having an interest period of one month’s
duration. If a Eurocurrency Borrowing is requested but no Interest Period is
specified, (i) if the Currency specified for such Borrowing is Dollars (or if no
Currency has been specified), the requested Borrowing shall be a Eurocurrency
Borrowing denominated in Dollars having an Interest Period of one month’s
duration, and (ii) if the Currency specified for such Borrowing is an Agreed
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.
SECTION 2.04    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request the
Issuing Bank to issue, at any time and from time to time during the Availability
Period and under the Multicurrency Commitments, Letters of Credit denominated in
Dollars or in any Agreed Foreign Currency for its own account or for the account
of its designee (provided the Obligors shall remain primarily liable to the
Lenders hereunder for payment and reimbursement of all amounts payable in
respect of such Letter of Credit hereunder) for the purposes set forth in
Section 5.09 in such form as is acceptable to the Issuing Bank in its reasonable
determination and for the benefit of such named beneficiary or beneficiaries as
are specified by the Borrower. Letters of Credit issued hereunder shall
constitute utilization of the Multicurrency Commitments up to the aggregate
amount then available to be drawn thereunder.
(b)    Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, stating that such Letter of Credit is to be issued under the
Multicurrency Commitments, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit. The Administrative Agent will promptly notify all
Multicurrency Lenders following the issuance of any Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.


53
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the aggregate LC Exposure of the Issuing Bank (determined for these purposes
without giving effect to the participations therein of the Lenders pursuant to
paragraph (e) of this Section) shall not exceed $25,000,000, (ii) the total
Multicurrency Credit Exposures shall not exceed the aggregate Multicurrency
Commitment and (iii) the total Covered Debt Amount shall not exceed the
Borrowing Base then in effect.
(d)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the date twelve months after the date of the issuance of
such Letter of Credit (or, in the case of any renewal or extension thereof,
twelve months after the then-current expiration date of such Letter of Credit,
so long as such renewal or extension occurs within three months of such
then-current expiration date); provided that any Letter of Credit with a
one-year term may provide (pursuant to customary “evergreen” provisions) for the
renewal thereof for additional one-year periods; provided, further, that (x) in
no event shall any Letter of Credit have an expiration date that is later than
the Revolver Termination Date unless the Borrower (1) Cash Collateralizes such
Letter of Credit on or prior to the date that is two (2) Business Days prior to
the Revolver Termination Date (by reference to the undrawn face amount of such
Letter of Credit) that will remain outstanding as of the close of business on
the Revolver Termination Date and (2) pays in full, on or prior to the Revolver
Termination Date, all commissions required to be paid with respect to any such
Letter of Credit through the then-current expiration date of such Letter of
Credit and (y) no Letter of Credit shall have an expiration date after the
Maturity Date.
(e)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) by the Issuing Bank, and
without any further action on the part of the Issuing Bank or the Lenders, the
Issuing Bank hereby grants to each Multicurrency Lender, and each Multicurrency
Lender hereby acquires from the Issuing Bank, a participation in such Letter of
Credit equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. Each Multicurrency Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments,
provided that no Multicurrency Lender shall be required to purchase a
participation in a Letter of Credit pursuant to this Section 2.04(e) if (x) the
conditions set forth in Section 4.02 would not be satisfied in respect of a
Borrowing at the time such Letter of Credit was issued and (y) the Required
Multicurrency Lenders shall have so notified the Issuing Bank in writing and
shall not have subsequently determined that the circumstances giving rise to
such conditions not being satisfied no longer exist.
In consideration and in furtherance of the foregoing, each Multicurrency Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for account of the Issuing Bank, such Lender’s Applicable Multicurrency
Percentage of each LC Disbursement made by the Issuing Bank in respect of
Letters of Credit promptly upon the request of the Issuing Bank at any time from
the time of such LC Disbursement until


54
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




such LC Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and Section
2.05 shall apply, mutatis mutandis, to the payment obligations of the
Multicurrency Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Multicurrency Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to paragraph (f), the Administrative Agent shall distribute
such payment to the Issuing Bank or, to the extent that the Multicurrency
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Multicurrency Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
(f)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse the Issuing Bank in
respect of such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 12:00 p.m., New York City time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., New York City time, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time, provided that, if
such LC Disbursement is not less than $1,000,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 that such payment be financed with a Eurocurrency Borrowing having an
Interest Period of one month’s duration of either Class in an equivalent amount
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Eurocurrency Borrowing having
an Interest Period of one month’s duration.
If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each applicable Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Applicable Multicurrency Percentage thereof.
(g)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit, and (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder.


55
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




None of the Administrative Agent, the Lenders, the Issuing Bank, or any of their
respective Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by the
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that:
(i)    the Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii)    the Issuing Bank shall have the right, in its sole discretion, to
decline to accept such documents and to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and
(iii)    this sentence shall establish the standard of care to be exercised by
the Issuing Bank when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(h)    Disbursement Procedures. The Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
after such examination notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy or by email) of such demand for payment and
whether the Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse the Issuing Bank and the
Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Eurocurrency Loans having an Interest
Period of one month’s duration; provided that, if the Borrower fails to
reimburse such LC Disbursement within two Business Days following the date when
due pursuant to paragraph (f) of this Section, then the provisions of Section
2.11(c) shall apply. Interest accrued pursuant to this paragraph shall be for
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (f) of this Section to reimburse
the Issuing Bank shall be for account of such Lender to the extent of such
payment.


56
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(j)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. In
addition to the foregoing, if a Lender becomes, and during the period in which
it remains, a Defaulting Lender, and any Default has arisen from a failure of
the Borrower to comply with Section 2.17(c), then the Issuing Bank may, upon
prior written notice to the Borrower and the Administrative Agent, resign as
Issuing Bank, effective at the close of business New York City time on a date
specified in such notice (which date may not be less than five (5) Business Days
after the date of such notice). On or after the effective date of any such
resignation, the Borrower and the Administrative Agent may, by written
agreement, appoint a successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement under any of the foregoing circumstances shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Bank pursuant to Section 2.10(b). From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of the Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(k)    Cash Collateralization. If the Borrower shall be required or shall elect,
as the case may be, to provide cover for LC Exposure pursuant to Section
2.04(d), Section 2.09(b), Section 2.17(c)(ii) or the last paragraph of Article
VII, the Borrower shall immediately Cash Collateralize such LC Exposure. Such
Cash Collateral shall be held by the Administrative Agent in the first instance
as collateral for LC Exposure under this Agreement and thereafter for the
payment of the “Secured Obligations” as defined in the Guarantee and Security
Agreement, and for these purposes the Borrower hereby grants a security interest
to the Administrative Agent for the benefit of the Issuing Bank and the Lenders
in the Letter of Credit Collateral Account and in any financial assets (as
defined in the Uniform Commercial Code) or other property held therein.
(l)    Existing Letters of Credit. The parties hereto acknowledge and agree that
all Existing Letters of Credit are deemed to be issued under this Agreement by
the Issuing Bank at the request of the Borrower and shall constitute Letters of
Credit hereunder for all purposes, and no notice of issuance thereunder shall be
required hereunder. Each reference herein to the issuance of a Letter of Credit
shall include any such deemed issuance. All fees accruing on the Existing
Letters of Credit on and after the date hereof shall be for the account of the
Issuing Bank and the Lenders as provided herein.


57
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 2.05    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Local Time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
designated by the Borrower in the applicable Borrowing Request; provided that
Borrowings made to finance the reimbursement of an LC Disbursement as provided
in Section 2.04(f) shall be remitted by the Administrative Agent to the Issuing
Bank.
(b)    Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and, in reliance upon such assumption, the
Administrative Agent may (in its sole discretion and without any obligation to
do so) make available to the Borrower a corresponding amount. In such event, if
a Lender has not in fact made its share of the applicable Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in the corresponding Currency with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the Federal Funds Effective Rate and (ii) in the case of the
Borrower, the interest rate applicable to Eurocurrency Loans having an Interest
Period of one month’s duration. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. Nothing in this paragraph shall relieve any Lender
of its obligation to fulfill its commitments hereunder, and shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
SECTION 2.06    Interest Elections.
(a)    Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
subject to Section 2.06(e), the Borrower may elect to convert such Borrowing to
a Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurocurrency Borrowing, may elect the
Interest Period therefor, all as provided in this Section; provided, however
that (i) a Borrowing of a Class may only be continued or converted into a
Borrowing of the same Class, (ii) a Borrowing denominated in one Currency may
not be continued as, or converted into, a Borrowing in a different Currency,
(iii) no Eurocurrency Borrowing denominated in a Foreign Currency may be
continued if, after giving effect thereto, the aggregate Multicurrency Credit
Exposures would exceed the aggregate Multicurrency Commitments and (iv) a
Eurocurrency Borrowing denominated in a Foreign Currency may not be converted
into a Borrowing of a different


58
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Type. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders of the respective Class holding the Loans
constituting such Borrowing, and the Loans constituting each such portion shall
be considered a separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by delivery of a
signed Interest Election Request in a form approved by the Administrative Agent
or by telephone (followed promptly, but no later than the close of business on
the date of such request, by a signed Interest Election Request in a form
approved by the Administrative Agent) by the time that a Borrowing Request would
be required under Section 2.03 if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable.
(c)    Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing (including the Class) to which such Interest Election
Request applies and, if different options are being elected with respect to
different portions thereof, the portions thereof to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    in the case of a Borrowing denominated in Dollars, whether the
resulting Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d); provided, that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.
(d)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)    Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, (i) if such Borrowing is denominated in
Dollars, at the end of such Interest Period such Borrowing shall be converted to
a Eurocurrency Borrowing of the same Class having an Interest Period of one
month’s duration and (ii) if such Borrowing is denominated in a Foreign
Currency, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as such
Event of Default is continuing no outstanding Eurocurrency Borrowing may have an
Interest Period of more than one month’s duration.


59
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 2.07    Termination, Reduction or Increase of the Commitments.
(a)    Scheduled Termination. Unless previously terminated in accordance with
the terms of this Agreement, on the Revolver Termination Date the Commitments
shall automatically be reduced to an amount equal to the aggregate principal
amount of the Loans and LC Exposure of all Lenders outstanding on the Revolver
Termination Date and thereafter to an amount equal to the aggregate principal
amount of the Loans and LC Exposure outstanding after giving effect to each
payment of principal and each expiration or termination of a Letter of Credit
hereunder; provided that, for clarity, except as expressly provided for herein
(including, without limitation, Section 2.04(e)), no Lender shall have any
obligation to make new Loans or to issue, amend or renew an existing Letter of
Credit on or after the Revolver Termination Date, and Loans outstanding on the
Revolver Termination Date shall be due and payable on the Maturity Date in
accordance with Section 2.08.
(b)    Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments ratably among each
Class; provided that (i) each reduction of the Commitments pursuant to this
Section 2.07(b) shall be in a minimum amount of at least $1,000,000 (or an
amount less than $1,000,000 if the Commitments are being reduced to zero) and
(ii) the Borrower shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans of any Class in accordance with
Section 2.09, the total Credit Exposures of such Class would exceed the total
Commitments of such Class.
(c)    Notice of Voluntary Termination or Reduction. The Borrower shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other events, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.
(d)    Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments of a Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.
(e)    Increase of the Commitments.
(i)    Requests for Increase by Borrower. The Borrower shall have the right, at
any time after the Effective Date but prior to the Revolver Termination Date, to
propose that the Commitments of a Class hereunder be increased (each such
proposed increase being a “Commitment Increase”) by notice to the Administrative
Agent


60
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




specifying each existing Lender (each an “Increasing Lender”) and/or each
additional lender (each an “Assuming Lender”) that shall have agreed to an
additional Commitment and the date on which such increase is to be effective
(the “Commitment Increase Date”), which date shall be a Business Day at least
three Business Days (or such lesser period as the Administrative Agent may
reasonably agree) after delivery of such notice and at least thirty (30) days
prior to the Revolver Termination Date; provided that, subject to the foregoing,
each Commitment Increase shall become effective only upon satisfaction of the
following conditions:
(A)    the minimum amount of the Commitment of any Assuming Lender, and the
minimum amount of the increase of the Commitment of any Increasing Lender, as
part of such Commitment Increase shall be $5,000,000 or a larger multiple of
$1,000,000 in excess thereof (or, in each case, in such other amounts as agreed
by the Administrative Agent);
(B)    immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $1,200,000,000;
(C)    each Assuming Lender and the Commitment Increase shall be consented to by
the Administrative Agent and the Issuing Bank (which consent shall not be
unreasonably withheld or delayed);
(D)    no Default or Event of Default shall have occurred and be continuing on
such Commitment Increase Date or shall result from the proposed Commitment
Increase; and
(E)    the representations and warranties contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
For the avoidance of doubt, no Lender shall be obligated to agree to an
increased Commitment requested by the Borrower pursuant to this Section 2.07(e).
(ii)    Effectiveness of Commitment Increase by Borrower. On the Commitment
Increase Date for any Commitment Increase, each Assuming Lender, if any,
providing a Commitment as part of such Commitment Increase shall become a Lender
hereunder as of such Commitment Increase Date with a Commitment in the amount
set forth in the agreement referred to in Section 2.07(e)(ii)(y) and the
Commitment of each Increasing Lender, if any, increasing its Commitment as part
of such Commitment Increase shall be increased as of such Commitment Increase
Date to the amount set forth in the agreement referred to in Section
2.07(e)(ii)(y); provided that:


61
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------






(x)the Administrative Agent shall have received on or prior to 12:00 p.m., New
York City time, on such Commitment Increase Date a certificate of a duly
authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph (i)
has been satisfied; and
(y)each Assuming Lender and/or Increasing Lender providing or increasing a
Commitment, respectively, as part of such Commitment Increase shall have
delivered to the Administrative Agent, on or prior to 12:00 p.m., New York City
time on such Commitment Increase Date, an agreement, duly executed by each such
Assuming Lender and/or Increasing Lender, as applicable, and the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and
acknowledged by the Administrative Agent, pursuant to which each such Assuming
Lender and/or Increasing Lender shall, effective as of such Commitment Increase
Date, provide or increase its Commitment of the applicable Class, respectively.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.
(iii)    Recordation into Register. Upon its receipt of an agreement referred to
in clause (ii)(y) above executed by each Assuming Lender and/or each Increasing
Lender providing or increasing a Commitment, respectively, as part of such
Commitment Increase, together with the certificate referred to in clause (ii)(x)
above, the Administrative Agent shall, if such agreement referred to in clause
(ii)(y) has been completed, (x) accept such agreement, (y) record the
information contained therein in the Register and (z) give prompt notice thereof
to the Borrower.
(iv)    Adjustments of Borrowings upon Effectiveness of Increase. On each
Commitment Increase Date, the Borrower shall (A) prepay the outstanding Loans of
the affected Class (if any) in full, (B) simultaneously borrow new Loans of such
Class hereunder in an amount equal to such prepayment; provided that with
respect to subclauses (A) and (B), (x) the prepayment to, and borrowing from,
any existing Lender shall be effected by book entry to the extent that any
portion of the amount prepaid to such Lender will be subsequently borrowed from
such Lender and (y) the existing Lenders, the Increasing Lenders and the
Assuming Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.14 as a result of any such prepayment.
Notwithstanding the foregoing, unless otherwise consented in writing by the
Borrower, no Commitment Increase Date shall occur on any day other than the last
day of an Interest Period. Concurrently therewith, the Lenders with
Multicurrency Commitments shall be deemed to have adjusted their participation
interests in any outstanding Letters of Credit so that such interests are held
ratably in accordance with their Multicurrency Commitments as so increased. The
Administrative Agent shall amend Schedule 1.01(b) to reflect the aggregate
amount of each Lender’s Commitments (including Increasing Lenders and Assuming
Lenders). Each reference to Schedule 1.01(b) in this Agreement shall be to
Schedule 1.01(b) as amended pursuant to this Section.


62
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(v)    Terms of Loans issued on the Commitment Increase Date. For the avoidance
of doubt, the terms and provisions of any new Loans issued by any Assuming
Lender or Increasing Lender, and the Commitment Increase of any Assuming Lender
or Increasing Lender, shall be identical to terms and provisions of the Loans
issued by, and the Commitments of, the Lenders immediately prior to the
applicable Commitment Increase Date.
SECTION 2.08    Repayment of Loans; Evidence of Debt.
(a)    Repayment. Subject to, and in accordance with, the terms of this
Agreement, the Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of each Class of Loans and all other amounts due and owing hereunder and under
the other Loan Documents on the Maturity Date.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy or
e-mail) of such selection not later than the time set forth in Section 2.09(e)
prior to the scheduled date of such repayment. Subject to Section 2.09 and to
the proviso to Section 2.16(c), if the repayment or prepayment is denominated in
Dollars and the Class to be repaid or prepaid is specified (or if no Class is
specified and there is only one Class of Loans with Borrowings in Dollars
outstanding), such repayment or prepayment shall be applied ratably between or
among, as applicable, the Loans of such Class (based on the outstanding
principal amount of such Loans), in each case first to repay or prepay any
outstanding ABR Borrowings of such Loans and second to repay or prepay the
remaining Borrowings denominated in Dollars of such Loans in the order of the
remaining duration of their respective Interest Period (the Borrowing with the
shortest remaining Interest period to be repaid or prepaid first). Subject to
Section 2.09 and to the proviso to Section 2.16(c), if the repayment or
prepayment is denominated in Dollars and the Class to be repaid or prepaid is
not specified, such repayment or prepayment shall be applied (i) ratably between
or among, as applicable, the Dollar denominated Loans of the Multicurrency
Lenders (based on the then outstanding principal amounts of such Dollar
denominated Loans), in each case (x) first to repay or prepay any outstanding
ABR Borrowings of the Multicurrency Lenders, and (y) then second to repay or
prepay the remaining Borrowings denominated in Dollars of the Multicurrency
Lenders in the order in the order of the remaining duration of their respective
Interest Periods (the Borrowings with the shortest remaining Interest Periods to
be repaid first), and (ii) once the outstanding principal amount of all Dollar
denominated Loans of the Multicurrency Lenders is paid in full, ratably between
or among, as applicable, the Loans of the Dollar Lenders (based on the then
outstanding principal amount of such Loans), in each case (x) first to repay or
prepay any outstanding ABR Borrowings of the Dollar Lenders and (y) then second
to repay or prepay the remaining Borrowings of the Dollar Lenders in order of
the remaining duration of their respective Interest Periods (the Borrowings with
the shortest remaining Interest Period to be repaid first). Subject to Section
2.09 and to the proviso Section 2.16(c), if the repayment or prepayment is
denominated in a particular Agreed Foreign Currency, such repayment or
prepayment shall be applied ratably between or among, as applicable, any
remaining Borrowings denominated in such Agreed Foreign Currency (based on the
then outstanding principal amount of such Loans), in each case in the order of
the remaining duration of their respective Interest Periods (the Borrowing with
the shortest remaining Interest Period to be repaid first). Each payment
specified as a payment on account of the Pro-Rata Borrowings shall be applied
ratably between the Dollar Loans and the Multicurrency Loans (based on the then
outstanding principal amount of such Loans), in each case in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid


63
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




first). Each payment of a Borrowing of a Class shall be applied ratably to the
Loans of such Class included in such Borrowing.
(c)    Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts and Currency of principal and interest payable and paid to such
Lender from time to time hereunder.
(d)    Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor, (ii)
the amount of any principal or interest due and payable or to become due and
payable from the Borrower to each Lender hereunder and (iii) the amount of any
sum received by the Administrative Agent hereunder for account of the Lenders
with respect to each Loan and each Lender’s share thereof.
(e)    Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(f)    Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).
SECTION 2.09    Prepayment of Loans.


64
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time (but subject to Section 2.09(e)) to prepay any Borrowing in
whole or in part, without premium or fee (but subject to Section 2.14), subject
to the requirements of this Section. Each prepayment in part under this Section
2.09(a) shall be in a minimum amount of $5,000,000 or a larger multiple of
$1,000,000 (or such lesser amount as is then outstanding).
(b)    Mandatory Prepayments due to Changes in Exchange Rates.
(i)    Determination of Amount Outstanding. On each Quarterly Date and, in
addition, promptly upon the receipt by the Administrative Agent of a Currency
Valuation Notice (as defined below), the Administrative Agent shall determine
the aggregate Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan or LC Exposure that
is denominated in any Foreign Currency shall be deemed to be the Dollar
Equivalent of the amount in the Foreign Currency of such Loan or LC Exposure,
determined as of such Quarterly Date or, in the case of a Currency Valuation
Notice received by the Administrative Agent prior to 11:00 a.m., New York City
time, on a Business Day, on such Business Day or, in the case of a Currency
Valuation Notice otherwise received, on the first Business Day after such
Currency Valuation Notice is received. Upon making such determination, the
Administrative Agent shall promptly notify the Multicurrency Lenders and the
applicable Borrower thereof.
(ii)    Prepayment. If, on the date of such determination, the aggregate
Multicurrency Credit Exposure minus the Cash Collateralized LC Exposure exceeds
105% of the aggregate amount of the Multicurrency Commitments then in effect,
the Borrower shall prepay the Multicurrency Loans (and/or Cash Collateralize LC
Exposure as contemplated by Section 2.04(k)) within 15 Business Days following
such date of determination in such aggregate amounts as shall be necessary so
that after giving effect thereto the aggregate Multicurrency Credit Exposure
does not exceed the Multicurrency Commitments.
For purposes hereof, “Currency Valuation Notice” means a notice given by the
Required Multicurrency Lenders to the Administrative Agent stating that such
notice is a “Currency Valuation Notice” and requesting that the Administrative
Agent determine the aggregate Multicurrency Credit Exposure. The Administrative
Agent shall not be required to make more than one valuation determination
pursuant to Currency Valuation Notices within any rolling three month period.
Any prepayment made pursuant to this paragraph shall be applied first, to the
Multicurrency Loans outstanding and second, as cover for LC Exposure.
(c)    Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
(i) the amount of the total Dollar Credit Exposure exceeds the total Dollar
Commitments and/or (ii) the amount of the total Multicurrency Credit Exposure
exceeds the total Multicurrency Commitments (other than as a result of a change
in exchange rates pursuant to Section 2.09(b)), the Borrower shall prepay Loans
(and/or Cash Collateralize Letters of Credit as contemplated by Section 2.04(k))
in such amounts as shall be necessary so that (x) in the case of clause (i), the
amount of total Dollar Credit Exposure does not exceed the total Dollar
Commitments and (y) in the case of clause (ii), the amount of total
Multicurrency Credit Exposure does not exceed the total Multicurrency
Commitments. In the event that at any time any Borrowing Base Deficiency shall
exist, promptly (but in no event later than 5 Business Days), the Borrower shall
either prepay (x) the Loans (and/or Cash Collateralize Letters of Credit as
contemplated by Section 2.04(k)) so that the Borrowing Base Deficiency is
promptly cured or (y) the


65
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Loans and the Other Covered Indebtedness in such amounts as shall be necessary
so that such Borrowing Base Deficiency is promptly cured; provided, that as
among the Loans (and Letters of Credit) on the one hand and the Other Covered
Indebtedness on the other hand, such prepayment shall be at least ratable (based
on the outstanding principal amount of such Indebtedness) as to payments of
Loans (and Letters of Credit) in relation to Other Covered Indebtedness);
provided, that if within such 5 Business Day period, the Borrower shall present
to the Administrative Agent a reasonably feasible plan, which plan is reasonably
satisfactory to the Administrative Agent, that will enable any such Borrowing
Base Deficiency to be cured within 30 Business Days of the occurrence of such
Borrowing Base Deficiency (which 30-Business Day period shall include the 5
Business Days permitted for delivery of such plan), then such prepayment or
reduction shall be effected in accordance with such plan (subject, for the
avoidance of doubt, to the limitations as to the allocation of such prepayments
set forth above in this Section 2.09(b)). Notwithstanding the foregoing, the
Borrower shall pay interest in accordance with Section 2.11(c) for so long as
the Covered Debt Amount exceeds the Borrowing Base during such 30-Business Day
period. For clarity, in the event that the Borrowing Base Deficiency is not
cured prior to the end of such 5-Business Day period (or, if applicable, such
30-Business Day period), it shall constitute an Event of Default under clause
(a) of Article VII.
(d)    Mandatory Prepayments due to Certain Events Following Availability
Period. Subject to Section 2.09(e):
(i)    Asset Sales. In the event that any Obligor shall receive any Net Asset
Sale Proceeds at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided,
that with respect to Asset Sales of assets that are not Portfolio Investments,
the Borrower shall not be required to prepay the Loans unless and until (and to
the extent that) the aggregate Net Asset Sale Proceeds relating to all such
Asset Sales are greater than $2,000,000.
(ii)    Returns of Capital. In the event that any Obligor shall receive any Net
Return of Capital at any time after the Availability Period, the Borrower shall,
no later than the third Business Day following the receipt of such Net Return of
Capital, prepay the Loans in an amount equal to 100% of such Net Return of
Capital (and the Commitments shall be permanently reduced by such amount).
(iii)    Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower at any time after
the Availability Period, the Borrower shall, no later than the third Business
Day following the receipt of such Cash proceeds, prepay the Loans in an amount
equal to 75% of such Cash proceeds, net of underwriting discounts and
commissions or other similar payments and other reasonable costs, fees, premiums
and expenses directly associated therewith, including, without limitation,
reasonable legal fees and expenses, (and the Commitments shall be permanently
reduced by such amount).


66
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(iv)    Indebtedness. In the event that any Obligor shall receive any Cash
proceeds from the issuance of Indebtedness (excluding Hedging Agreements
permitted by Section 6.01 and other Indebtedness permitted by Section 6.01(a),
(e), (f), (g) and (j)) at any time after the Availability Period, such Obligor
shall, no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to 100% of such Cash proceeds, net
of underwriting discounts and commissions or other similar payments and other
reasonable costs, fees, commissions, premiums and expenses directly associated
therewith, including, without limitation, reasonable legal fees and expenses
(and the Commitments shall be permanently reduced by such amount).
(e)    Mandatory Prepayment of Eurocurrency Loans. If the Loans to be prepaid
pursuant to Section 2.09(d)(ii) are Eurocurrency Loans, the Borrower may defer
such prepayment (and permanent Commitment reduction) until the last day of the
Interest Period applicable to such Loans, so long as the Borrower deposits an
amount equal to an amount required to be prepaid, no later than the third
Business Day following the receipt of such amount, into a segregated collateral
account in the name and under the dominion and control (within the meaning of
Section 9-104 of the Uniform Commercial Code) of the Administrative Agent
pending application of such amount to the prepayment of the Loans (and permanent
reduction of the Commitments) on the last day of such Interest Period.
(f)    Payments Following Availability Period or During an Event of Default.
Notwithstanding any provision to the contrary in Section 2.08 or this Section
2.09, following the end of the Availability Period:
(i)    No optional prepayment of the Loans made of any Class shall be permitted
unless at such time, the Borrower also prepays its Loans of the other Class or,
in the case of a prepayment of Dollar Loans and to the extent no Multicurrency
Loans are outstanding, provides Cash Collateral as contemplated by Section
2.04(k) for the outstanding Letters of Credit, which prepayment (and Cash
Collateral) shall be made on a pro-rata basis (based on the outstanding
principal amounts of such Indebtedness) between each outstanding Class of Credit
Exposure;
(ii)    any prepayment of Loans in Dollars required to be made in connection
with any of the events specified in Section 2.09(d) shall be applied ratably
between the Dollar Lenders and the Multicurrency Lenders based on the then
outstanding principal amounts of Loans denominated in Dollars; provided, that,
so long as no Event of Default has occurred and is continuing, each prepayment
in an Agreed Foreign Currency (including as a result of the Borrower’s receipt
of proceeds from a prepayment event in such Agreed Foreign Currency (it being
the understanding that any receipt of proceeds in an Agreed Foreign Currency
shall first be used to make a payment on account of the Loans denominated in
such Agreed Foreign Currency)) shall be applied ratably among just the
Multicurrency Lenders to prepay the Loans denominated in such Agreed Foreign
Currency and, if after such payment, if applicable, or otherwise, the


67
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




balance of the Loans denominated in such Agreed Foreign Currency remaining is
zero, then, if there are any remaining proceeds, the Borrower shall prepay (in
Dollars) the remaining Loans on a pro rata basis (based on the aggregate
outstanding Dollar Equivalent principal amount of such Loans) between each
outstanding Class of Loans; and
(iii)    Notwithstanding any other provision to the contrary in this Agreement,
if an Event of Default has occurred and is continuing, then any payment or
repayment of the Loans shall be made and applied ratably (based on the aggregate
Dollar Equivalents of the outstanding principal amounts of such Loans) between
Dollar Loans, Multicurrency Loans and Letters of Credit.
(g)    Notices, Etc. The Borrower shall notify the Administrative Agent in
writing or by telephone (followed promptly by written confirmation) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing
under Section 2.09(a), not later than 12:00 p.m., New York City time (or, in the
case of a prepayment of a Eurocurrency denominated in a Foreign Currency under
Section 2.09(a), 12:00 a.m. London time), three (3) Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing under
Section 2.09(a), or in the case of any prepayment under Section 2.09(b), (c), or
(d), not later than 12:00 p.m., New York City time, on the Business Day of
prepayment, or (iii) in each case of the notice periods described in clauses (i)
and (ii), such lesser period as the Administrative Agent may reasonably agree
with respect to notices given in connection with any of the events specified in
Section 2.09(d)(ii). Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided, that, (1) if a notice of
prepayment is given in connection with a conditional notice of termination or
reduction of the Commitments as contemplated by Section 2.07(c), then such
notice of prepayment may be revoked if such notice of termination or reduction
is revoked in accordance with Section 2.07(c) and (2) any such notices given in
connection with any of the events specified in Section 2.09(c) may be
conditioned upon (x) the consummation of the Asset Sale or the issuance of
Equity Interests or Indebtedness (as applicable) or (y) the receipt of net cash
proceeds from Asset Sales or Net Returns of Capital. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. In the event
the Borrower is required to make any concurrent prepayments under both paragraph
(c) and also another paragraph of this Section 2.09, any such prepayments shall
be applied toward a prepayment pursuant to paragraph (c) before any prepayment
pursuant to any other paragraph of this Section 2.09. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.11 and shall
be made in the manner specified in Section 2.08(b).
(h)    RIC Tax Distributions. Notwithstanding anything herein to the contrary,
Net Asset Sale Proceeds and Net Return of Capital required to be applied to the
prepayment of the Loans pursuant to Section 2.09(d) shall exclude the amounts
estimated in good faith by the Borrower to be necessary for the Borrower to make
distributions on account of such Net Asset Sale Proceeds and Net Returns of
Capital sufficient in amount to achieve the objectives set forth in (i), (ii)
and (iii) of Section 6.05(b)(1) hereof solely to the extent that the Tax Amount
in or with respect to any taxable year (or any calendar year, as relevant) is
increased as a result of the receipt of such Net Asset Sale Proceeds or Net
Return of Capital, as the case may be.


68
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 2.10    Fees.
(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue (i) for the
period beginning on the Effective Date to and including the earlier of the date
such Lender’s Commitment terminates and the date that is six months after the
Effective Date, at a rate equal to 0.375% per annum on the daily unused portion
of the Commitment of such Lender as of the close of business on such day and
(ii) for the period beginning the day after the date that is six months after
the Effective Date to and including the earlier of the date such Lender’s
Commitment terminates and the Revolver Termination Date, at a rate equal to (x)
0.50% per annum on the daily unused amount of the Dollar Commitments and
Multicurrency Commitments, as applicable, of such Lender as of the close of
business on such day if the daily unused amount of the Dollar Commitments and
the Multicurrency Commitments is greater than thirty threesixty six and
one-thirdtwo-thirds percent (3366 and 12/3%) of such Lender’s Dollar Commitment
and Multicurrency Commitment, as applicable and (y) 0.375% per annum on the
daily unused amount of the Dollar Commitments and Multicurrency Commitments, as
applicable of such Lender as of the close of business on such day if the daily
unused amount of the Dollar Commitment and Multicurrency Commitment is equal to
or less than thirty threesixty six and one-thirdtwo-thirds percent (3366 and
12/3%). Accrued commitment fees shall be payable in arrears (x) within one
Business Day after each Quarterly Date and (y) on the earlier of the date the
Commitments of the respective Class terminate and the Revolver Termination Date,
commencing on the first such date to occur after the Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees, the
Commitments of any Class of a Lender shall be deemed to be used to the extent of
the outstanding Loans of such Class and LC Exposure of such Class of all
Lenders.
(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Multicurrency Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin applicable to interest on
Eurocurrency Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Multicurrency Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at the rate of one-half of one
percent (0.50%) per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees with
respect to the issuance, amendment renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including each Quarterly Date shall be payable on the third
Business Day following such Quarterly Date, commencing on the first such date to
occur after the Effective Date; provided that all such fees with respect to the
Letters of Credit shall be payable on earlier of the Revolver Termination Date
and the date on which all Multicurrency Commitments are otherwise terminated in
accordance with the terms hereof (such earlier date, the “termination date”) and
the Borrower shall pay any such fees that have accrued and that are unpaid on
the termination date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the termination date, the Borrower
shall prepay on the termination date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
termination date through but not including the date such


69
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




outstanding Letters of Credit are scheduled to expire (and in that connection,
the Multicurrency Lenders agree not later than the date two Business Days after
the date on which the last such Letter of Credit shall expire or be terminated
to rebate to the Borrower the excess, if any, of the aggregate participation and
fronting fees that ultimate accrue through the date of such expiration or
termination). Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within 10 Business Days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of facility fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances absent manifest error.
SECTION 2.11    Interest.
(a)    ABR Loans. The Loans constituting each ABR Borrowing shall bear interest
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.
(b)    Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing
shall bear interest at a rate per annum equal to the Adjusted Eurocurrency Rate
for the related Interest Period for such Borrowing plus the Applicable Margin.
(c)    Default Interest. Notwithstanding the foregoing, (x) automatically, if
any Event of Default described in clause (a), (b), (d) (only with respect to
Section 6.07), (h) or (i) of Article VII has occurred and is continuing, or if
the Covered Debt Amount exceeds the Borrowing Base during the 5-Business Day
period (or, if applicable, the 30-Business Day period) referred to in Section
2.09(c), and (y) upon the demand of the Administrative Agent or the Required
Lenders when any other Event of Default has occurred and is continuing, the
interest rates applicable to the Loans shall accrue, and any fee or other amount
due and payable by the Borrower hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided
above, (ii) in the case of any other amount, 2.00% plus (x) if such other amount
is denominated in Dollars, the rate applicable to ABR Loans as provided in
paragraph (a) of this Section or (y) if such other amount is denominated in a
Foreign Currency, the rate applicable to the applicable Eurocurrency Loans as
provided in paragraph (b) of this Section.


70
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in the Currency in which
such Loan is denominated and upon the Maturity Date; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan prior to the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Borrowing prior to the end of the Interest Period therefor, accrued
interest on such Borrowing shall be payable on the effective date of such
conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that (A) Eurocurrency Borrowings in Canadian Dollars or
AUD shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day) and (B) Eurocurrency Borrowings in Pounds
Sterling and ABR Borrowings, at times when the Alternate Base Rate is based on
the Prime Rate shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted Eurocurrency Rate shall be determined by the
Administrative Agent and such determination shall be conclusive absent manifest
error.
SECTION 2.12    Eurocurrency Borrowing Provisions.
(a)    If, at any time that the Administrative Agent shall seek to determine the
relevant Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period for the applicable Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), (i) if the
Administrative Agent is seeking to determine the relevant Screen Rate in the
context of a Borrowing Request or an Interest Election Request electing the
applicable Interest Period (A) if such Borrowing is in Dollars then either, at
the Borrower’s election, (u) the applicable Borrowing Request or Interest
Election Request shall be deemed ineffective or (v) such Borrowing shall be made
as or converted to an ABR Borrowing at the Alternate Base Rate, (B) if such
Borrowing is in Canadian Dollars then either, at the Borrower’s election, (w)
such Borrowing Request or Interest Election Request shall be deemed ineffective
or (x) such Borrowing shall be made as or converted to a Eurocurrency Borrowing
for which the Eurocurrency Rate shall be equal to the Canadian Prime Rate and
(C) if such Borrowing is in any Agreed Foreign Currency (other than Canadian
Dollars) then either, at the Borrower’s election, (y) the applicable Borrowing
Request or Interest Election Request shall be deemed ineffective or (z) such
Borrowing shall be made as or converted to a Eurocurrency Borrowing for which
the Eurocurrency Rate shall be equal to the weighted average of the cost to each
Lender to fund its pro rata share of such Borrowing (from whatever source and
using whatever methodologies as such Lender may select in its reasonable
discretion) (with respect to a Lender, the “COF Rate”, and with respect to the
weighted average of the COF Rate applicable to each Lender for any Borrowing,
the “Average COF Rate”) and (ii) if the Administrative Agent is seeking to
determine the relevant Screen Rate in the context of a Eurocurrency Borrowing
for which the Interest Period is continuing then (A) if such Borrowing is in
Dollars such Borrowing shall continue as an ABR Borrowing at the Alternate Base
Rate, (B) if such Borrowing is in Canadian Dollars then such Borrowing shall
continue as a Eurocurrency Borrowing for which the Eurocurrency Rate shall be
equal to the Canadian Prime Rate and (C) if such Borrowing is in any Agreed
Foreign Currency (other than Canadian


71
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Dollars), then such Borrowing shall continue as a Eurocurrency Borrowing for
which the Eurocurrency Rate shall be the Average COF Rate.
(b)    Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurocurrency Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted Eurocurrency Rate for a Loan in the
applicable Currency for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate for a Loan in the applicable Currency for the
applicable Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;
and, in each case, the provisions of Section 2.12(d) are not applicable, then
the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone, telecopy or e-mail as promptly as practicable
thereafter setting forth in reasonable detail the basis for such determination
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request electing the applicable Interest Period for a Borrowing in the
applicable Currency shall be ineffective, (ii) in the case of any Borrowing
Request requesting a Borrowing in the applicable Currency for the applicable
Interest Period, (A) if such Borrowing is in Dollars then either, at the
Borrower’s election, (u) the applicable Borrowing Request shall be deemed
ineffective or (v) such Borrowing shall be made as an ABR Borrowing at the
Alternate Base Rate, (B) if such Borrowing is in Canadian Dollars then either,
at the Borrower’s election, (w) such Borrowing Request shall be deemed
ineffective or (x) such Borrowing shall be made as a Eurocurrency Borrowing for
which the Eurocurrency Rate shall be equal to the Canadian Prime Rate and (C) if
such Borrowing is in any Agreed Foreign Currency (other than Canadian Dollars),
then either, at the Borrower’s election, (y) the applicable Borrowing Request
shall be deemed ineffective or (z) such Borrowing shall be made as or converted
to a Eurocurrency Borrowing for which the Eurocurrency Rate shall be equal to
the Average COF Rate and (iii) in the case of a Eurocurrency Borrowing for which
the Interest Period is continuing then (A) if such Borrowing is in Dollars such
Borrowing shall continue as an ABR Borrowing at the Alternate Base Rate, (B) if
such Borrowing is in Canadian Dollars then such Borrowing shall continue as a
Eurocurrency Borrowing for which the Eurocurrency Rate shall be equal to the
Canadian Prime Rate and (C) if such Borrowing is in any Agreed Foreign Currency
(other than Canadian Dollars), then such Borrowing shall continue as a
Eurocurrency Borrowing for which the Eurocurrency Rate shall be the Average COF
Rate.; provided that, if the circumstances giving rise to such notice affect
only one Type of Borrowings, then the other Type of Borrowings shall be
permitted; provided, further that, in connection with any ABR Borrowing made
pursuant to the terms of this Section 2.12(b), the determination of the
Alternate Base Rate shall disregard clause (d) of the definition thereof.


72
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstance set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have arisen but the
supervisor for the administrator of the Screen Rate for any applicable Currency
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which such Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to agree upon an alternate
rate of interest to the applicable Screen Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time and, if an alternate rate is
agreed, shall enter into an amendment to his Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
implemented in accordance with this clause (c) (but, in the circumstances
described in clause (ii) of the first sentence of this Section 2.12(c), only to
the extent the Screen Rate for the applicable Currency and such Interest Period
is not available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
Currency shall be ineffective and (y) if any Borrowing Request requests a
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing;
provided that if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
(c)    (d) Illegality. Without duplication of any other rights that any Lender
has hereunder, if any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate (whether in Dollars or an Agreed Foreign Currency) or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any Agreed
Foreign Currency in the applicable interbank market, then, on notice thereof by
such Lender to the Borrower and the Administrative Agent, (i) any obligation of
such Lender to make or continue Eurocurrency Loans in the affected Currency or
currencies or, in the case of Eurocurrency Loans in Dollars, to convert ABR
Loans to Eurocurrency Loans, shall be suspended, and (ii) if such notice asserts
the illegality of such Lender making or continuing ABR Loans the interest rate
on which is determined by the Administrative Agent by reference to the Adjusted
Eurocurrency Rate component of the Alternate Base Rate, the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted
Eurocurrency Rate component of the Alternate Base Rate, in each case until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) all applicable Eurocurrency Borrowings denominated in Dollars of such Lender
shall automatically convert to ABR Borrowings and all Eurocurrency Borrowings
denominated in the affected Agreed Foreign Currency of such Lender shall
automatically convert to Dollars based on the Dollar Equivalent at such time and
shall be an ABR Borrowing (the interest rate on which ABR Borrowings of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate), either on


73
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency
Borrowings (in which event Borrower shall not be required to pay any yield
maintenance, breakage or similar fees) and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such conversion, the Borrower shall also pay accrued
interest on the amount so converted.
(d)    Effect of Benchmark Transition Event
(i)    Benchmark Replacement. Notwithstanding anything to the contrary herein or
in any other Loan Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the applicable Benchmark with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and
the Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the applicable Benchmark with a
Benchmark Replacement pursuant to this Section 2.12(d) will occur prior to the
applicable Benchmark Transition Start Date.
(ii)    Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent shall have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


74
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(iii)    Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Start Date or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date and Benchmark Transition Start Date,
(ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of
any Benchmark Replacement Conforming Changes and (iv) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or Lenders pursuant to
this Section 2.12(d), including any determination with respect to a tenor, rate
or adjustment or the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.12(d).
(iv)    Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a Eurocurrency Borrowing of, conversion to or
continuation of Eurocurrency Loans based on the applicable Benchmark to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, (i) in the case of any request for a Eurocurrency Borrowing of, conversion
to or continuation of Eurocurrency Loans to be made in Dollars, the Borrower
will be deemed to have converted any such request into a request for a Borrowing
of or conversion into ABR Loans, (ii) in the case of any request for a
Eurocurrency Borrowing of or conversion to Eurocurrency Loans to be made in any
Foreign Currency based on the applicable Benchmark, such request will be deemed
to be ineffective and (iii) in the case of any request for a continuation of
Eurocurrency Loans to be made in any Foreign Currency based on the applicable
Benchmark, such Borrowing shall be converted to Dollars based on the Dollar
Equivalent at such time. During any Benchmark Unavailability Period, the
component of ABR based upon the LIBOR Screen Rate will not be used in any
determination of ABR.
SECTION 2.13    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurocurrency Rate) or the
Issuing Bank;
(ii)    subject any Lender to any Taxes (other than Covered Taxes and Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or


75
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then, upon
the request of such Lender or Issuing Bank, the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered; provided that no
Lender will claim from the Borrower the payment of any of the amounts referred
to in this paragraph (a) if not generally claiming similar compensation from its
other similar customers in similar circumstances.
(b)    Capital and Liquidity Requirements. If any Lender or the Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
the Issuing Bank’s capital or on the capital of such Lender’s or the Issuing
Bank’s holding company, if any, as a consequence of this Agreement or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by the Issuing Bank, to a level below that which such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy or liquidity position), by an amount deemed to be material by such
Lender or the Issuing Bank, then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, in Dollars, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.
(c)    Certificates from Lenders. A certificate of a Lender or the Issuing Bank
setting forth (in reasonable detail the basis for and calculation of) the amount
or amounts, in Dollars, necessary to compensate such Lender or the Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be promptly delivered to the Borrower and shall be
conclusive absent manifest error (it being understood that no Lender shall be
required to disclose (i) any confidential or price sensitive information or (ii)
any information to the extent prohibited by applicable law). The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that no Obligor shall be required to compensate a Lender
or the Issuing Bank pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the Issuing Bank notifies the Borrower in writing
of any such Change in Law giving rise to such increased costs or reductions
(except that, if the Change in Law giving rise to such increased costs is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).


76
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of the occurrence of any Commitment
Increase Date or an Event of Default), (b) the conversion of any Eurocurrency
Loan other than on the last day of an Interest Period therefor, (c) the failure
to borrow, convert, continue or prepay any Eurocurrency Loan on the date
specified in any notice delivered pursuant hereto (including in connection with
any Commitment Increase Date and regardless of whether such notice is permitted
to be revocable under Section 2.09(g) and is revoked in accordance herewith), or
(d) the assignment as a result of a request by the Borrower pursuant to Section
2.18(b) of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event (excluding loss
of anticipated profits). In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event (excluding, in any event, loss of
anticipated profits) shall be deemed to include an amount determined by such
Lender to be equal to the excess, if any, of:
(i)    the amount of interest that such Lender would pay for a deposit equal to
the principal amount of such Loan referred to in clauses (a), (b), (c) or (d) of
this Section 2.14 denominated in the Currency of such Loan for the period from
the date of such payment, conversion, failure or assignment to the last day of
the then current Interest Period for such Eurocurrency Loan (or, in the case of
a failure to borrow, convert or continue, the duration of the Interest Period
that would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted Eurocurrency
Rate for such Currency for such Interest Period, over
(ii)    the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
Affiliate of such Lender) for deposits denominated in such Currency from other
banks in the Eurocurrency market or, in the case of any Non-LIBOR Quoted
Currency, in the relevant market for such Non-LIBOR Quoted Currency, in each
case at the commencement of such period.
Payments under this Section shall be made upon written request of a Lender
delivered not later than thirty (30) Business Days following the payment,
conversion, or failure to borrow, convert, continue or prepay that gives rise to
a claim under this Section accompanied by a written certificate of such Lender
setting forth in reasonable detail the amount or amounts that such Lender is
entitled to receive pursuant to this Section, which certificate shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
SECTION 2.15    Taxes.


77
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, unless otherwise
required by applicable law; provided that if any applicable law (as determined
in the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Taxes from such payments, then (i) the
Withholding Agent shall make such deductions or withholdings, (ii) the
Withholding Agent shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and (iii) if
such Tax is a Covered Tax, the sum payable shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 2.15)
the Administrative Agent, Lender or the Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings of Covered Tax been made.
(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.
(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank for and, within ten (10)
Business Days after written demand therefor, pay the full amount of any Covered
Taxes (including Covered Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.15) payable or paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Covered Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender, by the Issuing Bank or by
the Administrative Agent (on its own behalf or on behalf of a Lender or the
Issuing Bank), shall be conclusive absent manifest error.
(d)    Indemnification by the Lenders. To the extent required by any applicable
law, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting the
provisions of Section 2.15(a) or (c), each Lender shall, and does hereby, agree
severally to indemnify the Administrative Agent, and shall make payable in
respect thereof within 10 days after demand therefor, (i) against any and all
Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) (collectively, “Tax Damages”) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding tax ineffective) and (ii) Tax Damages attributable to such Lender’s
failure to comply with the provisions of Section 9.04 relating to the
maintenance of a Participant Register. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph. The agreements
in this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement


78
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all other obligations.
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. If the Borrower is required
by applicable law or this Agreement to pay any U.S. federal withholding Taxes
(and the Administrative Agent is not so required) and the Borrower fails to pay
any such U.S. federal withholding Taxes that are Excluded Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative Agent
the required receipts or other required documentary evidence on account of such
Excluded Taxes, the Borrower shall indemnify the Administrative Agent and each
Lender for any incremental Taxes that may become payable by the Administrative
Agent or such Lender as a result of such failure, but only to the extent that
such incremental Taxes exceed the amount of Excluded Taxes that would have been
borne by the Administrative Agent or a Lender absent such failure.
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any other Loan
Documents shall deliver to the Borrower and the Administrative Agent, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.15(f)(ii)(A) or (B) or Section 2.15(g) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this


79
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax;
(B)    each Foreign Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but, in any event, only if such Foreign
Lender is legally entitled to do so) whichever of the following is applicable:
(1)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party duly completed executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, or any successor form establishing an exemption from, or reduction
of, U.S. federal withholding Tax (x) with respect to payments of interest under
any Loan Document, pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, pursuant
to the “business profits” or “other income” article of such tax treaty,

(2)
duly completed executed originals of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,

(3)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (I) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (II) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (III) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code and (y) duly completed executed originals of Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable (or any successor form), certifying that the Foreign Lender is not a
U.S. Person, or



80
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(4)
any other form as prescribed by applicable law as a basis for claiming exemption
from or a reduction in United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made, including, to the extent a Foreign Lender is not the
beneficial owner, duly completed executed originals of Internal Revenue Service
Form W-8IMY accompanied by Internal Revenue Service Form W-8ECI, Internal
Revenue Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, a certificate substantially similar to the certificate described in
Section 2.15(f)(ii)(B)(3)(x) above, Internal Revenue Service Form W-9 and/or
other certification documents from each beneficial owner, as applicable.

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(g)    If a payment made to a Lender under this Agreement would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Agent or the Borrower, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this clause (g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
under this Agreement expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.


81
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(h)    Treatment of Certain Refunds. If the Administrative Agent, any Lender or
the Issuing Bank determines, in its sole discretion exercised in good faith,
that it has received a refund of any Covered Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.15, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Covered Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent, any Lender or the Issuing
Bank, as the case may be, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund ), provided that
the Borrower, upon the request of the Administrative Agent, any Lender or the
Issuing Bank, agrees to repay the amount paid over to the Borrower pursuant to
this paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, any Lender or the
Issuing Bank in the event the Administrative Agent, any Lender or the Issuing
Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent, any Lender or the Issuing Bank be required to pay any
amount to the Borrower pursuant to this paragraph (h) the payment of which would
place the Administrative Agent, such Lender or the Issuing Bank in a less
favorable net position after-Taxes than the Administrative Agent, such Lender or
the Issuing Bank would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph (h) shall not be construed to require the
Administrative Agent, any Lender or the Issuing Bank to make available its Tax
returns or its books or records (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.
(i)    Survival. Each party’s obligations under this Section 2.15 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or replacement of, any Lender or any Issuing Bank, the termination of
the Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document to which the Borrower or any of its Subsidiaries is a
party.
(j)    Defined Terms. For purposes of this Section 2.15, the term “applicable
law” includes FATCA.
SECTION 2.16    Payments Generally; Pro Rata Treatment: Sharing of Set-offs.
(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees, reimbursement
of LC Disbursements, or under Section 2.13, 2.14 or 2.15, or otherwise) or under
any other Loan Document (except to the extent otherwise expressly provided
therein) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at the Administrative Agent’s Account,
except as otherwise expressly provided in the relevant Loan Document and except
payments to be made directly to the Issuing Bank as expressly provided herein
and pursuant to Sections 2.13, 2.14, 2.15 and 9.03, which shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be


82
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.
All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.13 and 2.14 (except to the extent otherwise provided
therein relating to any Loan denominated in Dollars, but not including principal
of, and interest on, any Loan denominated in any Foreign Currency or payments
relating to any such Loan required under Section 2.14 or any reimbursement or
cash collateralization of any LC Exposure denominated in any Foreign Currency,
which are payable in such Foreign Currency) or under any other Loan Document
(except to the extent otherwise provided therein) are payable in Dollars.
Notwithstanding the foregoing, if the Borrower shall fail to pay any principal
of any Loan or LC Disbursement when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Loan or such LC Disbursement shall, if such Loan or such LC Disbursement is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan or LC Disbursement that is not denominated in Dollars,
such interest shall automatically be redenominated in Dollars on the due date
therefor (or, if such due date is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
interest shall be payable on demand.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees of a
Class then due hereunder, such funds shall be applied (i) first, to pay interest
and fees of such Class then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
each Borrowing of a Class shall be made from the Lenders of such Class, and each
termination or reduction of the amount of the Commitments of a Class under
Section 2.07, 2.09 or otherwise shall be applied to the respective Commitments
of the Lenders of such Class, pro rata according to the amounts of their
respective Commitments of such Class; (ii) each Borrowing of a Class shall be
allocated pro rata among the Lenders of such Class according to the amounts of
their respective Commitments of such Class (in the case of the making of Loans)
or their respective Loans of such Class that are to be included in such
Borrowing (in the case of conversions and continuations of Loans); (iii) each
payment of commitment fees under Section 2.10 shall be made for the account of
the Lenders pro rata according to the average daily unutilized amounts of their
respective Commitments; (iv) each payment or prepayment of principal of Loans of
a Class by the Borrower shall be made for account of the Lenders or such Class
pro rata in accordance with the respective unpaid principal amounts of the Loans
of such Class held by them; and (v) each payment of interest on Loans of a Class
by the Borrower shall be made for account of the Lenders of such Class pro rata
in accordance with the amounts of interest on such Loans of such Class then due
and payable to the respective Lenders; provided, however, that, notwithstanding
anything to the contrary contained herein, in the event that the Borrower wishes
to make a Multicurrency Borrowing in an Agreed Foreign Currency and the
Multicurrency


83
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Commitments are fully utilized, the Borrower may make a Borrowing under the
Dollar Commitments (if otherwise permitted hereunder) and may use the proceeds
of such Borrowing to prepay the Multicurrency Loans (without making a ratable
prepayment to the Dollar Loans) solely to the extent that the Borrower
substantially concurrently therewith utilizes any Multicurrency Commitments made
available as a result of such prepayment to make a Multicurrency Borrowing in an
Agreed Foreign Currency.
(d)    Sharing of Payments by Lenders. If any Lender of a Class shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans, or participations
in LC Disbursements of a Class resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements, and accrued interest thereon of such Class then due than the
proportion received by any other Lender of such Class, then the Lender receiving
such greater proportion shall purchase (for cash at face value) participations
in the Loans and participations in LC Disbursements of other Lenders of such
Class to the extent necessary so that the benefit of all such payments shall be
shared by the Lenders of such Class ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.


84
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.04(e), 2.05
or 2.16(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
SECTION 2.17    Defaulting Lenders.
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a)    commitment fees pursuant to Section 2.10(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender to the extent, and
during the period in which, such Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such commitment fee that otherwise would have
accrued and been required to have been paid to such Defaulting Lender to the
extent and during the period in which such Lender is a Defaulting Lender);
(b)    the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, two-thirds of the Lenders,
two-thirds of the Lenders of a Class, the Required Lenders or the Required
Lenders of a Class have taken or may take any action hereunder or under any
other Loan Document (including any consent to any amendment or waiver pursuant
to Section 9.02, except for any amendment or waiver described in Section
9.02(b)(i), (ii), (iii) or (iv)); provided that any waiver, amendment or
modification requiring the consent of all Lenders, two-thirds of the Lenders or
each affected Lender which affects such Defaulting Lender differently than other
Lenders or affected Lenders (as applicable) shall require the consent of such
Defaulting Lender.
(c)    if any LC Exposure exists at the time a Multicurrency Lender becomes a
Defaulting Lender then:
(i)    all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Multicurrency Lenders in accordance with their respective
Applicable Multicurrency Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Multicurrency Credit Exposures plus such Defaulting
Lender’s LC Exposure does not exceed the total of all non-Defaulting Lenders’
Multicurrency Commitments, (y) no non-Defaulting Lender’s Multicurrency Credit
Exposure will exceed such Lender’s Multicurrency Commitment, and (z) the
conditions set forth in Section 4.02 are satisfied at such time (and unless the
Borrower has notified the Administrative Agent at such time, the Borrower shall
be deemed to have represented and warranted that such conditions are satisfied
at such time);


85
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, without prejudice to any right or
remedy available to it hereunder or under law, within three Business Days
following notice by the Administrative Agent, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.04(k) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.10(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.10(a) and Section 2.10(b) shall be adjusted in accordance with such
non-Defaulting Multicurrency Lenders’ Applicable Multicurrency Percentages in
effect after giving effect to such reallocation;
(v)    if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 2.17(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under Section
2.10(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated; and
(vi)    subject to Section 9.16, no reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.
(d)    so long as any Multicurrency Lender is a Defaulting Lender, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered by the
Multicurrency Commitments of the non-Defaulting Multicurrency Lenders and/or
cash collateral will be provided by the Borrower in accordance with Section
2.17(c), and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.17(c)(i) (and Defaulting Lenders shall not participate
therein).


86
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender that is a Dollar Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then, on the date of
such agreement, such Lender shall purchase at par such of the Loans made to each
Borrower of the other Lenders as the Administrative Agent shall determine may be
necessary in order for the Lenders to hold such Loans in accordance with their
applicable Dollar Percentage in effect immediately after giving effect to such
agreement. In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees in writing that a Defaulting Lender that is a
Multicurrency Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then, on the date of such agreement, such Lender
shall no longer be deemed a Defaulting Lender, the Borrower shall no longer be
required to cash collateralize any portion of such Lender’s LC Exposure cash
collateralized pursuant to Section 2.17(c)(ii) above, the LC Exposure of the
Multicurrency Lenders shall be readjusted to reflect the inclusion of such
Lender’s Multicurrency Commitment and such Lender shall purchase at par the
portion of the Loans of the other Multicurrency Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans in accordance with its Applicable Multicurrency Percentage in effect
immediately after giving effect to such agreement.
SECTION 2.18    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender exercises its
rights under Section 2.12(b) or requests compensation under Section 2.13, or if
the Borrower is required to pay any Covered Taxes or additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts (subject to overall
policy considerations of such Lender) to designate a different lending office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if in
the sole reasonable judgment of such Lender, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as
the case may be, in the future, or eliminate the circumstance giving rise to
such Lender exercising its rights under Section 2.12(b) and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender exercises its rights under Section
2.12(b) or requests compensation under Section 2.13, or if the Borrower is
required to pay any Covered Taxes or additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.15 and,
in each case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.18(a), or if any Lender becomes a
Defaulting Lender, or if any Lender becomes a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent and the Issuing Bank, which consent shall not be
unreasonably withheld, conditioned or delayed, (ii) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case


87
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




of all other amounts) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.13 or payments required to be made
pursuant to Section 2.15, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
(c)    Defaulting Lenders. If any Lender shall fail to make any payment required
to be made by it pursuant to Section 2.04(e), 2.05 or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent or the Issuing Bank for the account of such Lender for the
benefit of the Administrative Agent or the Issuing Bank to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections, in the case of each of clauses (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.
SECTION 2.19    Maximum Rate. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively, the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan, the rate of interest payable in
respect of such Loan hereunder, together with all related Charges, shall be
limited to the Maximum Rate. To the extent lawful, the interest and Charges that
would have been payable in respect of a Loan made to the Borrower, but were not
payable as a result of the operation of this Section, shall be cumulated and the
interest and Charges payable to such Lender by the Borrower in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of repayment, shall have been received by such
Lender.



ARTICLE III.

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01    Organization; Powers. Each of the Borrower and its Subsidiaries,
as applicable, is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result


88
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable. There is no existing default under
any charter, by-laws or other organizational documents of Borrower or its
Subsidiaries or any event which, with the giving of notice or passage of time or
both, would constitute a default by any party thereunder.
SECTION 3.02    Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action and the Board of
Directors of the Borrower and its Subsidiaries have approved the transactions
contemplated in this Agreement. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each of the other Loan Documents
to which it is a party when executed and delivered will constitute, a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
SECTION 3.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
SECTION 3.04    Financial Condition; No Material Adverse Effect.
(a)    Financial Statements. The financial statements delivered to the
Administrative Agent and the Lenders by the Borrower pursuant to Section 4.01(c)
and 5.01(a) and (b) present fairly, in all material respects, the financial
condition and results of operations of the Borrower and its Subsidiaries on a
consolidated basis as of the end of and for the applicable period in accordance
with GAAP applied on a consistent basis, subject, in the case of unaudited
financial statements, to year-end audit adjustments and the absence of
footnotes. None of the Borrower or any of its Subsidiaries has any material
contingent liabilities, material liabilities for taxes, material unusual forward
or material long-term commitments or material unrealized or anticipated losses
from any unfavorable commitments not reflected in such financial statements.


89
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(b)    No Material Adverse Effect. Since September 30, 2018, there has not been
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.05    Litigation.
There are no actions, suits, investigations or proceedings by or before any
arbitrator or Governmental Authority now pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve this Agreement or the Transactions.
SECTION 3.06    Compliance with Laws and Agreements.
Each of the Borrower and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Neither the Borrower nor any of its Subsidiaries is subject to any
contract or other arrangement, the performance of which by the Borrower could
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.07    Taxes. Each of the Borrower and its Subsidiaries has timely
filed or has caused to be timely filed all material U.S. federal, state and
local Tax returns that are required to be filed by it and all other material Tax
returns that are required to be filed by it and has paid all material Taxes for
which it is directly or indirectly liable and any assessments made against it or
any of its property and all other material Taxes, fees or other charges imposed
on it or any of its property by any Governmental Authority, except such Taxes,
fees or other charges the amount or validity of which is currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or its Subsidiaries, as the case may be. The charges, accruals and reserves on
the books of the Borrower and any of its Subsidiaries in respect of Taxes and
other governmental charges are adequate in accordance with GAAP. Neither the
Borrower nor any of its Subsidiaries has given or been requested to give a
waiver of the statute of limitations relating to the payment of any federal,
state, local and foreign Taxes or other impositions, and no Tax lien (other than
Liens permitted pursuant to clause (a) of the definition of Permitted Liens) has
been filed with respect to the Borrower or any of its Subsidiaries. There is no
proposed Tax assessment against the Borrower or any of its Subsidiaries that has
been received by the Borrower or any of its Subsidiaries in writing.
SECTION 3.08    ERISA.No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.09    Disclosure.


90
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(a)    All written information (other than financial projections, pro forma
financial information, other forward-looking information and information of a
general economic or general industry nature) which has been made available to
the Administrative Agent or any Lender by the Borrower or any of its
representatives on behalf of the Borrower in connection with the transactions
contemplated by this Agreement or delivered under any Loan Document, taken as a
whole, is and will be (after giving effect to all written updates provided by
the Borrower to the Administrative Agent for delivery to the Lenders from time
to time) complete, true and correct in all material respects and does not and
will not (after giving effect to all written updates provided by the Borrower to
the Administrative Agent for delivery to the Lenders from time to time) contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein at the time made and
taken as a whole not misleading in light of the circumstances under which such
statements were made; provided that, solely with respect to information
furnished by the Borrower which was provided to the Borrower from a third party,
such information need only be true and correct in all material respects to the
knowledge of the Borrower; and
(b)    All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by the Borrower or any of its representatives on behalf of the
Borrower in connection with the transactions contemplated by this Agreement or
delivered under any Loan Document, are based upon estimates and assumptions
believed by the Borrower in good faith to be reasonable at the time made, it
being recognized that (i) such projections, financial information and other
forward-looking information as they relate to future events are subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Borrower and that no assurance can be given that such projections will be
realized) and therefore are not to be viewed as fact and (ii) actual results
during the period or periods covered by such projections, financial information
and other forward-looking information may materially differ from the projected
results set forth therein.
SECTION 3.10    Investment Company Act; Margin Regulations.
(a)    Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC.
(b)    Compliance with Investment Company Act. The business and other activities
of the Borrower and its Subsidiaries, including, without limitation, entering
into this Agreement and the other Loan Documents to which each is a party, the
borrowing of the Loans hereunder, the application of the proceeds and repayment
thereof by the Borrower and the consummation of the Transactions contemplated by
the Loan Documents, do not result in a violation or breach of the applicable
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, except where such breaches or violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


91
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    Investment Policies. The Borrower is in compliance in all material
respects with the Investment Policies and its Valuation Policies, in each case
as amended by Permitted Policy Amendments.
(d)    Use of Credit. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock in violation of
law, rule or regulation. The Borrower does not own or intend to carry or
purchase any Margin Stock or to extend “purpose credit” within the meaning of
Regulation U.
SECTION 3.11    Material Agreements and Liens.
(a)    Material Agreements. Schedule 3.11(a) is a complete and correct list of
each credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangements providing for or otherwise relating to
any Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the Effective Date, and the aggregate principal or face amount outstanding or
that is, or may become, outstanding under each such arrangement is correctly
described in Schedule 3.11(a).
(b)    Liens. Schedule 3.11(b) is a complete and correct list of each Lien
securing Indebtedness of any Person outstanding on the Effective Date covering
any property of the Borrower or any of its Subsidiaries, and the aggregate
principal amount of such Indebtedness secured (or that may be secured) by each
such Lien and the property covered by each such Lien as of the Effective Date is
correctly described in Schedule 3.11(b).
SECTION 3.12    Subsidiaries and Investments.
(a)    Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct
list of all of the Subsidiaries of the Borrower as of the Effective Date
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule 3.12(a), as of the
Effective Date, (x) the Borrower owns, free and clear of Liens (other than
Eligible Liens and Liens permitted pursuant to Section 6.02(b) or (e)), and has
the unencumbered right to vote, all outstanding ownership interests in each
Subsidiary shown to be held by it in Schedule 3.12(a), and (y) all of the issued
and outstanding capital stock of each such Subsidiary organized as a corporation
is validly issued, fully paid and nonassessable (to the extent such concepts are
applicable).
(b)    Investments. Set forth in Schedule 3.12(b) is a complete and correct list
of all Investments (other than Investments of the types referred to in clauses
(b), (c), (d), (e), (f) (solely with respect to Portfolio Investments), (g) and
(i) of Section 6.04) held by the Borrower or any of its Subsidiaries in any
Person on the Effective Date and, for each such Investment, (i) the identity of
the Person or Persons holding such Investment and (ii) the nature of such
Investment. Except as disclosed in Schedule 3.12(b), as of the Effective Date
each of the Borrower and its Subsidiaries owns, free and clear of all Liens
(other than Liens permitted pursuant to Section 6.02), all such Investments.


92
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 3.13    Properties.
(a)    Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)    Intellectual Property. Each of the Borrower and its Subsidiaries owns, or
is licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.14    Solvency. On the Effective Date, and upon the incurrence of any
extension of credit hereunder, on any date on which this representation and
warranty is made, (a) the Borrower will be Solvent on an unconsolidated basis,
and (b) each Obligor will be Solvent on a consolidated basis with the other
Obligors.
SECTION 3.15    No Default. No Default or Event of Default has occurred and is
continuing under this Agreement.
SECTION 3.16    Use of Proceeds. The proceeds of the Loans shall be used for the
general corporate purposes of the Borrower and its Subsidiaries (other than
Financing Subsidiaries except as expressly permitted under Section 6.03(e) or
6.03(i)) in the ordinary course of its business, including making distributions
not prohibited by this Agreement, making payments on Indebtedness of the
Obligors to the extent permitted under this Agreement and the acquisition and
funding (either directly or indirectly as expressly permitted hereunder) of
leveraged loans, mezzanine loans, high yield securities, convertible securities,
preferred stock, common stock and other Investments, but excluding, for clarity,
Margin Stock in violation of applicable law, rule or regulation.
SECTION 3.17    Security Documents. The Guarantee and Security Agreement is
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable first-priority Liens on, and
security interests in, the Collateral and, (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required for perfection
by filing under applicable law and, as applicable, and (ii) upon the taking of
possession or control by the Collateral Agent of the Collateral with respect to
which a security interest may be perfected by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Guarantee and
Security Agreement), the Liens created by the Guarantee and Security Agreement
shall constitute fully perfected Liens on, and security interests in, all right,
title and interest of the grantors in the Collateral (other than such Collateral
in which a security interest cannot be perfected under the UCC as in effect at
the relevant time in the relevant jurisdiction), in each case subject to no
Liens other than Permitted Liens.


93
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 3.18    Financing Subsidiaries. Any Structured Subsidiary complies with
each of the conditions set forth in clause (a) or (b) in the definition of
“Structured Subsidiary”, as applicable.
(a)    Any SBIC Subsidiary complies with each of the conditions set forth in the
definition of “SBIC Subsidiary.”
(b)    As of the Effective Date, other than Barings BDC Finance I, LLC, and
Barings BDC Senior Funding I, LLC, the Borrower has no Financing Subsidiaries.
SECTION 3.19    Affiliate Agreements. As of the Effective Date, the Borrower has
heretofore delivered to each of the Lenders true and complete copies of each of
the Affiliate Agreements (including any schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder). As of the
Effective Date, (a) each of the Affiliate Agreements is in full force and effect
and (b) other than the Affiliate Agreements, there is no contract, agreement or
understanding, in writing, between the Borrower or any of its Subsidiaries, on
the one hand, and any Affiliate of the Borrower, on the other hand.
SECTION 3.20    Compliance with Sanctions. Neither the Borrower nor any of its
Subsidiaries, nor any executive officer or director thereof, nor, to the
knowledge of the Borrower, any Affiliate of the Borrower or any of their
respective employees or agents, (i) is subject to, or subject of, any sanctions
or trade embargoes (or similar measures) (collectively, “Sanctions”) imposed,
administered or enforced from time to time by the United States of America
(including the United States Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) and the U.S. Department of State), the European Union,
Her Majesty’s Treasury, the United Nations Security Council, or any other
relevant sanctions authority, (ii) is located, organized or resident in a
Sanctioned Country or (iii) is in violation of Sanctions. Furthermore, no part
of the proceeds of a Loan will be used, directly or indirectly, or made
available by the Borrower to any Person to cause any Person to violate Sanctions
or to finance or facilitate any activities or business of or with any Person, or
in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions.
SECTION 3.21    Anti-Money Laundering and Sanctions Program. The Borrower has
implemented an anti-money laundering program to the extent required by the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism, as amended (the “USA PATRIOT Act”) and by any
other applicable anti-money laundering laws, and the rules and regulations
thereunder and maintains in effect and enforces policies and procedures designed
to ensure compliance by the Borrower and its Subsidiaries (and, when acting on
behalf of the Borrower and its Subsidiaries, their respective directors,
officers, employees and agents) with applicable Sanctions. Furthermore, no part
of the proceeds of a Loan will be used, directly or indirectly, by the Borrower
or any Subsidiary or Affiliate of the Borrower, or by any of their respective
directors, officers, agents or employees acting on behalf of the Borrower or any
Subsidiary of the Borrower, to finance or facilitate a transaction in violation
of the anti-money laundering laws.


94
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 3.22    Anti-Corruption Laws. The Borrower, its Subsidiaries, its
Affiliates, its directors and officers and, to the Borrower’s knowledge, the
employees and agents acting on behalf of the Borrower and its Subsidiaries, are
in compliance with all applicable Sanctions and Anti-Corruption Laws and each of
the Borrower and any Subsidiary and Affiliate of the Borrower has instituted and
maintained policies and procedures reasonably designed to ensure, and which are
reasonably expected to continue to ensure, compliance therewith. Furthermore, no
part of the proceeds of a Loan will be used, directly or indirectly, by the
Borrower or any Subsidiary or Affiliate of the Borrower or by any of their
respective directors, officers, agents or employees acting on behalf of the
Borrower or any Subsidiary of the Borrower, to finance or facilitate a
transaction in violation of the Anti-Corruption Laws.
SECTION 3.23    Beneficial Ownership Certification. As of the Effective Date,
the information included in any Beneficial Ownership Certification provided on
or prior to the Effective Date to any Lender in connection with this Agreement
is true and correct in all respects.
SECTION 3.24    EEA Financial Institutions. No Obligor is an EEA Financial
Institution.



ARTICLE IV.

CONDITIONS
SECTION 4.01    Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective until completion of each
of the following conditions precedent (unless a condition shall have been waived
in accordance with Section 9.02):
(a)    Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:
(i)    Executed Counterparts. From each party hereto either (x) a counterpart of
this Agreement signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include telecopy or e-mail
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.
(ii)    Guarantee and Security Agreement; Custodian Agreement. The Guarantee and
Security Agreement, the Custodian Agreement with respect to the Borrower’s
Custodian Account and the Control Agreement, each duly executed and delivered by
each of the parties thereto, and all other documents or instruments required to
be delivered by the Guarantee and Security Agreement, the Custodian Agreement
and the Control Agreement in connection with the execution thereof.
(iii)    Opinion of Counsel to the Borrower. A favorable written customary
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Dechert LLP, New York counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters as the Administrative Agent may reasonably request (and the Borrower
hereby instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).


95
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(iv)    Corporate Documents. A certificate of the secretary or assistant
secretary of each Obligor, dated the Effective Date, certifying that attached
thereto are (v) true and complete copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, (x) true and complete
resolutions of the Board of Directors of each Obligor approving and authorizing
the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Effective Date and, in the case of the Borrower, authorizing the borrowings
hereunder, and that such resolutions are in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (z) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(v)    Officer’s Certificate. A certificate, dated the Effective Date and signed
by a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in Sections 4.01(e) and (h) and Sections 4.02 (a), (b), (c)
and (d).
(vi)    Control Agreements. A control agreement with respect to each of the
Deposit Accounts and the Securities Accounts of the Borrower and its
Subsidiaries required to be delivered by the Guarantee and Security Agreement.
(b)    Liens. The Administrative Agent shall have received results of a recent
lien search in each relevant jurisdiction with respect to the Obligors,
confirming the priority of the Liens in favor of the Collateral Agent created
pursuant to the Security Documents and revealing no liens on any of the assets
of the Obligors except for Liens permitted under Section 6.02 or Liens to be
discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent. All UCC financing
statements, control agreements, stock certificates and other documents or
instruments required to be filed or executed and delivered in order to create in
favor of the Collateral Agent, for the benefit of the Administrative Agent and
the Lenders, a first-priority perfected (subject to Eligible Liens) security
interest in the Collateral (to the extent that such a security interest may be
perfected by filing, possession or control under the Uniform Commercial Code)
shall have been properly filed (or provided to the Administrative Agent) or
executed and delivered in each jurisdiction required.
(c)    Financial Statements. The Administrative Agent and the Lenders shall have
received, prior to the execution of this Agreement, (i) the audited consolidated
balance sheets, audited consolidated statements of operations, audited
consolidated statements of changes in net assets, audited consolidated
statements of cash


96
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




flows and related audited consolidated schedule of investments of the Borrower
and its consolidated Subsidiaries as of and for the fiscal year ended December
31, 2017, December 31, 2016 and December 31, 2015 and (ii) the unaudited
consolidated balance sheets, unaudited consolidated statements of operations,
unaudited consolidated statements of changes in net assets, unaudited
consolidated statements of cash flows and related unaudited consolidated
schedule of investments of the Borrower and its consolidated Subsidiaries as of
and for the nine-month and three-month period ended September 30, 2018, in each
case certified in writing by a Financial Officer of the Borrower as presenting
fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes. The Administrative Agent and the
Lenders shall have received any other financial statements of the Borrower and
its Subsidiaries as they shall have reasonably requested.
(d)    Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including
any filing required on Form 8-K) required to be made or obtained by the Borrower
and all guarantors in connection with the Transactions and any other evidence
reasonably requested by, and reasonably satisfactory to, the Administrative
Agent as to compliance with all material legal and regulatory requirements
applicable to the Obligors, and such consents, approvals, authorizations,
registrations, filings and orders shall be in full force and effect and all
applicable waiting periods shall have expired and no investigation or inquiry by
any Governmental Authority regarding the Transactions or any transaction being
financed with the proceeds of the Loans shall be ongoing.
(e)    No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or,
to the knowledge of the Borrower, threatened in writing in any court or before
any arbitrator or Governmental Authority (including any SEC investigation) that
relates to the Transactions or that could reasonably be expected to have a
Material Adverse Effect.
(f)    Solvency Certificate. On the Effective Date, the Administrative Agent
shall have received a solvency certificate of a Financial Officer of the
Borrower dated as of the Effective Date and addressed to the Administrative
Agent and the Lenders, and in form, scope and substance reasonably satisfactory
to Administrative Agent, with appropriate attachments and demonstrating that
both before and after giving effect to the Transactions, (a) the Borrower will
be Solvent on an unconsolidated basis and (b) each Obligor will be Solvent on a
consolidated basis with the other Obligors.
(g)    Due Diligence. All customary confirmatory due diligence on the Borrower
and its Subsidiaries shall have been completed by the Administrative Agent and
the Lenders and the results of such due diligence shall be satisfactory to the
Administrative Agent and the Lenders. No information shall have become available
which the Administrative Agent reasonably believes has had, or could reasonably
be expected to have, a Material Adverse Effect.


97
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(h)    Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement, nor any default or event of default that
permits (or which upon notice, lapse of time or both, would permit) the
acceleration of any Material Indebtedness, immediately before and after giving
effect to the Transactions, any incurrence of Indebtedness hereunder and the use
of the proceeds hereof.
(i)    USA PATRIOT Act. The Administrative Agent and each Lender shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, as reasonably requested by
the Administrative Agent or such Lender.
(j)    Investment Policies; Valuation Policy. The Administrative Agent shall
have received the Investment Policies and Valuation Policy as in effect on the
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent.
(k)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate dated as of the Effective Date, showing a
calculation of the Borrowing Base as of the date immediately prior to the
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent.
(l)    Insurance Certificates. The Administrative Agent shall have received
certificates from the Borrower’s insurance broker or other evidence reasonably
satisfactory to it that the directors and officers liability insurance required
to be maintained pursuant to the Loan Documents is in full force and effect.
(m)    Beneficial Ownership Regulation. The Administrative Agent shall have
received, to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, at least five days prior to the
Effective Date, a Beneficial Ownership Certification.
(n)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent, the Joint Lead Arrangers and the Lenders all fees and
expenses (including reasonable legal fees to the extent invoiced) related to
this Agreement owing on or prior to the Effective Date, including any upfront
fee due to any Lender on or prior to the Effective Date.
(o)    Other Documents. The Administrative Agent shall have received such other
documents, instruments, certificates, opinions and information as the
Administrative Agent may reasonably request or require in form and substance
reasonably satisfactory to the Administrative Agent.
The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above. Each Lender on the
Effective Date acknowledges receipt of, and satisfaction with, each of the
documents set forth above.


98
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 4.02    Conditions to Each Credit Event. The obligation of each Lender
to make any Loan, and of the Issuing Bank to issue, amend, renew or extend any
Letter of Credit, including in each case any such extension of credit on the
Effective Date, is additionally subject to the satisfaction of the following
conditions:
(a)    the representations and warranties of the Obligors set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, or, as
to any such representation or warranty that refers to a specific date, as of
such specific date;
(b)    at the time of and immediately after giving effect to such Loan or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be continuing
or would result from such extension of credit after giving effect thereto and to
the use of proceeds thereof on a pro forma basis;
(c)    no Borrowing Base Deficiency shall exist at the time of and immediately
after giving effect to such extension of credit and either (i) the aggregate
Covered Debt Amount (after giving effect to such Loan) shall not exceed the
Borrowing Base reflected on the Borrowing Base Certificate most recently
delivered to the Administrative Agent or (ii) the Borrower shall have delivered
an updated Borrowing Base Certificate demonstrating that the Covered Debt Amount
(after giving effect to such Loan) shall not exceed the Borrowing Base after
giving effect to such Loan as well as any concurrent acquisitions of Portfolio
Investments by the Borrower or payment of outstanding Loans or Other Covered
Indebtedness;
(d)    after giving effect to such extension of credit, the Borrower shall be in
pro forma compliance with each of the covenants set forth in Section 6.07; and
(e)    the proposed date of such extension of credit shall take place during the
Availability Period.
Each Borrowing, and each issuance, amendment, renewal or extension of a Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in the preceding
sentence.



ARTICLE V.

AFFIRMATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
SECTION 5.01    Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender (provided
that, the Administrative Agent shall not be required to distribute any document
or report to any Lender to the extent such distribution would cause the
Administrative Agent to breach or violate any agreement that it has with another
Person (including any non-reliance or non-disclosure letter with any Approved
Third-Party Appraiser)):


99
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(a)    within 90 days after the end of each fiscal year of the Borrower
(commencing with the fiscal year ending December 31, 2018), the audited
consolidated balance sheet and the related audited consolidated statements of
operations, audited consolidated statements of changes in net assets, audited
consolidated statements of cash flows and related audited consolidated schedule
of investments of the Borrower and its Subsidiaries on a consolidated basis as
of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year (to the extent full fiscal year
information is available), all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied (which report shall be unqualified as to going concern and scope of
audit and shall not contain any explanatory paragraph or paragraph of emphasis
with respect to going concern); provided that the requirements set forth in this
clause (a) may be fulfilled by providing to the Administrative Agent for
distribution to each Lender the report filed by the Borrower with the SEC on
Form 10-K for the applicable fiscal year;
(b)    within 45 days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower (commencing with the fiscal quarter
ending March 31, 2019), the consolidated balance sheet and the related
consolidated statements of operations, consolidated statements of changes in net
assets, consolidated statements of cash flows and related consolidated schedule
of investments of the Borrower and its Subsidiaries on a consolidated basis as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the statement of assets and liabilities, as of the end of) the
corresponding period or periods of the previous fiscal year (to the extent such
information is available for the previous fiscal year), all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Administrative Agent for distribution to each
Lender the report filed by the Borrower with the SEC on Form 10-Q for the
applicable quarterly period;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower (i)
to the extent the requirements in clauses (a) and (b) of this Section are not
fulfilled by the Borrower delivering the applicable report delivered to (or
filed with) the SEC, certifying that such statements are consistent with the
financial statements filed by the Borrower with the SEC, (ii) certifying as to
whether the Borrower has knowledge that a Default has occurred during the most
recent period covered by such financial statements and, if a Default has
occurred during such period (or has occurred and is continuing from a prior
period), specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (iii) setting forth reasonably detailed calculations
(which reconcile to the financial statements) demonstrating compliance with
Sections 6.01(b), (h) and (k), 6.03(e), (g) and (i), 6.04(j), 6.05(b) and (d)
and 6.07, (iv) stating whether any change in GAAP as applied by (or in the
application of GAAP by) the Borrower has occurred since the Effective Date (but
only if the Borrower has not previously reported such change to the
Administrative Agent and if such change has had a material effect on the
financial statements) and, if any such change has occurred (and has not been
previously reported to the Administrative Agent), specifying the effect of such
change on the financial statements accompanying such certificate, and (v)
attaching a list of Subsidiaries as


100
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




of the date of delivery of such certificate or a confirmation that there is no
change in such information since the date of the last such list;
(d)    as soon as available and in any event not later than thirty (30) calendar
days after the end of each monthly accounting period (ending on the last day of
each calendar month) of the Borrower and its Subsidiaries, commencing with the
monthly accounting period ending February 28, 2019, a Borrowing Base Certificate
as of the last day of such accounting period (which Borrowing Base Certificate
shall include: (i) an Excel schedule containing information substantially
similar to the information included on the Excel schedule included in the
Borrowing Base Certificate delivered to the Administrative Agent on the
Effective Date and (ii) a calculation of the External Quoted Value in accordance
with methodologies described in Sections 5.12(b)(ii)(A)(w), (x), (y) and (z));
(e)    promptly but no later than two Business Days after any Financial Officer
of the Borrower shall at any time have knowledge (based upon facts and
circumstances known to him) that there is a Borrowing Base Deficiency or
knowledge that the Borrowing Base has declined by more than 15% from the
Borrowing Base stated in the Borrowing Base Certificate last delivered by the
Borrower to the Administrative Agent (other than in connection with an asset
sale or return of capital the proceeds of which are used to prepay the Loans), a
Borrowing Base Certificate as at the date such Financial Officer has knowledge
of such Borrowing Base Deficiency or decline indicating the amount of the
Borrowing Base Deficiency or decline as at the date such Financial Officer
obtained knowledge of such deficiency or decline;
(f)    promptly upon receipt thereof copies of all significant and non-routine
written reports submitted to the management or Board of Directors of the
Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the audit committee of
the Borrower’s Board of Directors);
(g)    [reserved];
(h)    to the extent not previously delivered, within 45 days after the end of
each of the first three (3) fiscal quarters of each fiscal year of the Borrower
and within 90 days after the end of the fourth fiscal quarter of each fiscal
year of the Borrower, all final internal and external valuation reports relating
to the Eligible Portfolio Investments (including all valuation reports delivered
by an Approved Third-Party Appraiser in connection with the quarterly appraisals
of Unquoted Investments in accordance with Section 5.12(b)(ii)(B), but excluding
any valuation reports provided to the Administrative Agent by the Independent
Valuation Provider), and any other information relating to the Eligible
Portfolio Investments as reasonably requested by the Administrative Agent or any
other Lender;


101
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(i)    to the extent not otherwise provided by the Custodian, within thirty (30)
days after the end of each month, full, correct and complete updated copies of
custody reports (including, to the extent available, (i) activity reports with
respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base, (ii) an itemized list of each account and the amounts therein
with respect to Cash and Cash Equivalents included in the calculation of the
Borrowing Base and (iii) an itemized list of each Portfolio Investment held in
any Custodian Account owned by the Borrower or any of its Subsidiary reflecting
all assets being held in any Custodian Account owned by the Borrower or any of
its Subsidiaries or otherwise subject to the Custodian Agreement;
(j)    within 45 days after the end of each of the first three fiscal quarters
of the Borrower and 90 days after the end of each fiscal year of the Borrower, a
certificate of a Financial Officer of the Borrower certifying that attached
thereto is a complete and correct description of all Portfolio Investments as of
the date thereof, including, with respect to each such Portfolio Investment, the
name of the Borrower or Subsidiary holding such Portfolio Investment and the
amounts held by each;
(k)    to the extent such information is not otherwise available in the
financial statements delivered pursuant to clause (a) or (b) of this Section,
upon the reasonable request of the Administrative Agent, within five (5)
Business Days of the due date set forth in clause (a) or (b) of this Section for
any quarterly or annual financial statements, as the case may be, a schedule
prepared in accordance with GAAP setting forth in reasonable detail with respect
to each Portfolio Investment owned by the Borrower or any of its Subsidiaries
(other than Financing Subsidiaries) where there has been a realized gain or loss
in the most recently completed fiscal quarter, (i) the cost basis of such
Portfolio Investment, (ii) the realized gain or loss associated with such
Portfolio Investment, (iii) the associated reversal of any previously unrealized
gains or losses associated with such Portfolio Investment, (iv) the proceeds
received with respect to such Portfolio Investment representing repayments of
principal during the most recently ended fiscal quarter, and (v) any other
amounts received with respect to such Portfolio Investment representing exit
fees or prepayment penalties during the most recently ended fiscal quarter;
(l)    any change in the information provided in the Beneficial Ownership
Certification, if any, delivered to a Lender that would result in a change to
the list of beneficial owners identified in such certificate;
(m)    information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the PATRIOT
Act and the Beneficial Ownership Regulation; and


102
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(n)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
SECTION 5.02    Notices of Material Events. Promptly after the Borrower becoming
aware of any of the following, the Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default or Event of Default (unless the Borrower
first became aware of such Default from a notice delivered by the Administrative
Agent); provided that if such Default is subsequently cured (i) within the time
periods set forth herein and (ii) before the Borrower became aware of such
Default, the failure to provide notice of such Default shall not itself result
in an Event of Default hereunder;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development (excluding matters of a general economic, financial
of political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
SECTION 5.04    Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including material contractual
obligations, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.


103
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 5.05    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, (a)
keep and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by externally managed
business development companies and (c) upon the reasonable request of the
Administrative Agent, promptly deliver to the Administrative Agent any
certificate or certificates from the Borrower’s insurance broker or other
documentary evidence, in each case, demonstrating the effectiveness of, or any
changes to, such insurance.
SECTION 5.06    Books and Records; Inspection and Audit Rights.
(a)    Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep, or cause to be kept, books of record and
account in accordance with GAAP. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice to the Borrower and, in the
case of representatives designated by the Administrative Agent, at the sole
expense of the Borrower, to (i) visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, in each case to the extent such information can be provided or
discussed without violation of law, rule or regulation (it being understood that
the Obligors will use their commercially reasonable efforts to be able to
provide such information not in violation of law, rule or regulation); provided
that the Borrower or such Subsidiary shall be entitled to have its
representatives and advisors present during any inspection of its books and
records; provided, further, that the Borrower shall not be required to pay for
more than two (2) such visits and inspections in any calendar year unless an
Event of Default has occurred and is continuing at the time of any subsequent
visits and inspections during such calendar year.
(b)    Audit Rights. The Borrower will, and will cause each of its Subsidiaries
(other than Financing Subsidiaries) to, permit any representatives designated by
Administrative Agent (including any consultants, accountants and lawyers
retained by the Administrative Agent) to conduct evaluations of the Borrower’s
computation of the Borrowing Base and the assets included in the Borrowing Base
(including, for clarity, audits of any Agency Accounts, funds transfers and
custody procedures), all at such reasonable times and as often as reasonably
requested. The Borrower shall pay the reasonable, documented out-of-pocket fees
and expenses of representatives retained by the Administrative Agent to conduct
any such evaluation; provided that the Borrower shall not be required to pay
such fees and expenses for more than one such evaluation during any calendar
year unless an Event of Default has occurred and is continuing at the time of
any subsequent evaluation during such calendar year. The Borrower also agrees to
modify or adjust the computation of the Borrowing Base and/or the assets
included in the Borrowing Base, to the extent required by the Administrative
Agent or the Required Lenders as a result of any such evaluation indicating that
such computation or inclusion of assets is not consistent with the terms of this
Agreement, provided that if the Borrower demonstrates that such evaluation is
incorrect, the Borrower shall be permitted to re-adjust its computation of the
Borrowing Base.


104
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing, nothing contained in this Section 5.06
shall impair or affect the rights of the Administrative Agent under Section
5.12(b)(ii) in any respect.
SECTION 5.07    Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations,
including the Investment Company Act (if applicable to such Person), and orders
of any Governmental Authority applicable to it (including orders issued by the
SEC) or its property and all indentures, agreements and other instruments,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Policies and
procedures will be maintained and enforced by or on behalf of the Borrower that
are designed in good faith and in a commercially reasonable manner to promote
and achieve compliance, in the reasonable judgment of the Borrower, by the
Borrower and each of its Subsidiaries and, when acting on behalf of the Borrower
or any of its Subsidiaries, their respective directors, officers, employees and
agents with any applicable Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08    Certain Obligations Respecting Subsidiaries; Further Assurances.
(a)    Subsidiary Guarantors.
(i)    In the event that (1) the Borrower or any of its Subsidiaries shall form
or acquire any new Subsidiary (other than a Financing Subsidiary, a CFC, an
Immaterial Subsidiary or a Transparent Subsidiary), or any other Person shall
become a “Subsidiary” within the meaning of the definition thereof (other than a
Financing Subsidiary, a CFC, an Immaterial Subsidiary or a Transparent
Subsidiary); (2) any Structured Subsidiary shall no longer constitute a
“Structured Subsidiary” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this Section
5.08); (3) any SBIC Subsidiary shall no longer constitute an “SBIC Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08); (4) any CFC shall no
longer constitute a “CFC” pursuant to the definition thereof (in which case such
Person shall be deemed to be a “new” Subsidiary for purposes of this Section
5.08); (5) any Transparent Subsidiary shall no longer constitute a “Transparent
Subsidiary” pursuant to the definition thereof (in which case such Person shall
be deemed to be a “new” Subsidiary for purposes of this Section 5.08); or (6)
any Immaterial Subsidiary shall no longer constitute an “Immaterial Subsidiary”
pursuant to the definition thereof (in which case such Person shall be deemed to
be a “new” Subsidiary for purposes of this Section 5.08), the Borrower will, in
each case, on or before thirty (30) days (or such longer period as may be agreed
to by the Administrative Agent in its sole discretion) following such Person
becoming a Subsidiary or such Financing Subsidiary, CFC, Transparent Subsidiary
or Immaterial Subsidiary, as the case may be, no longer qualifying as such,
cause such new Subsidiary or former Financing Subsidiary, former CFC, former
Transparent Subsidiary or former Immaterial Subsidiary, as the case may be, to
become a “Subsidiary Guarantor” (and, thereby, an “Obligor”) under the Guarantee
and Security Agreement pursuant to a Guarantee Assumption Agreement and to
deliver such proof of corporate or other action, incumbency of officers,
opinions of counsel and other documents as is consistent with those delivered by
the Borrower pursuant to Section 4.01 on the Effective Date and as the
Administrative Agent shall have reasonably requested.


105
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(ii)    The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary, each SBIC Subsidiary, each
CFC, each Transparent Subsidiary and each Immaterial Subsidiary as an Obligor
only for so long as such Person qualifies as a “Structured Subsidiary”, “SBIC
Subsidiary”, “CFC”, “Transparent Subsidiary” or “Immaterial Subsidiary”,
respectively, pursuant to the definition thereof, and thereafter such Person
shall no longer constitute a “Structured Subsidiary”, “SBIC Subsidiary”, “CFC”,
“Transparent Subsidiary” or “Immaterial Subsidiary”, as applicable, for any
purpose of this Agreement or any other Loan Document.
(b)    Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a direct or indirect wholly owned
Subsidiary; provided that the foregoing shall not prohibit any transaction
permitted under Section 6.03 or 6.04, so long as after giving effect to such
permitted transaction each of the remaining Subsidiaries is a direct or indirect
wholly owned Subsidiary.
(c)    Further Assurances. The Borrower will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as shall reasonably
be requested by the Administrative Agent to effectuate the purposes and
objectives of this Agreement. Without limiting the generality of the foregoing,
the Borrower will, and will cause each of the Subsidiary Guarantors, to:
(i)    take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower) and the holders of any
Secured Longer-Term Indebtedness, perfected first-priority security interests
and Liens in the Collateral; provided that any such security interest or Lien
shall be subject to the relevant requirements of the Security Documents;
(ii)    with respect to each deposit account or securities account of the
Obligors (other than (A) any such account that is maintained by the Borrower in
its capacity as “servicer” for a Financing Subsidiary or any Agency Account, (B)
any such accounts which hold solely money or financial assets of a Financing
Subsidiary, (C) any payroll account so long as such payroll account is coded as
such, (D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, (E) any checking account of the
Obligors in which the aggregate value of deposits therein, together with all
other


106
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




such accounts under this clause (E), does not at any time exceed $1,000,000,
provided that the Borrower will, and will cause each of its Subsidiary
Guarantors to, use commercially reasonable efforts to obtain control agreements
governing any such account in this clause (E), and (F) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (F), does not at any time exceed $75,000; provided that in the case
of each of the foregoing clauses (A) through (F), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” (within the meaning of the Uniform Commercial Code) over such account,
cause each bank or securities intermediary (within the meaning of the Uniform
Commercial Code)) to enter into such arrangements with the Collateral Agent as
shall be appropriate in order that the Collateral Agent has “control” (within
the meaning of the Uniform Commercial Code) over each such deposit account or
securities account (each, a “Control Account”) and in that connection, the
Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below, to cause all
cash and other proceeds of Portfolio Investments received by any Obligor to be
immediately deposited into a Control Account (or otherwise delivered to, or
registered in the name of, the Collateral Agent) and, both prior to and
following such deposit, delivery or registration such cash and other proceeds
shall be held in trust by the Borrower for the benefit and as the property of
the Collateral Agent and shall not be commingled with any other funds or
property of such Obligor or any other Person (including with any money or
financial assets of the Borrower in its capacity as “servicer” for a Structured
Subsidiary, or any money or financial assets of a Structured Subsidiary, or any
money or financial assets of the Borrower in its capacity as an “agent” or
“administrative agent” for any other Bank Loans subject to Section 5.08(c)(v)
below);
(iii)    cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;
(iv)    in the case of any Portfolio Investment consisting of a Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents and a Financing Subsidiary holds any
interest in the loans or other extensions of credit under such loan documents,
(x) cause such Financing Subsidiary to be party to such underlying loan
documents as a “lender” having a direct interest (or a participation interest
not acquired from such Borrower or other Obligor) in such underlying loan
documents and extensions of credit thereunder; and (y) ensure that, subject to
Section 5.08(c)(v) below, all amounts owing to any Obligor by the underlying
borrower or other obligated party are remitted by the borrower or obligated
party (or the applicable administrative agents, collateral agents or equivalent
Person) directly to the Custodian Account and no other amounts owing by such
underlying borrower or obligated party are remitted to the Custodian Account;
(v)    in the event that any Obligor is acting as an agent or administrative
agent under any loan documents with respect to any Bank Loan (or is acting in an
analogous agency capacity under any agreement related to any Portfolio
Investment) and such Obligor does not hold all of the credit extended to the


107
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




underlying borrower or issuer under the relevant underlying loan documents or
other agreements, ensure that (1) all funds held by such Obligor in such
capacity as agent or administrative agent are segregated from all other funds of
such Obligor and clearly identified as being held in an agency capacity (an
“Agency Account”); (2) all amounts owing on account of such Bank Loan or
Portfolio Investment by the underlying borrower or other obligated party are
remitted by such borrower or obligated party to either (A) such Agency Account
or (B) directly to an account in the name of the underlying lender to whom such
amounts are owed (for the avoidance of doubt, no funds representing amounts
owing to more than one underlying lender may be remitted to any single account
other than the Agency Account); and (3) within two (2) Business Days after
receipt of such funds, such Obligor acting in its capacity as agent or
administrative agent shall distribute any such funds belonging to any Obligor to
the Custodian Account (provided that if any distribution referred to in this
clause (v) is not permitted by applicable bankruptcy law to be made within such
two (2) Business Day period as a result of the bankruptcy of the underlying
borrower, such Obligor shall use commercially reasonable efforts to obtain
permission to make such distribution and shall make such distribution as soon as
legally permitted to do so); and
(vi)    in the case of any Portfolio Investment held by any Financing
Subsidiary, including any cash collection related thereto, ensure that such
Portfolio Investment shall not be held in any Custodian Account, or any other
account of any Obligor.
SECTION 5.09    Use of Proceeds. The Borrower will use the proceeds of the Loans
and the issuances of Letters of Credit only for general corporate purposes of
the Borrower and its Subsidiaries in the ordinary course of business, including
making distributions not prohibited by this Agreement and the acquisition and
funding (either directly or indirectly as permitted hereunder) of leveraged
loans, mezzanine loans, high-yield securities, convertible securities, preferred
stock, common stock and other Investments in each case to the extent otherwise
permitted hereunder; provided that neither the Administrative Agent nor any
Lender shall have any responsibility as to the use of any of such proceeds. No
part of the proceeds of any Loan will be used in violation of applicable law,
rule or regulation or, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of buying or carrying any Margin Stock. On
the Effective Date, the first day (if any) an Obligor acquires any Margin Stock
and at any other time requested by the Administrative Agent or any Lender, the
Borrower shall furnish to the Administrative Agent and each Lender a statement
to the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U. Margin Stock shall be
purchased by the Obligors only with the proceeds of Indebtedness not directly or
indirectly secured by Margin Stock (within the meaning of Regulation U), or with
the proceeds of equity capital of the Borrower. No Obligor will (and each
Obligor will procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not) directly or indirectly use
the proceeds of the Loans or otherwise make available such proceeds (I) to any
Person for the purpose of financing the activities or business of or with any
Person, or in any country or territory, that, at the time of such funding, is,
or whose government is, the subject of any Sanctions or in any other manner that
would result in a violation of Sanctions by any Person or (II) in violation of
Anti-Corruption Laws or for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws. For the avoidance of doubt, Letters of Credit may
be issued to support obligations of any Portfolio Company; provided that the
underlying obligations of such Portfolio Company to the applicable Obligors in
respect of such Letters of Credit shall not be included in the Borrowing Base.


108
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 5.10    Status of RIC and BDC. The Borrower shall at all times maintain
its status as a “business development company” under the Investment Company Act
and as a RIC under the Code.
SECTION 5.11    Investment Policies; Valuation Policy. The Borrower shall at all
times be in compliance in all material respects with its Investment Policies and
its Valuation Policy, in each case as amended by Permitted Policy Amendments.
SECTION 5.12    Portfolio Valuation and Diversification Etc. (a) Industry
Classification Groups. For purposes of this Agreement, the Borrower shall assign
each Eligible Portfolio Investment to an Industry Classification Group as
reasonably determined by the Borrower. To the extent that the Borrower
reasonably determines that any Eligible Portfolio Investment is not correlated
with the risks of other Eligible Portfolio Investments in an Industry
Classification Group, such Eligible Portfolio Investment may be assigned by the
Borrower to an Industry Classification Group that is more closely correlated to
such Eligible Portfolio Investment. In the absence of adequate correlation, the
Borrower shall be permitted to, upon notice to the Administrative Agent for
distribution to each Lender, create up to three additional industry
classification groups for purposes of this Agreement; provided that no more than
three different additional industry classification groups may be created
pursuant to this paragraph (a).
(b)    Portfolio Valuation Etc.
(i)    Settlement-Date Basis. For purposes of this Agreement and the other Loan
Documents, all determinations of whether a Portfolio Investment is an Eligible
Portfolio Investment shall be determined on a Settlement-Date Basis, provided
that no such investment shall be included as an Eligible Portfolio Investment to
the extent it has not been paid for in full.
(ii)    Determination of Values. The Borrower will conduct reviews of the value
to be assigned to each of its Eligible Portfolio Investments as follows:
(A)    Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) traded in an active and orderly market
for which market quotations are readily available (“Quoted Investments”), the
Borrower shall, not less frequently than once each calendar week, determine the
market value of such Quoted Investments which shall, in each case, be determined
in accordance with one of the following methodologies as selected by the
Borrower (each such value, an “External Quoted Value”):


109
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------






(w)in the case of public and 144A securities, the average of the most recent bid
prices as determined by two Approved Dealers selected by the Borrower,
(x)in the case of Bank Loans, the average of the most recent bid prices as
determined by two Approved Dealers selected by the Borrower or an Approved
Pricing Service which makes reference to at least two Approved Dealers with
respect to such Bank Loans,
(y)in the case of any Quoted Investment traded on an exchange, the closing price
for such Eligible Portfolio Investment most recently posted on such exchange,
(z)in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service; and
(B)    Unquoted Investments External Review. With respect to all Portfolio
Investments (other than Portfolio Investments which are not included in the
Borrowing Base and the fair value of which does not exceed (x) $2,000,000 in the
case of any such individual Portfolio Investment and (y) $20,000,000 in the case
of all such Portfolio Investments in the aggregate) owned by an Obligor for
which market quotations are not readily available (“Unquoted Investments”), the
Borrower shall value such Unquoted Investments in a manner consistent with its
Valuation Policy, and shall requestbut in any event including the valuation of
at least 35% of the Value (to be determined as of the last available Borrowing
Base Certificate) of all Unquoted Investments included in the Borrowing Base by
an Approved Third-Party Appraiser towhich shall assist the Directing Body of the
Borrower in determining the fair market value of such Unquoted Investments, as
of the last day of each fiscal quarter (except that an asset acquired in any
quarter shall not be required to be valued by the Approved Third-Party Appraiser
until the end of the fiscal quarter immediately succeeding the quarter in which
such asset was acquired) (values determined in accordance with this sub-clause
(B) are referred to as “Borrower External Unquoted Values”), such assistance
each quarter to include providing the Directing Body of the Borrower (with a
copy to the Administrative Agent) with a written independent valuation report.
Each such valuation report shall also include the information required to comply
with paragraph (16) of Schedule 1.01(c).
(C)    Internal Review. The Borrower shall conduct internal reviews to determine
the value of all Eligible Portfolio Investments in accordance with its Valuation
Policy at least once each calendar quarter, and shall conduct internal reviews
with respect to the Eligible Portfolio Investments at least once each calendar
week for the purpose of reviewing and discussing the Borrower’s asset portfolio
(which shall take into account any events of which the Borrower has knowledge
that adversely affect the value of any Eligible Portfolio Investment (other than
in an immaterial manner)) (each such value established pursuant to this clause
(C), an “Internal Value”).


110
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(D)    Failure of Borrower to Determine Values. If the Borrower shall fail to
determine the value of any Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B) or (C) then the “Value” of such Portfolio Investment for purposes of the
Borrowing Base as at such date shall be deemed to be zero for purposes of the
Borrowing Base.
(E)    Value of Quoted Investments. Subject to Section 5.12(b)(iii), the “Value”
of each Quoted Investment for all purposes of this Agreement shall be the lowest
of (1) the Internal Value of such Quoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C), (2) the External Quoted
Value of such Quoted Investment as most recently determined pursuant to Section
5.12(b)(ii)(A) and (3) if such Quoted Investment is a debt investment, the par
or face value of such Quoted Investment.
(F)    Value of Unquoted Investments. Subject to Section 5.12(b)(iii),
(x)if the Internal Value of any Unquoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below, or within the
range of (as applicable), the Applicable External Value of such Unquoted
Investment as most recently determined pursuant to Section 5.12(b)(ii)(B), then
the “Value” of such Unquoted Investment for all purposes of this Agreement shall
be deemed to be the lower of (i) the Internal Value and (ii) if such Unquoted
Investment is a debt investment, the par or face value of such Unquoted
Investment; and
(y)if the Internal Value of any Unquoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the range of the
Applicable External Value (or, as applicable, the range thereof) of such
Unquoted Investment as most recently determined pursuant to Section
5.12(b)(ii)(B) (and the Applicable External Value of such Unquoted Investment is
such Borrower External Unquoted Value), then the “Value” of such Unquoted
Investment for all purposes of this Agreement shall be deemed to be the lower of
(i) the midpoint of the range of the Borrower External Unquoted Value and (ii)
if such Unquoted Investment is a debt investment, the par or face value of such
Unquoted Investment.
except that if an Unquoted Investment is acquired during a fiscal quarter, the
“Value” of such Unquoted Investment shall be deemed to be equal to the lowest of
(i) the Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (ii) the cost of such Unquoted Investment;
and (iii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment, until such time as the Borrower External
Unquoted Value of such Unquoted Investment is determined (or required to be
determined) in accordance with Section 5.12(b)(ii)(B) .


111
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(G)    Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within two Business
Days as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make prepayments (and, to the extent necessary, provide cover for Letters of
Credit as contemplated by Section 2.04(k)), but only to the extent required by
Section 2.09(b).
(H)    Initial Value of Assets. Notwithstanding anything to the contrary
contained herein, from the Effective Date until the date when the valuation
reports are required to be delivered under Section 5.01(h) for the quarter
ending March 31, 2019, the Value of any Portfolio Investment included in the
Borrowing Base shall be the Value as determined in a manner consistent with this
Section 5.12 and, with respect to assets acquired before the Effective Date, as
delivered to the Administrative Agent on or prior to the Effective Date.
(iii)    Testing of Values
(A)    Each February 28, April 30, July 31 and October 31 of each calendar year,
commencing on April 30, 2019 (or such other dates as are agreed to by the
Borrower and the Administrative Agent, but in no event less frequently than once
per calendar quarter, each a “Valuation Testing Date”), the Administrative Agent
through an Independent Valuation Provider will value those Portfolio Investments
selected by the Administrative Agent and communicated in writing to the Borrower
at least ten (10) days prior to the applicable Valuation Testing Date (and
which, for the avoidance of doubt, may include Portfolio Investments other than
Unquoted Investments) (values assigned pursuant to this Section 5.12(b)(iii)(A),
together with values assigned by an Independent Valuation Provider pursuant to
Section 5.12(b)(iii)(C) below, the “Agent External Values”); provided that the
assets that the Administrative Agent will have the right to value under this
Section 5.12(b)(ii)(A) will not exceed assets with a Value approximately equal
to the Calculation Amount (as defined below). For the avoidance of doubt,
Unquoted Investments that are part of the Collateral but not included in the
Borrowing Base as of a Valuation Testing Date shall not be subject to testing
under this Section 5.12(b)(iii); provided that such Unquoted Investment shall
continue to be excluded from the Borrowing Base until such time as the Borrower
determines (subject to the other terms and conditions contained herein) to
include it in the Borrowing Base.


112
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(B)    For purposes of this Agreement, the “Calculation Amount” shall be equal
to the greater of (a)(i) 125% of the Adjusted Covered Debt Balance (to be
determined as of the applicable Valuation Testing Datelast available Borrowing
Base Certificate) minus (ii) the sum of the Values of all Quoted Investments
included in the Borrowing Base (as of the applicable Valuation Testing
Datedetermination of fair value for such percentage thresholds to be based off
of the last determination of value of the Portfolio Investments pursuant to this
Section 5.12) and (b) 10% of the aggregate Value (or as near thereto as
reasonably practicable) of all Unquoted Investments included in the Borrowing
Base (to be determined as of the applicable Valuation Testing Datelast available
Borrowing Base Certificate); provided that in no event shall more than 25% (or,
if clause (b) applies, 10% or as near thereto as reasonably practicable) of the
aggregate Value of the Unquoted Investments in the Borrowing Base (to be
determined as of the last available Borrowing Base Certificate) be tested by the
Independent Valuation Provider on any Valuation Testing Date.
(C)    Supplemental Testing of Values: Notwithstanding the foregoing, the
Administrative Agent, individually or at the request of the Required Lenders,
shall at any time have the right, solely for purposes of the Borrowing Base, to
request in its reasonable discretion any Portfolio Investment included in the
Borrowing Base with a value assigned by the Borrower (other than Portfolio
Investments with Agent External Values as of the most recent Valuation Testing
Date) to be independently valued by an Independent Valuation Provider for
purposes of the Borrowing Base. There shall be no limit on the number of such
appraisals requested by the Administrative Agent in its reasonable discretion
and, subject to Section 5.12(b)(iv)(C) below, the costs of any such valuation
shall be at the expense of the Borrower.
(D)    Value Dispute Resolution: If the difference in the Value of any Portfolio
Investment determined by the Borrower pursuant to Section 5.12(b)(ii) and any
Agent External Value is (1) less than or equal to 5% of the Value thereof, then
the Borrower’s Value shall be used, (2) greater than 5% and less than or equal
to 20% of the Value thereof, then the Value of such Portfolio Investment shall
be the average of the Value determined by the Borrower pursuant to Section
5.12(b)(ii) and the Agent External Value and (3) greater than 20% of the Value
thereof, then either (i) the Value shall be the lesser of the two Values or (ii)
if the Borrower so elects, the Borrower and the Administrative Agent shall
retain (at the Borrower’s sole cost and expense) an additional Approved
Third-Party Appraiser and the Value of such Portfolio Investment shall be the
average of the three valuations (with the lesser of the Agent External Value and
the value determined by the Borrower pursuant to Section 5.12(b)(ii) to be used
until the third Value is obtained). For purposes of this Section
5.12(b)(iii)(C), if the Agent External Value is a range, then the Value shall be
deemed the midpoint of the range.
(E)    Failure of Administrative Agent to Determine Values. If the
Administrative Agent shall fail to determine the value, at any date pursuant to
this Section 5.12(b)(iii), of any Eligible


113
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Portfolio Investment identified to the Borrower in advance of such date as a
result of any action, inaction or lack of cooperation of the Borrower or any of
its Affiliates, then the “Value” of such Eligible Portfolio Investment shall be
deemed to be zero. If the Administrative Agent shall fail to determine the
value, at any date pursuant to this Section 5.12(b)(iii), of any Eligible
Portfolio Investment identified to the Borrower in advance of such date for any
other reason, then the Value of such Eligible Portfolio Investment shall be the
lower of the Internal Value and, if such Unquoted Investment is a debt
investment, the par or face value of such Eligible Portfolio Investment;
provided, however that if a Borrower Eternal Unquoted Value has been obtained
with respect to such asset for the quarterly period immediately preceding the
current quarterly period, then the “Value” of such Eligible Portfolio will be
determined as provided in Section 5.2(b)(ii)(F) above.
(iv)    Generally Applicable Valuation Provisions
(A)    The Value of any Portfolio Investment for which the Independent Valuation
Provider’s value is used shall be the midpoint of the range (if any) determined
by the Independent Valuation Provider. The Independent Valuation Provider shall
apply a recognized valuation methodology that is commonly accepted in the
Borrower’s industry for valuing Portfolio Investments of the type being valued
and held by the Obligors. Other procedures relating to the valuation will be
reasonably agreed upon by the Administrative Agent and the Borrower.
(B)    All valuations shall be on a Settlement-Date Basis. For the avoidance of
doubt, the value of any Portfolio Investments determined in accordance with any
provision of this Section 5.12 shall be the Value of such Portfolio Investment
for purposes of this Agreement until a new Value for such Portfolio Investment
is subsequently determined in good faith in accordance with this Section 5.12.
(C)    Subject to the last sentence of Section 9.03(a), the reasonable and
documented out-of-pocket costs of any valuation reasonably incurred by the
Administrative Agent under this Section 5.12 shall be at the expense of the
Borrower; provided that the Borrower’s obligation to reimburse valuation costs
incurred by the Administrative Agent under Section 5.12(b)(iii)(C) shall under
no circumstances be in excess of the IVP Supplemental Cap.
(D)    The values determined by the Independent Valuation Provider shall be
deemed to be “Information” hereunder and subject to Section 9.13 hereof.
(E)    The Administrative Agent shall provide a copy of the final results of any
valuation received by the Administrative Agent and performed by the Independent
Valuation Provider or an Approved Third-Party Appraiser to any Lender within ten
(10) Business Days after such Lender’s request, except to the extent that such
recipient has not executed and delivered a non-reliance letter, confidentiality
agreement or similar agreement requested or required by such Independent
Valuation Provider or Approved Third-Party Appraiser, as applicable.


114
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(F)    The foregoing valuation procedures shall only be required to be used for
purposes of calculating the Borrowing Base and related concepts and shall not be
required to be utilized by the Borrower for any other purpose, including,
without limitation, the delivery of financial statements or valuations required
under ASC820 or the Investment Company Act.
(G)    The Administrative Agent shall notify the Borrower of its receipt of the
written final results of any such test within ten (10) Business Days after its
receipt thereof and shall provide a copy of such results and the related report
to the Borrower within ten (10) Business Days after the Borrower’s request.
(c)    Investment Company Diversification Requirements. The Borrower (together
with its Subsidiaries to the extent required by the Investment Company Act) will
at all times comply in all material respects with the portfolio diversification
and similar requirements set forth in the Investment Company Act applicable to
business development companies. The Borrower will at all times, subject to
applicable grace periods set forth in the Code, comply with the portfolio
diversification and similar requirements set forth in the Code applicable to
RICs.
SECTION 5.13    Calculation of Borrowing Base. For purposes of this Agreement,
the “Borrowing Base” shall be determined, as at any date of determination, as
the sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment (excluding any cash held by the Administrative Agent
pursuant to Section 2.04(k)) by (y) the applicable Advance Rate; provided that:
(a)    the Advance Rate applicable to the aggregate Value of all Eligible
Portfolio Investments in their entirety shall be 0% at any time when the
Borrowing Base is composed entirely of Eligible Portfolio Investments issued by
fewer than 20 different issuers;
(b)    the Advance Rate applicable to that portion of the aggregate Value of the
Eligible Portfolio Investments issued by all issuers in a consolidated group of
corporations or other entities in accordance with GAAP exceeding (i) 5% of the
aggregate Value of all Eligible Portfolio Investments included in the Borrowing
Base (for the avoidance of doubt, the calculation of fair value for purposes of
this subclause shall be made without taking into account any Advance Rate) (the
“Total Eligible Portfolio”), shall be 50% of the otherwise applicable Advance
Rate and (ii) the Advance Rate applicable to that portion of the aggregate fair
value of Eligible Portfolio Investments of all issuers in a consolidated group
of corporations or other entities in accordance with GAAP exceeding 7.5% of the
Total Eligible Portfolio of the Total Eligible Portfolio shall be 0%; provided
that at any time the Consolidated Asset Coverage Ratio is less than 175%, the
Advance Rate applicable to that portion of the aggregate fair value of Eligible
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities in accordance with GAAP exceeding 5% of the Total Eligible
Portfolio shall be 0%;


115
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    the Advance Rate applicable to that portion of the Total Eligible
Portfolio issued by Portfolio Companies in the same Industry Classification
Group that exceeds (x) 20% of the Total Eligible Portfolio for each of the Two
Largest Industry Classification Groups, and (y) 15% of the Total Eligible
Portfolio for any other industry sector, shall be 0%;
(d)    the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are not Cash, Cash Equivalents, Long-Term U.S.
Government Securities or Performing First Lien Bank Loans that exceeds 30% of
the Total Eligible Portfolio shall be 0%;
(e)    the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are Performing Mezzanine Investments, Performing High
Yield Securities, Performing PIK Obligations and Performing DIP Loans that
exceeds 20% of the Total Eligible Portfolio shall be 0%;
(f)    the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are Performing PIK Obligations that exceeds 5% of the
Total Eligible Portfolio shall be 0%;
(g)    the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are Performing DIP Loans that exceeds 10% of the
Total Eligible Portfolio shall be 0%;
(h)    the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are Performing Covenant-Lite Loans (excluding, for
clarity, Broadly Syndicated Loans) that exceeds 10% of the Total Eligible
Portfolio shall be 0%; and
(i)    the Advance Rate applicable to that portion of the aggregate Value of
Portfolio Investments that are investments in Permitted Foreign Jurisdiction
Portfolio Investments that exceeds 120% of the Total Eligible Portfolio
Investments shall be 0%.
For all purposes of this Section 5.13, (A) all issuers of Eligible Portfolio
Investments that are Affiliates of one another shall be treated as a single
issuer (unless such issuers are Affiliates of one another solely because they
are under the common Control of the same private equity sponsor or similar
sponsor) and (B) to the extent the Total Eligible Portfolio is required to be
reduced to comply with this Section 5.13, the Borrower shall be permitted to
choose the Eligible Portfolio Investments to be so removed to effect such
reduction. For the avoidance of doubt, no Portfolio Investment shall be an
Eligible Portfolio Investment unless, among the other requirements set forth in
this Agreement, (i) such Investment is subject only to Eligible Liens, (ii) such
Investment is Transferable and (iii) such Investment meets all of the other
criteria set forth on Schedule 1.01(c) hereto.In addition, as used herein, the
following terms have the following meanings:
“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:


116
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Eligible Portfolio Investment
Unquoted
Quoted
Cash and Cash Equivalents (including Short-Term U.S. Government Securities)
n/a
100%
Long-Term U.S. Government Securities
n/a
95%
Performing Broadly Syndicated Loans
n/a
75%
Performing First Lien Bank Loans
70%
75%
Performing First Lien Middle Market Loans
65%
70%
Performing Last Out Loans
60%
60%
Performing Second Lien Bank Loans
55%
60%
Performing High Yield Securities
45%
50%
Performing Mezzanine Investments and Performing Covenant-Lite Loans
40%
45%
Performing PIK Obligations and Performing DIP Loans
20%
20%
All other Portfolio Investments (including all Non-Performing Portfolio
Investments)
0%
0%

provided, that at any time the Consolidated Asset Coverage Ratio is less than
167% (as reported in the most recently delivered monthly Borrowing Base
Certificate pursuant to Section 5.01(d)), every Advance Rate in the table above
that is below the line for “Performing First Lien Middle Market Loans” shall be
five percentage points less than the applicable rate indicated in the table.
For the avoidance of doubt, the categories above are intended to be indicative
of the traditional investment types. All determinations of whether a particular
Portfolio Investment belongs to one category or another shall be made by the
Borrower on a consistent basis with the foregoing. For example, a secured bank
loan solely at a holding company, the only assets of which are the shares of an
operating company, may constitute Mezzanine Investments, but would not
ordinarily constitute a First Lien Bank Loan.
“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and second lien loans)
that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.
“Broadly Syndicated Loan” means any syndicated loan that is widely distributed
and (i) that has a tranche size of $250,000,000 or greater, (ii) that is a
Performing First Lien Bank Loan, (iii) that is rated by both S&P and Moody’s and
is rated at least B- and B3, respectively, for any measurement date, and (iv)
that is a Quoted Investment.
“Cash” has the meaning assigned to such term in Section 1.01 of this Agreement.


117
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of this
Agreement.
“Covenant-Lite Loan” means a Bank Loan (other than a Broadly Syndicated Loan)
that does not require the Portfolio Company thereunder to comply with at least
one financial maintenance covenant (including, without limitation, any covenant
relating to a borrowing base, asset valuation or similar asset-based
requirement), in each case, regardless of whether compliance with one or more
incurrence covenants is otherwise required by such Bank Loan.
“Defaulted Obligation” means any Investment in Indebtedness (a) as to which, (x)
a default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
Indebtedness (without regard to any grace period applicable thereto, or waiver
thereof) or (y) a default not set forth in clause (x) has occurred and the
holders of such Indebtedness have accelerated all or a portion of the principal
amount thereof as a result of such default; (b) as to which a default as to the
payment of principal and/or interest has occurred and is continuing on another
material debt obligation of the Portfolio Company under such Indebtedness which
is senior or pari passu in right of payment to such Indebtedness; (c) as to
which the Portfolio Company under such Indebtedness or others have instituted
proceedings to have such Portfolio Company adjudicated bankrupt or insolvent or
placed into receivership and such proceedings have not been stayed or dismissed
or such Portfolio Company has filed for protection under the United States
Bankruptcy Code or any similar foreign proceeding (unless, in the case of clause
(b) or (c), such Indebtedness is a DIP Loan, in which case it shall not be
deemed to be a Defaulted Obligation under such clause); (d) as to which a
default rate of interest has been and continues to be charged for more than 120
consecutive days, or foreclosure on collateral for such Indebtedness has been
commenced and is being pursued by or on behalf of the holders thereof; or (e) as
to which the Borrower has delivered written notice to the Portfolio Company
declaring such Indebtedness in default or as to which the Borrower otherwise
exercises significant remedies following a default.
“DIP Loan” means any Bank Loan (whether revolving or term) that is originated
after the commencement of a case under Chapter 11 of the Bankruptcy Code by a
Portfolio Company, which is a debtor-in-possession as described in Section 1107
of the Bankruptcy Code or a debtor as defined in Section 101(13) of the
Bankruptcy Code in such case (a “Debtor”) organized under the laws of the United
States or any state therein and domiciled in the United States, which loan
satisfies the following criteria: (a) the DIP Loan is duly authorized by a final
order of the applicable bankruptcy court or federal district court under the
provisions of subsection (b), (c) or (d) of 11 U.S.C. Section 364; (b) the
Debtor’s bankruptcy case is still pending as a case under the provisions of
Chapter 11 of Title 11 of the Bankruptcy Code and has not been dismissed or
converted to a case under the provisions of Chapter 7 of Title 11 of the
Bankruptcy Code; (c) the Debtor’s obligations under such loan have not been (i)
disallowed, in whole or in part, or (ii) subordinated, in whole or in part, to
the claims or interests of any other Person under the provisions of 11 U.S.C.
Section 510; (d) the DIP Loan is secured and the Liens granted by the applicable
bankruptcy court or federal district court in relation to the Loan have not been
subordinated or junior to, or pari passu with, in whole or in part, to the Liens
of any other lender under the provisions of 11 U.S.C. Section 364(d) or
otherwise; (e) the Debtor is not in default on its obligations under the loan;
(f) neither the Debtor nor any party in interest has filed a Chapter 11 plan
with the applicable federal bankruptcy or district court that, upon
confirmation, would (i) disallow or subordinate the loan, in whole or in part,
(ii) subordinate, in whole or in part, any Lien granted in connection with such
loan, (iii) fail to provide for the repayment, in full and in cash, of the loan
upon the effective date of such plan or (iv) otherwise impair, in any manner,
the claim evidenced by the loan;


118
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(g) the DIP Loan is documented in a form that is commercially reasonable; (h)
the DIP Loan shall not provide for more than 50% (or a higher percentage with
the consent of the Required Lenders) of the proceeds of such loan to be used to
repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction; (i) no portion of the DIP Loan is payable in
consideration other than cash; and (j) no portion of the DIP Loan has been
credit bid under Section 363(k) of the Bankruptcy Code or otherwise. For the
purposes of this definition, an order is a “final order” if the applicable
period for filing a motion to reconsider or notice of appeal in respect of a
permanent order authorizing the Debtor to obtain credit has lapsed and no such
motion or notice has been filed with the applicable bankruptcy court or federal
district court or the clerk thereof.
“EBITDA” means the consolidated net income of the applicable Person (excluding
extraordinary, unusual or non-recurring gains and extraordinary losses (to the
extent excluded in the definition of “EBITDA”, adjusted EBITDA, adjusted
consolidated EBITDA or such similar term as may be used in the applicable
documentation) in the relevant agreement relating to the applicable Eligible
Portfolio Investment) for the relevant period plus, without duplication, the
following to the extent deducted in calculating such consolidated net income in
the relevant agreement relating to the applicable Eligible Portfolio Investment
for such period: (i) consolidated interest charges for such period, (ii) the
provision for Federal, state, local and foreign income taxes payable for such
period, (iii) depreciation and amortization expense for such period, and (iv)
such other adjustments included in the definition of “EBITDA” (or similar
defined term used for the purposes contemplated herein) in the relevant
agreement relating to the applicable Eligible Portfolio Investment, provided
that such adjustments are usual and customary and substantially comparable to
market terms for substantially similar debt of other similarly situated
borrowers at the time such relevant agreements are entered into as reasonably
determined in good faith by the Borrower.
“Eligible Liens” has the meaning assigned to such term in Section 1.01 of this
Agreement.
“Eligible Portfolio Investment” has the meaning assigned to such term in Section
1.01 of this Agreement.
“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof, and which has the most senior pre-petition
priority in any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceedings; provided, however, that, in the case of accounts
receivable and inventory (and the proceeds thereof), such lien and security
interest may be second in priority to a Permitted Prior Working Capital Lien;
and further provided that any portion of such a Bank Loan (other than a Broadly
Syndicated Loan) which has a total debt to EBITDA ratio above 4.50 to 1.00 will,
in each case, have the advance rates of a Second Lien Bank Loan applied to such
portion and such portion of such Bank Loan which has a total debt to EBITDA
ratio above 6.00 to 1.00 will, in each case, have the advance rates of a
Mezzanine Investment applied to such portion. For the avoidance of doubt, in no
event shall a First Lien Bank Loan include a Last Out Loan.


119
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“High Yield Securities” means debt Securities, in each case (a) issued by public
or private issuers, (b) issued pursuant to an effective registration statement
or pursuant to Rule 144A under the Securities Act (or any successor provision
thereunder) and (c) that are not Cash Equivalents, Mezzanine Investments
(described under clause (i) of the definition thereof) or Bank Loans.
“Last Out Loan” means, with respect to any loan that would otherwise qualify as
a First Lien Bank Loan but is a term loan structured in a first out tranche and
a last out tranche (with the first out tranche entitled to a lower interest rate
but priority with respect to payments), that portion of such Bank Loan that is
the last out tranche; provided that:
(a) such last out tranche is entitled (along with the first out tranche) to the
benefit of a first lien and first priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof (subject to customary exceptions), and which has
the most senior pre-petition priority in any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceedings (taking into account the
payment priority of the first out tranche and subject to customary permitted
liens as contemplated by the applicable credit facility documents);
(b) the ratio of (x) the amount of the first out tranche to (y) EBITDA of the
underlying obligor does not at any time exceed 2.25 to 1.00;
(c) such last out tranche (i) gives the holders of such last out tranche full
enforcement rights during the existence of an event of default (subject to
customary exceptions, including standstill periods and if the holders of the
first out tranche have previously exercised enforcement rights), (ii) shall have
the same maturity date as the first out tranche, (iii) is entitled to the same
representations, covenants and events of default as the holders of the first out
tranche (subject to customary exceptions), and (iv) provides the holders of such
last out tranche with customary protections (including, without limitation,
consent rights with respect to (1) any increase of the principal balance of the
first out tranche, (2) any increase of the margins (other than as a result of
the imposition of default interest) applicable to the interest rates with
respect to the first out tranche, (3) any reduction of the final maturity of the
first out tranche, and (4) amending or waiving any provision in the underlying
loan documents that is specific to the holders of such last out tranche); and
(d) such first out tranche is not subject to multiple drawings (unless, at the
time of such drawing and after giving effect thereto, the ratio referenced in
clause (b) above is not exceeded).
For clarity, any last out loan that complies with subsection (a) above, but
fails to qualify under any of (b), (c) and/or (d) above, will have the advance
rates of a Second Lien Bank Loan (to the extent it otherwise meets the
definition of Second Lien Bank Loan) applied to such Loan.


120
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Letter of Credit Collateral Account” has the meaning set forth in the
definition of “Cash Collateralize”.
“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.
“Mezzanine Investments” means (i) debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) (a) issued
by public or private Portfolio Companies, (b) issued without registration under
the Securities Act, (c) not issued pursuant to Rule 144A under the Securities
Act (or any successor provision thereunder), (d) that are not Cash Equivalents
and (e) contractually subordinated in right of payment to other debt of the same
Portfolio Company and (ii) a loan that is not a First Lien Bank Loan, a Last Out
Loan, a Second Lien Bank Loan, a Covenant-Lite Loan or a High Yield Security.
“Non-Performing Portfolio Investment” means any Eligible Portfolio Investment
that is not a Performing (as defined below) Eligible Portfolio Investment.
“Performing” means, with respect to any Eligible Portfolio Investment, that such
Eligible Portfolio Investment (i) is not a Defaulted Obligation, (ii) other than
with respect to DIP Loans, does not represent debt or Capital Stock of an issuer
that has issued any Defaulted Obligation and (iii) is not on non-accrual
(provided that for this clause (iii), any Eligible Portfolio Investment that is
on “PIK non-accrual” may continue to be Performing for so long as such Eligible
Portfolio Investment is not a PIK Obligation).
“Performing Covenant-Lite Loans” means funded Covenant-Lite Loans that (a) are
not PIK Obligations and (b) are Performing.
“Performing DIP Loans” means funded DIP Loans that (a) are not PIK Obligations
and (b) are not Defaulted Obligations.
“Performing First Lien Bank Loans” means funded First Lien Bank Loans that (a)
are not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are
Performing.
“Performing First Lien Middle Market Loans” means funded First Lien Bank Loans
to a Portfolio Company with trailing 12 month EBITDA of less than $15,000,000
that (a) are not PIK Obligations, DIP Loans, Covenant-Lite Loans, Last Out Loans
or Second Lien Bank Loans and (b) are Performing.
“Performing High Yield Securities” means funded High Yield Securities that (a)
are not PIK Obligations or DIP Loans and (b) are Performing.
“Performing Last Out Loans” means funded Last Out Loans that (a) are not PIK
Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.
“Performing Mezzanine Investments” means funded Mezzanine Investments that (a)
are not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are
Performing.


121
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Performing PIK Obligations” means PIK Obligations that (a) are not DIP Loans
and (b) are Performing.
“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not PIK Obligations, DIP Loans, Covenant-Lite Loans or Last Out Loans and (b)
are Performing.
“Permitted Foreign Jurisdiction” means Canada, Germany, Ireland, Luxembourg, the
Netherlands, Australia, New Zealand, Denmark, Norway, Sweden and Switzerland and
the United Kingdom.
“Permitted Foreign Jurisdiction Portfolio Investment” means any Portfolio
Investment that meets the eligibility criteria under paragraph (8) of Schedule
1.01(c) by reference to a Permitted Foreign Jurisdiction.
“Permitted Prior Working Capital Lien” means, with respect to a Portfolio
Company that is a borrower under a Bank Loan, a security interest to secure a
working capital facility for such Portfolio Company in the accounts receivable
and/or inventory (and all related property and all proceeds thereof) of such
Portfolio Company and any of its subsidiaries that are guarantors of such
working capital facility; provided that (i) such Bank Loan has a second priority
lien on such accounts receivable and/or inventory, as applicable (and all
related property and all proceeds thereof), (ii) such working capital facility
is not secured by any other assets (other than a second priority lien, subject
to the first priority lien of the Bank Loan) and does not benefit from any
standstill rights or other agreements (other than customary rights) with respect
to any other assets and (iii) the maximum principal amount of such working
capital facility is not at any time greater than 15% of the aggregate enterprise
value of the Portfolio Company (as determined pursuant to the enterprise value
as determined at closing of the transaction, and thereafter an enterprise value
for the applicable Portfolio Company determined in a manner consistent with the
valuation methodology applied in the valuation for such Portfolio Company as
determined by the Directing Body of the Borrower in a commercially reasonable
manner including the use of an Approved Third-Party Appraiser in the case of
Unquoted Investments).
“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the obligor may be, added to the principal balance of
such obligation or otherwise deferred and accrued rather than being paid in
cash, provided that any such obligation shall not constitute a PIK Obligation if
it (i) is a fixed rate obligation and requires payment of interest in cash on an
at least semi-annual basis at a rate of not less than 8% per annum or (ii) is
not a fixed rate obligation and requires payment of interest in cash on an at
least semi-annual basis at a rate of not less than 4.5% per annum in excess of
the applicable index.
“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, (b) any Portfolio Investment that has in the past six months been on
cash non-accrual, or (c) any Portfolio Investment that has in the past six
months been amended or subject to a deferral or waiver if both (i) the effect of
such amendment, deferral or waiver is either, among other things, to (1) change
the amount of previously required scheduled debt amortization (other than by
reason of repayment thereof) or (2) extend the tenor of previously required
scheduled debt amortization, in each case such that the remaining weighted
average life of such Portfolio Investment is extended by more than 20% and (ii)
the reason for such amendment, deferral or waiver is related to the
deterioration of the credit profile of the underlying borrower such that, in the
absence of such amendment, deferral or waiver, it is reasonably expected by the
Borrower


122
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




that such underlying borrower either (x) will not be able to make any such
previously required scheduled debt amortization payment or (y) is anticipated to
incur a breach of a material financial covenant. A DIP Loan shall not be deemed
to be a Restructured Investment, so long as it does not meet the conditions of
the definition of Restructured Investment. An “exit” financing for an obligor
that emerges from a case under Chapter 11 of the Bankruptcy Code in accordance
with a Chapter 11 plan that has been duly confirmed by the federal bankruptcy
court exercising jurisdiction over the obligor pursuant to a final
non-appealable order and such “exit” financing has been duly approved by a final
non-appealable order of the federal bankruptcy court exercising jurisdiction
over the obligor in connection with the confirmed Chapter 11 plan of the obligor
shall not be deemed to be a Restructured Investment, so long as such “exit”
financing is a new facility and does not otherwise meet the conditions of the
definition of Restructured Investment.
“Second Lien Bank Loan” means a Bank Loan (other than a First Lien Bank Loan and
a Last Out Loan) that is entitled to the benefit of a first and/or second lien
and first and/or second priority perfected security interest on all or
substantially all of the assets of the respective borrower and guarantors
obligated in respect thereof; and provided further that any portion of such Bank
Loan which has a total debt to EBITDA ratio above 6.00x will, in each case, have
the advance rates of a Mezzanine Investment applied to such portion.
“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within three months of the applicable date of determination.
“Structured Finance Obligation” means any obligation issued by a special purpose
vehicle (or any similar obligor in the principal business of offering,
originating or financing pools of receivables or other financial assets) and
secured directly by, referenced to, or representing ownership of or investment
in, a pool of receivables or other financial assets of any obligor, including
collateralized loan obligations, collateralized debt obligations and
mortgage-backed securities, or any finance lease. For the avoidance of doubt, if
an obligation satisfies this definition of “Structured Finance Obligation”, such
obligation (a) shall not qualify as any other category of Portfolio Investment
and (b) shall not be included in the Borrowing Base.


123
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




“Third Party Finance Company” means a Person that is (i) an operating company
with employees, officers and directors and (ii) in the primary business of
originating loans or factoring or financing receivables, inventory or other
current assets.
“Transferable” means: (i) the applicable Obligor may create a security interest
in or pledge all of its rights under and interest in such Portfolio Investment
to secure its obligations under this Agreement or any other Loan Document, and
that such pledge or security interest may be enforced in any manner permitted
under applicable law; and (ii) such Portfolio Investment (and all documents
related thereto) contains no provision that directly or indirectly restricts the
assignment of such Obligor’s, or any assignee of such Obligor’s, rights under
such Portfolio Investment (including any requirement that the Borrower maintain
a minimum ownership percentage of such Portfolio Investment); provided that,
such Portfolio Investment may contain the following restrictions on customary
and market based terms: (a) restrictions pursuant to which assignments may be
subject to the consent of the obligor or issuer or agent under the Portfolio
Investment so long as the applicable provision also provides that such consent
may not be unreasonably withheld, (b) customary restrictions in respect of
minimum assignment amounts, (c) restrictions on transfer to parties that are not
‘eligible assignees’ within the customary and market based meaning of the term,
and (d) restrictions on transfer to the applicable obligor or issuer under the
Portfolio Investment or its equity holders or financial sponsor entities or
competitors or, in each case, their affiliates; provided, further, that in the
event that an Obligor is a party to an intercreditor arrangement with other
lenders thereof with payment rights or lien priorities that are junior or senior
to the rights of such Obligor, such Portfolio Investment may be subject to
customary and market based rights of first refusal, rights of first offer and
purchase rights in favor, in each case, of such other lenders thereof (so long
as the Value used in determining the Borrowing Base is not greater than the
amount of such right of first refusal, first offer or purchase rights).
“U.S. Government Securities” has the meaning assigned to such term in Section
1.01 of this Agreement.
“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with Section
5.12(b)(ii) or 5.12(b)(iii), as applicable.
SECTION 5.14    Taxes. Each of the Borrower and its Subsidiaries will timely
file or cause to be timely filed all material Tax returns that are required to
be filed by it and will pay all Taxes for which it is directly or indirectly
liable and any assessments made against it or any of its property and all other
Taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except Taxes that are being contested in good faith by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP are provided on the books of the Borrower or its Subsidiaries, as the case
may be. The charges, accruals and reserves on the books of the Borrower and any
of its Subsidiaries in respect of Taxes and other governmental charges will be
adequate in accordance with GAAP.


124
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 5.15    Post-Closing Matters. Notwithstanding anything to the contrary
contained herein, within thirty (30) days (or such longer period as may be
agreed by the Administrative Agent in its sole discretion), the Borrower shall
deliver an executed control agreement in form and substance reasonably
satisfactory to the Administrative Agent in respect of the Borrower’s account
#7000009618 held at State Street Global Markets, LLC; provided that, for the
avoidance of doubt, assets in such account shall not be included in the
Borrowing Base prior to delivery of such control agreement.



ARTICLE VI.

NEGATIVE COVENANTS
Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:
SECTION 6.01    Indebtedness. The Borrower will not nor will it permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    Indebtedness created under this Agreement;
(b)    (i) Unsecured Shorter-Term Indebtedness in an aggregate principal amount
not to exceed $25,000,000 and (ii) Secured Longer-Term Indebtedness, so long as,
in the case of each clause (i) and (ii), (w) no Default or Event of Default
exists at the time of the incurrence, refinancing or replacement thereof (or
immediately after the incurrence, refinancing or replacement thereof), (x) prior
to and immediately after giving effect to the incurrence, refinancing or
replacement thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07, and on the date of such incurrence,
refinancing or replacement the Borrower delivers to the Administrative Agent a
certificate of a Financial Officer to such effect, (y) prior to and immediately
after giving effect to the incurrence, refinancing or replacement thereof, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect and (z) on the date of the incurrence, refinancing or replacement
thereof, the Borrower delivers to the Administrative Agent and each Lender a
Borrowing Base Certificate as at such date demonstrating compliance with
subclause (y) after giving effect to such incurrence, refinancing or
replacement. For purposes of preparing such Borrowing Base Certificate, (A) the
Value of any Quoted Investment shall be the most recent quotation available for
such Eligible Portfolio Investment and (B) the Value of any Unquoted Investment
shall be the Value set forth in the Borrowing Base Certificate most recently
delivered by the Borrower to the Administrative Agent pursuant to Section
5.01(d) or (e) or if an Unquoted Investment is acquired after the delivery of
the Borrowing Base Certificate most recently delivered, the Value of such
Unquoted Investment shall be equal to the lowest of (i) the Internal Value of
such Unquoted Investment as determined by the Borrower pursuant to Section
5.12(b)(ii)(C), (ii) the cost of such Unquoted Investment; and (iii) if such
Unquoted Investment is a debt investment, the par or face value of such Unquoted
Investment; provided, that the Borrower shall reduce or increase, as applicable,
the Value of any Eligible Portfolio Investment referred to in this subclause
(B), in a manner consistent with the valuation methodology set forth in Section
5.12, to the extent necessary to take into account any events of which the
Borrower has knowledge that adversely or positively, as applicable, affect the
value of any Eligible Portfolio Investment;


125
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    Unsecured Longer-Term Indebtedness, so long as (x) no Default or Event of
Default exists at the time of the incurrence, refinancing or replacement thereof
(or immediately after the incurrence, refinancing or replacement thereof) and
(y) prior to and immediately after giving effect to the incurrence, refinancing
or replacement thereof, the Borrower is in pro forma compliance with each of the
covenants set forth in Section 6.07 and on the date of such incurrence,
refinancing or replacement (or such later date as the Administrative Agent may
agree in its sole discretion) the Borrower delivers to the Administrative Agent
a certificate of a Financial Officer to such effect;
(d)    Indebtedness of Financing Subsidiaries; provided that (i) except for any
such Indebtedness incurred prior to the Effective Date, on the date that such
Indebtedness is incurred (for clarity, with respect to any and all revolving
loan facilities, term loan facilities, staged advance loan facilities or any
other credit facilities, “incurrence” shall be deemed to take place at the time
such facility is entered into, and not upon each borrowing thereunder), prior to
and immediately after giving effect to the incurrence thereof, the Borrower is
in pro forma compliance with each of the covenants set forth in Section 6.07 and
on the date of such incurrence (or such later date as the Administrative Agent
may agree in its sole discretion) Borrower delivers to the Administrative Agent
a certificate of a Financial Officer to such effect and (ii) in the case of
revolving loan facilities or staged advance loan facilities, upon each borrowing
thereunder, the Borrower is in pro forma compliance with each of the covenants
set forth in Section 6.07;
(e)    repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;
(f)    obligations payable to clearing agencies, brokers or dealers in
connection with the purchase or sale of securities in the ordinary course of
business;
(g)    obligations of the Borrower under a Permitted SBIC Guarantee and
obligations (including Guarantees) in respect of Standard Securitization
Undertakings;
(h)    Indebtedness of the Borrower under any Hedging Agreements entered into in
the ordinary course of the Borrower’s business and not for speculative purposes,
in an aggregate amount not to exceed $20,000,000 at any time outstanding (for
the avoidance of doubt, the amount of any Indebtedness under any Hedging
Agreement shall be the amount such Obligor would be obligated for under such
Hedging Agreement if such Hedging Agreement were terminated at the time of
determination);
(i)    Indebtedness in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal, so long as such
judgments or awards do not constitute an Event of Default;
(j)    Indebtedness (i) of an Obligor to any other Obligor, (ii) of a Financing
Subsidiary to any Obligor to the extent such Indebtedness is an Investment
permitted under Section 6.04(e), (iii) of an Immaterial Subsidiary to any
Obligor to the extent such Indebtedness is an Investment permitted under Section
6.04(i) and (iv) of any other Subsidiary to any Obligor to the extent such
Indebtedness is an Investment permitted under Section 6.04(j); and


126
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(k)    additional Indebtedness not for borrowed money, in an aggregate amount
not to exceed $20,000,000 at any time outstanding;
SECTION 6.02    Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:
(a)    any Lien on any property or asset of the Borrower existing on the
Effective Date and set forth in Schedule 3.11(b), provided that (i) no such Lien
shall extend to any other property or asset of the Borrower or any of its
Subsidiaries, and (ii) any such Lien shall secure only those obligations which
it secures on the Effective Date and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
(b)    Liens created pursuant to the Security Documents;
(c)    Liens on assets owned by Financing Subsidiaries;
(d)    Permitted Liens;
(e)    Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA and Liens on Equity Interests in any Structured Subsidiary described in
clause (a) of the definition thereof in favor of and required by any lender
providing third-party financing to such Structured Subsidiary;
(f)    Liens on assets owned by (i) Immaterial Subsidiaries created in favor of
an Obligor to the extent solely securing Indebtedness permitted under Section
6.01(j)(iii) and (ii) any other Subsidiary (other than (1) an Obligor or (2) a
Financing Subsidiary) created in favor of an Obligor to the extent solely
securing Indebtedness permitted under Section 6.01(j)(iv); and
(g)    additional Liens securing Indebtedness not for borrowed money not to
exceed $5,000,000 in the aggregate.
SECTION 6.03    Fundamental Changes and Dispositions of Assets. The Borrower
will not, nor will it permit any of its Subsidiaries (other than a Financing
Subsidiary or an Immaterial Subsidiary) to, enter into any transaction of merger
or consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution). The Borrower will not reorganize under
the laws of a jurisdiction other than any jurisdiction in the United States. The
Borrower will not, nor will it permit any of its Subsidiaries (other than a
Financing Subsidiary or an Immaterial Subsidiary) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document. The Borrower will not,


127
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




nor will it permit any of its Subsidiaries (other than Financing Subsidiaries or
Immaterial Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any part of its assets
(including Cash, Cash Equivalents and Equity Interests), whether now owned or
hereafter acquired, but excluding (x) assets (including Cash and Cash
Equivalents but excluding Portfolio Investments) sold or disposed of in the
ordinary course of business of the Borrower and its Subsidiaries (including to
make expenditures of cash in the normal course of the day-to-day business
activities of the Borrower and its Subsidiaries (other than a Financing
Subsidiary)) and (y) subject to the provisions of clauses (d) and (e) below,
Portfolio Investments. The Borrower will not, nor will it permit any of its
Subsidiaries to, file a certificate of division, adopt a plan of division or
otherwise take any action to effectuate a division pursuant to Section 18-217 of
the Delaware Limited Liability Company Act (or any analogous action taken
pursuant to applicable law with respect to any corporation, limited liability
company, partnership or other entity).
Notwithstanding the foregoing provisions of this Section:
(a)    any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;
(b)    any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;
(c)    the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any wholly owned
Subsidiary Guarantor of the Borrower;
(d)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;
(e)    the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than ownership interests in Financing Subsidiaries), Cash and
Cash Equivalents to a Financing Subsidiary (including, for clarity, as
investments (debt or equity) or capital contributions) so long as (i) prior to
and immediately after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base and no Default or Event of Default exists, and the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (ii) after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans or Other Covered Indebtedness), either (x) the amount by
which the Borrowing Base exceeds the Covered Debt Amount immediately prior to
such sale, transfer or other disposition is not diminished as a result of such
sale, transfer or other disposition or (y) the Covered Debt Amount does not
exceed 90% of the Borrowing Base immediately after giving effect to such sale,
transfer or other disposition (and any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness) and
(iii) the Consolidated Asset Coverage Ratio calculated on


128
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




a pro forma basis after giving effect to such sale, transfer or other
disposition (and any concurrent acquisitions of Portfolio Investments or payment
of outstanding Loans or Other Covered Indebtedness) is not less than 160%;
provided that, notwithstanding anything to the contrary herein or in any other
Loan Document, no Portfolio Investments, Cash or Cash Equivalents may be
transferred, directly or indirectly, to any Specified CLO following the
Specified CLO Effective Date.
(f)    the Borrower may merge or consolidate with any other Person, so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default or Event of
Default shall have occurred or be continuing;
(g)    the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $10,000,000 in any fiscal year;
(h)    any Subsidiary of the Borrower may be liquidated or dissolved; provided
that in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary shall be distributed or otherwise transferred to the
Borrower or any wholly owned Subsidiary Guarantor of the Borrower; and
(i)    an Obligor may transfer assets to a Financing Subsidiary for the sole
purpose of facilitating the transfer of assets from one Financing Subsidiary (or
a Subsidiary that was a Financing Subsidiary immediately prior to such
disposition) to another Financing Subsidiary, directly or indirectly through
such Obligor (such assets, the “Transferred Assets”), provided that (i) no
Default or Event of Default exists or is continuing at such time, (ii) the
Covered Debt Amount shall not exceed the Borrowing Base at such time and (iii)
the Transferred Assets were transferred to such Obligor by the transferor
Financing Subsidiary on the same Business Day that such assets are transferred
by such Obligor to the transferee Financing Subsidiary.
SECTION 6.04    Investments. The Borrower will not, nor will it permit any of
its Subsidiaries to, acquire, make or enter into, or hold, any Investments
except:
(a)    operating deposit accounts with banks;
(b)    Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;
(c)    Hedging Agreements entered into in the ordinary course of the Borrower’s
business for financial planning and not for speculative purposes;


129
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(d)    Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the Investment Company Act (to
the extent such applicable Person is subject to the Investment Company Act) and
the Investment Policies (as amended by Permitted Policy Amendments);
(e)    Investments in (or capital contribution to) Financing Subsidiaries to the
extent expressly permitted by Section 6.03(e) or 6.03(i);
(f)    Investments by any Financing Subsidiary, Immaterial Subsidiary, CFC or
Transparent Subsidiary;
(g)    Investments in Cash and Cash Equivalents;
(h)    Investments described on Schedule 3.12(b) hereto;
(i)    Investments in Immaterial Subsidiaries; and
(j)    other Investments (including, for the avoidance of doubt, in Financing
Subsidiaries, Immaterial Subsidiaries, CFCs and Transparent Subsidiaries), in an
aggregate amount for all such Investments not to exceed $25,000,000 (for
purposes of this clause (j), the aggregate amount of an Investment at any time
shall be deemed to be equal to (A) the aggregate amount of cash, together with
the aggregate fair market value of property loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment (calculated
at the time such Investment is made), minus (B) the aggregate amount of
dividends, distributions or other payments received in cash in respect of
capital or principal on account of such Investment (other than, for the
avoidance of doubt, interest or on account of taxes), provided that in no event
shall the aggregate amount of any Investment be less than zero, and provided
further that the amount of any Investment shall not be reduced by reason of any
write-off of such Investment, nor increased by way of any increase in the amount
of earnings retained in the Person in which such Investment is made that have
not been dividended, distributed or otherwise paid out).
SECTION 6.05    Restricted Payments. The Borrower will not, nor will it permit
any of its Subsidiaries (other than the Financing Subsidiaries) to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
except that:
(a)    the Borrower may declare or make, or agree to pay or make, dividends with
respect to the capital stock of the Borrower (including, for the avoidance of
doubt, pursuant to any distribution reinvestment plan of the Borrower) payable
solely in additional shares of the Borrower’s common stock;
(b)    (1) the Borrower may declare or make, or agree to pay or make, dividends
and distributions in either case in cash or other property (excluding for this
purpose the Borrower’s common stock) in or with respect to any taxable year of
the Borrower (or any calendar year, as relevant) in amounts not to exceed the
higher of (x) the net investment income of the Borrower for the applicable
fiscal year determined in accordance with GAAP and as specified in the annual
financial statements most recently delivered pursuant to Section 5.1(a) and (y)
110% of the amount that is estimated by the Borrower in good faith to be
required by the Borrower to be distributed to: (i) allow the Borrower to satisfy
the minimum distribution requirements imposed by Section 852(a) of the Code (or
any successor thereto) to maintain its eligibility to be taxed as a RIC for any
such taxable year, (ii) reduce to zero for any such taxable year its liability
for federal income taxes imposed on (y) its investment company taxable


130
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




income pursuant to Section 852(b)(1) of the Code (or any successor thereto), and
(z) its net capital gain pursuant to Section 852(b)(3) of the Code (or any
successor thereto), and (iii) reduce to zero its liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto) (the “Tax Amount”) (such higher amount of (x) and (y)
(and without, for the avoidance of doubt, taking into account the 110%
multiplier), the “Required Payment Amount”), and (2) with respect to any other
Restricted Payment, if at the time of any such Restricted Payment, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Covered Debt Amount does not exceed 90% of the Borrowing Base calculated on a
pro forma basis after giving effect to any such Restricted Payment) and (iii) on
the date of such Restricted Payment (or such later date as the Administrative
Agent may agree in its sole discretion) the Borrower delivers to the
Administrative Agent a Borrowing Base Certificate as at such date demonstrating
compliance with subclause (ii) above; provided that, in connection with any
Restricted Payment made pursuant to the Equity Repurchase Program, such
certificate shall not be required to be delivered until the next date the
Borrower is required to deliver a certificate pursuant to Section 5.01(c). For
purposes of preparing such Borrowing Base Certificate, (A) the Value of any
Quoted Investment shall be the most recent quotation available for such Eligible
Portfolio Investment, (B) the Value of any Unquoted Investment shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower pursuant to Section 5.01(d) or (e) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, the Value of such Unquoted Investment shall be equal to the lowest of
(i) the Internal Value of such Unquoted Investment as determined by the Borrower
pursuant to Section 5.12(b)(ii)(C), (ii) the cost of such Unquoted Investment
and (iii) if such Unquoted Investment is a debt investment, the par or face
value of such Unquoted Investment; provided that the Borrower shall reduce or
increase, as applicable, the Value of any Eligible Portfolio Investment referred
to in this subclause (B), in a manner consistent with the valuation methodology
set forth in Section 5.12, to the extent necessary to take into account any
events of which the Borrower has knowledge that adversely or positively, as
applicable, affect the value of such Portfolio Investment;
(c)    the Subsidiaries of the Borrower may declare or make, or agree to pay or
make, directly or indirectly, Restricted Payments to the Borrower, to any
Subsidiary Guarantor or to any other entity to the extent the applicable
Subsidiary is a wholly-owned Subsidiary of such entity; and
(d)    the Obligors may declare or make, or agree to pay or make, directly or
indirectly, Restricted Payments to repurchase Equity Interests of the Borrower
from officers, directors and employees of the Investment Advisor, the Borrower
or any of its Subsidiaries or their respective authorized representatives upon
the death, disability or termination of employment of such employees or
termination of their seat on the Board of Directors of the Investment Advisor,
the Borrower or any of its Subsidiaries, in an aggregate amount not to exceed
$1,000,000 in any calendar year with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $2,000,000 in
any calendar year.


131
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




For the avoidance of doubt, (1) the Borrower shall not declare any dividend to
the extent such declaration violates the provisions of the Investment Company
Act that are applicable to it and (2) the determination of the amounts referred
to in paragraph (b) above shall be made separately for the taxable year of the
Borrower and the calendar year of the Borrower, and the limitation on dividends
or distributions imposed by such paragraphs shall apply separately to the
amounts so determined.
SECTION 6.06    Certain Restrictions on Subsidiaries. The Borrower will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to enter into
or suffer to exist any indenture, agreement, instrument or other arrangement
(other than (i) the Loan Documents, (ii) any indenture, agreement, instrument or
other arrangement pertaining to other Indebtedness of the Borrower or its
Subsidiaries permitted hereby to the extent any such indenture, agreement,
instrument or other arrangement does not prohibit, in each case in any material
respect, or impose materially adverse conditions upon, the material requirements
applicable to the Borrower and its Subsidiaries under the Loan Documents or
(iii) any agreement, instrument or other arrangement pertaining to any lease,
sale or other disposition of any asset permitted by this Agreement so long as
the applicable restrictions (x) only apply to such assets and (y) do not
restrict prior to the consummation of such sale or disposition the creation or
existence of the Liens in favor of the Collateral Agent pursuant to the Security
Documents or otherwise required by this Agreement, or the incurrence or payment
of Indebtedness under this Agreement or the ability of the Borrower and its
Subsidiaries to perform any other obligation under any of the Loan Documents)
that prohibits, in each case in any material respect, or imposes materially
adverse conditions upon, the incurrence or payment of Indebtedness for borrowed
money of the Borrower, the granting of Liens by the Borrower, the declaration or
payment of dividends by the Borrower, the making of Loans or the making of
Investments or the sale, assignment, transfer or other disposition of property,
in each case of the Borrower.
SECTION 6.07    Certain Financial Covenants.
(a)    Minimum Stockholders’ Equity. After the Effective Date, the Borrower will
not permit Stockholders’ Equity as of the last day of any fiscal quarter of the
Borrower to be less than the sum of (i) $394,077,101 plus (ii) 50% of the
aggregate net proceeds of all sales of Equity Interests by the Borrower after
the Effective Date.
(b)    Consolidated Asset Coverage Ratio. After the Effective Date, the Borrower
will not permit the Consolidated Asset Coverage Ratio to be less than (x) 150%
at any time that Portfolio Investments that are Tier One Investments listed on
the Investment Schedule represent more than 70% of the total “fair value” of all
Investments set forth on such Investment Schedule, (y) 167% at any time that the
Portfolio Investments that are Tier One Investments listed on the Investment
Schedule represent more than 60% but less than or equal to 70% of the total
“fair value” of all Investments set on such Investment Schedule and (z) 200% at
any other time (in each case after giving effect to any Exemptive Order granted
by the SEC relating to the exclusion of any indebtedness of any SBIC subsidiary
from the definition of Senior Securities). For purposes of this clause (b),
“Tier One Investments” means Portfolio Investments that are Cash, Cash
Equivalents, Long-Term U.S. Government Securities and First Lien Bank Loans and
“Investment Schedule” means the consolidated schedule of investments set forth
in the financial statements of the Borrower most recently delivered pursuant to
Section 5.01(a) or (b) or, following


132
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




the Effective Date but prior to the first such delivery, the consolidated
schedule of investments set forth in the draft financial statements of the
Borrower attached to the draft report to be filed by the Borrower with the SEC
on Form 10-K for the fiscal year ending December 31, 2018 delivered to the
Administrative Agent prior to the Effective Date.
(c)    Liquidity Test. After the Effective Date, the Borrower will not permit
the aggregate Value of the Eligible Portfolio Investments that can be converted
to Cash in fewer than 10 Business Days without more than a 5% change in price to
be less than 10% of the Covered Debt Amount for more than 30 Business Days
during any period when (x) the Adjusted Covered Debt Balance is greater than 90%
of the Adjusted Borrowing Base and (y) the Consolidated Asset Coverage Ratio is
less than 160%.
(d)    Obligors’ Net Worth Test. After the Effective Date, the Borrower will not
permit the Obligors’ Net Worth as of the last day of any fiscal quarter to be
less than $200,000,000.
SECTION 6.08    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except (a)
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Obligors not involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, dispositions permitted by Section 6.03(e) and 6.03(i) and
Investments permitted by Section 6.04(e), (d) the transactions provided in the
Affiliate Agreements as the same may be amended in accordance with Section
6.11(b), (e) existing transactions with Affiliates as set forth in Schedule
6.08, (f) the payment of compensation and reimbursement of expenses of directors
in a manner consistent with current practice of the Borrower and general market
practice, and indemnification to directors in the ordinary course of business,
and (g) co-investments with other funds or client accounts advised by Barings
shall be permitted to the extent permitted by applicable law and/or SEC guidance
(including exemptive relief from the SEC and/or a no-action letter).
SECTION 6.09    Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Immaterial Subsidiaries) to, engage to any
material extent in any business other than in accordance with its Investment
Policies as amended by Permitted Policy Amendments.
SECTION 6.10    No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any agreement, instrument, deed or
lease which prohibits or limits in any material respect the ability of any
Obligor to create, incur, assume or suffer to exist any Lien upon any of its
properties, assets or revenues, whether now owned or hereafter acquired, or
which requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (a) this Agreement and the
other Loan Documents and documents with respect to Indebtedness permitted under
Sections 6.01(b)(ii) and 6.01(k); (b)


133
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




covenants in documents creating Liens permitted by Section 6.02 prohibiting
further Liens on the assets encumbered thereby; (c) customary restrictions
contained in leases not subject to a waiver; and (d) any other agreement that
does not restrict in any manner (directly or indirectly) Liens created pursuant
to the Loan Documents on any Collateral securing the “Secured Obligations” under
and as defined in the Guarantee and Security Agreement and does not require the
direct or indirect granting of any Lien securing any Indebtedness or other
obligation by virtue of the granting of Liens on or pledge of property of any
Obligor to secure the Loans or any Hedging Agreement.
SECTION 6.11    Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of:
(a)     any of the provisions of any agreement, instrument or other document
evidencing or relating to any Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness or Unsecured Shorter-Term Indebtedness that would
result in such Indebtedness not meeting the requirements of the definition of
“Secured Longer-Term Indebtedness”, clause (B) of the definition of “Unsecured
Longer-Term Indebtedness” or the definition of “Unsecured Shorter-Term
Indebtedness”, as applicable, set forth in Section 1.01 of this Agreement,
unless, in the case of Unsecured Longer-Term Indebtedness, such Indebtedness
would have been permitted to be incurred as Unsecured Shorter-Term Indebtedness
at the time of such modification, supplement or waiver and the Borrower so
designates such Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon
such Indebtedness shall be deemed to constitute “Unsecured Shorter-Term
Indebtedness” for all purposes of this Agreement);
(b)    any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties.
The Administrative Agent and the Lenders hereby acknowledge and agree that the
Borrower may, at any time and from time to time, without the consent of the
Administrative Agent, freely amend, restate, terminate, or otherwise modify any
documents, instruments and agreements evidencing, securing or relating to
Indebtedness permitted pursuant to Section 6.01(d), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms; provided that
no such amendment, restatement or modification shall, for so long as the
Borrower complies with the terms of Section 5.08(a)(i) hereof, cause a Financing
Subsidiary to fail to be a “Financing Subsidiary” in accordance with the
definition thereof.
SECTION 6.12    Payments of Longer-Term Indebtedness. The Borrower will not, nor
will it permit any of its Subsidiaries to, purchase, redeem, retire or otherwise
acquire for value, or set apart any money for a sinking, defeasance or other
analogous fund for the purchase, redemption, retirement or other acquisition of
or make any voluntary or involuntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Secured Longer-Term
Indebtedness or Unsecured Longer-Term Indebtedness (other than (i) to refinance
any such Secured Longer-Term Indebtedness or Unsecured Longer-Term Indebtedness
with


134
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




Indebtedness permitted under Section 6.01(b)(ii) and (c) and (ii) with the
proceeds of any issuance of Equity Interests (in each case with respect to
clauses (i) and (ii) of this Section 6.12 to the extent not required to be used
to repay Loans), except (a) for regularly scheduled payments of interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness and the payment when due of the types of fees and expenses that are
customarily paid in connection with such Indebtedness (it being understood that
(w) the conversion features into Permitted Equity Interests under convertible
notes, (x) the triggering of such conversion and/or settlement thereof solely
with Permitted Equity Interests, and (y) any cash payment on account of interest
or expenses on such convertible notes made by the Borrower in respect of such
triggering and/or settlement thereof, shall be permitted under this clause (a))
or (b) for payments and prepayments of Secured Longer-Term Indebtedness required
to comply with requirements of Section 2.09(b).
SECTION 6.13    Modification of Investment and Valuation Policies. Other than
with respect to Permitted Policy Amendments, the Borrower will not amend,
supplement, waive or otherwise modify in any material respect the Investment
Policies or its Valuation Policies as in effect on the Effective Date.
SECTION 6.14    SBIC Guarantees. The Borrower will not, nor will it permit any
of its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.
SECTION 6.15    Derivative Transactions. The Borrower will not, nor will it
permit any of its Subsidiaries (other than any Financing Subsidiary) to, enter
into any swap or derivative transactions (including any total return swap) or
other similar transactions or agreements except for Hedging Agreements to the
extent permitted pursuant to Section 6.01(h) and Section 6.04(c).



ARTICLE VII.

EVENTS OF DEFAULT
If any of the following events (“Events of Default”) shall occur and be
continuing:
(a)    (i) the Borrower shall fail to pay any principal of any Loan (including,
without limitation, any principal payable under Section 2.09(b) or (c)) or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to Cash Collateralize any LC
Exposure as and when required by Section 2.04(k);
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) or more Business Days;


135
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, shall prove to have been
incorrect when made or deemed made in any material respect (except that such
materiality qualifier shall not be applicable to any representation or warranty
already qualified by materiality or Material Adverse Effect);
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(e), Section 5.03 (with respect to the
Borrower’s and its Subsidiaries’ existence only, and not with respect to the
Borrower’s and its Subsidiaries’ rights, licenses, permits, privileges or
franchises), Sections 5.08(a) or (b), Section 5.09, Section 5.10, Section
5.12(c), Section 5.15 or Article VI or any Obligor shall default in the
performance of any of its obligations contained in Section 7 of the Guarantee
and Security Agreement or (ii) Section 5.01(f) or Section 5.02 and, in the case
of this clause (ii), such failure shall continue unremedied for a period of five
(5) or more days after the earlier of (A) notice thereof by the Administrative
Agent (given at the request of any Lender) to the Borrower and (B) a Financial
Officer of the Borrower’s actual knowledge of such failure;
(e)    the Borrower or any Obligor, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or any other
Loan Document and such failure shall continue unremedied for a period of thirty
(30) or more days after the earlier of (A) notice thereof by the Administrative
Agent (given at the request of any Lender) to the Borrower and (B) a Financial
Officer of the Borrower’s actual knowledge of such failure;
(f)    the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;
(g)    any event or condition occurs that (i) results in all or any portion of
any Material Indebtedness becoming due prior to its scheduled maturity or (ii)
enables or permits (after giving effect to any applicable grace periods) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, unless, in the case of this clause (ii), such event or condition is no
longer continuing or has been waived in accordance with the terms of such
Material Indebtedness such that the holder or holders thereof or any trustee or
agent on its or their behalf are no longer enabled or permitted to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or (2) convertible debt that becomes due as a result of a
contingent mandatory conversion or redemption event provided such conversion or
redemption is effectuated only in capital stock that is not Disqualified Equity
Interests (other than interest or expenses or fractional shares, which may be
payable in cash);


136
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;
(i)    the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
(j)    the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
(k)    there is rendered against the Borrower or any of its Subsidiaries (other
than Immaterial Subsidiaries) or any combination thereof (i) one or more
judgments or orders for the payment of money in an aggregate amount (as to all
such judgments and orders) in excess of $20,000,000 (to the extent not covered
by independent third-party insurance as to which the insurer has been notified
of the potential claim and does not dispute coverage) or (ii) any one or more
non-monetary judgments that, individually or in the aggregate, has resulted in
or could reasonably be expected to result in a Material Adverse Effect and, in
either case, (1) enforcement proceedings, actions or collection efforts are
commenced by any creditor upon such judgment or order, or (2) there is a period
of thirty (30) consecutive days during which such judgment is undischarged or a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect;
(m)    a Change in Control shall occur;


137
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(n)    any SBIC Subsidiary shall become the subject of an enforcement action and
be transferred into liquidation status by the SBA;
(o)    the Liens created by the Security Documents shall, at any time with
respect to Portfolio Investments held by Obligors having an aggregate Value in
excess of 5% of the aggregate Value of all Portfolio Investments held by
Obligors, not be valid and perfected (to the extent perfection by filing,
registration, recordation, possession or control is required herein or therein)
in favor of the Collateral Agent (or any Obligor or any Affiliate of an Obligor
shall so assert in writing), free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents) except
as a result of a disposition of Portfolio Investments in a transaction or series
of transactions permitted under this Agreement; provided that if such default is
as a result of any action of the Administrative Agent or the Collateral Agent or
a failure of the Administrative Agent or the Collateral Agent to take any action
within its control, then there shall be no Default or Event of Default hereunder
unless such default shall continue unremedied for a period of ten consecutive
Business Days after the Borrower receives written notice of such default thereof
from the Administrative Agent and the continuance thereof is a result of a
failure of the Administrative Agent or the Collateral Agent to take an action
within their control;
(p)    except for expiration or termination in accordance with its terms, any of
the Security Documents shall for whatever reason be terminated or cease to be in
full force and effect in any material respect, or the enforceability thereof
shall be contested by any Obligor, or there shall be any actual invalidity of
any guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing;
(q)    the Borrower or any of its Subsidiaries shall cause or permit the
occurrence of any condition or event that would result in any recourse to any
Obligor under any Permitted SBIC Guarantee; or
(r)    the Investment Advisor shall cease to be the investment advisor of the
Borrower;
then, and in every such event (other than an event described in clause (h), (i)
or (j) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, and (ii) declare the
Loans then outstanding to be due and payable in whole (or in part, in which case
any principal not so declared to be due and payable may thereafter be declared
to be due and payable), and thereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h), (i) or (j) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.


138
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




In the event that the Loans shall be declared, or shall become, due and payable
pursuant to the immediately preceding paragraph then, upon notice from the
Administrative Agent, the Issuing Bank or Lenders with LC Exposure representing
more than 50% of the total LC Exposure demanding the deposit of Cash Collateral
pursuant to this paragraph, the Borrower shall immediately Cash Collateralize
such LC Exposure plus any accrued and unpaid interest thereon; provided that the
obligation to Cash Collateralize such LC Exposure shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
described in clause (h), (i) or (j) of this Article.



ARTICLE VIII.

THE ADMINISTRATIVE AGENT
SECTION 8.01    Appointment.
(a)    Appointment of the Administrative Agent. Each of the Lenders and the
Issuing Bank hereby irrevocably appoints the Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.
(b)    Appointment of the Collateral Agent. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints the Collateral Agent as its collateral agent
hereunder and under the other Loan Documents and authorizes the Collateral Agent
to have all the rights and benefits hereunder and thereunder (including Section
9 of the Guarantee and Security Agreement), and to take such actions on its
behalf and to exercise such powers as are delegated to the Collateral Agent by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. In addition to the rights, privileges and
immunities in the Guarantee and Security Agreement, the Collateral Agent shall
be entitled to all rights, privileges, immunities, exculpations and indemnities
of the Administrative Agent for such purpose and each reference to the
Administrative Agent in this Article VIII shall be deemed to include the
Collateral Agent.
SECTION 8.02    Capacity as Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may (without having to
account therefor to any other Lender) accept deposits from, lend money to, make
investments in and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the Administrative
Agent hereunder, and such Person and its Affiliates may accept fees and other
consideration from the Borrower or any Subsidiary or other Affiliate thereof for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders.


139
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 8.03    Limitation of Duties; Exculpation. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders, and (c) except as expressly set forth herein and in the
other Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents) or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the creation, perfection or
priority of any Lien purported to be created by the Loan Documents or the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein or therein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
Notwithstanding anything to the contrary contained herein, in no event shall the
Administrative Agent be liable or responsible in any way or manner for the
failure to obtain or receive an Agent External Value for any asset or for the
failure to send any notice required under Section 5.12(b)(iii)(A).
SECTION 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by or on behalf
of the proper Person or Persons, and shall not incur any liability for relying
thereon. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.


140
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 8.05    Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
SECTION 8.06    Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower not to be unreasonably withheld (provided that
no such consent shall be required if an Event of Default has occurred and is
continuing), to appoint a successor, which is not a Disqualified Lender. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent’s
resignation shall nonetheless become effective except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Bank under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article VIII and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.
SECTION 8.07    Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


141
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 8.08    Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or 9.02(c) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either (x) a disposition of property permitted hereunder
(which release described in this clause (x) shall be automatic and require no
further action from any party) or (y) a disposition to which the Required
Lenders have consented.
SECTION 8.09    Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Joint Lead Arranger,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Obligor, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to, and covers, such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or


142
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Joint Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Obligor, that none of the Administrative
Agent or any Joint Lead Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
SECTION 8.10    Agents. None of the Syndication Agent, any Documentation Agent
or any Lead Arranger shall have obligations or duties whatsoever in such
capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity, but all such persons shall
have the benefit of the indemnities provided for hereunder.
SECTION 8.11    Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.08 or with respect to a Secured
Party’s right to file a proof of claim in an insolvency proceeding, no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce any Guarantee of the Guaranteed Obligations (as defined in the
Guarantee and Security Agreement), it being understood and agreed that all
powers, rights and remedies under the Loan Documents may be exercised solely by
the Administrative Agent and/or the Collateral Agent on behalf of the Secured
Parties in accordance with the terms thereof.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of any Hedging Agreement the obligations under which
constitute Hedging Agreement Obligations, will create (or be deemed to create)
in favor of any Secured Party that is a party thereto any rights in connection
with the management or release of any Collateral or of the obligations of any
Obligor under any Loan Document. By accepting the benefits of the Collateral,
each Secured Party that is a party to any such arrangement in respect of Hedging
Agreements shall be deemed to have appointed the Administrative Agent and
Collateral Agent to serve as administrative agent and collateral agent,
respectively, under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.


143
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s or the
Collateral Agent’s Lien thereon or any certificate prepared by any Obligor in
connection therewith, nor shall the Administrative Agent or the Collateral Agent
be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.
SECTION 8.12    Credit Bidding. The Secured Parties hereby irrevocably authorize
the Collateral Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Secured Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Secured Obligations
pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which an
Obligor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Collateral Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Collateral Agent at the direction of the Required
Lenders on a ratable basis (with Secured Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’ ratable interests in the
Secured Obligations which were credit bid shall be deemed without any further
action under this Agreement to be assigned to such vehicle or vehicles for the
purpose of closing such sale, (iii) the Collateral Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 9.02 of this Agreement), (iv) the Collateral Agent on behalf of such
acquisition vehicle or vehicles shall be authorized to issue to each of the
Secured Parties, ratably on account of the relevant Secured Obligations which
were credit bid, interests, whether as equity, partnership, limited partnership
interests or membership interests, in any such acquisition vehicle and/or debt
instruments issued by such acquisition vehicle, all without the need for any
Secured Party or acquisition vehicle to take any further action, and (v) to the
extent that Secured Obligations that are assigned to an acquisition vehicle are
not used to acquire Collateral for any reason (as a result of another bid being
higher or better, because the amount of Secured Obligations assigned to the
acquisition vehicle exceeds the amount of Secured Obligations credit bid by the
acquisition vehicle or otherwise), such Secured Obligations shall automatically
be reassigned to the Secured Parties pro rata with their original interest in
such Secured Obligations and the equity interests and/or debt instruments issued
by any acquisition vehicle on account of such Secured Obligations shall
automatically be


144
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action. Notwithstanding that the ratable portion of the Secured
Obligations of each Secured Party are deemed assigned to the acquisition vehicle
or vehicles as set forth in clause (ii) above, each Secured Party shall execute
such documents and provide such information regarding the Secured Party (and/or
any designee of the Secured Party which will receive interests in or debt
instruments issued by such acquisition vehicle) as the Collateral Agent may
reasonably request in connection with the formation of any acquisition vehicle,
the formulation or submission of any credit bid or the consummation of the
transactions contemplated by such credit bid.



ARTICLE IX.

MISCELLANEOUS
SECTION 9.01    Notices; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy or to the extent permitted by Section 9.01(b) or otherwise
herein, e-mail, as follows:
(i)    if to the Borrower, to it at:
Barings BDC, Inc.
300 South Tryon Street, Suite 2500
Charlotte, NC 28202
Attention: Chris Cary
Telephone: (980) 417-5830
Facsimile: (980) 259-6762
E-Mail: chris.cary@barings.com


145
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




with a copy to (which shall not constitute notice):
Dechert LLP
1095 Avenue of the Americas
New York, New York 10036
Attention: Jay R. Alicandri, Esq.
Telephone: (212) 698-3800
Facsimile: (212) 698-3599
E-Mail:jay.alicandri@dechert.com
(ii)    if to the Administrative Agent or the Issuing Bank, to it at:
ING Capital LLC
1133 Avenue of the Americas
New York, New York 10036
Attention: Grace Fu
Telephone: (646) 424-7213
Facsimile: (646) 424-6919
E-Mail: grace.fu@ing.com
with a copy, which shall not constitute notice, to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Andrew J. Klein, Esq.
Telephone: (212) 859-8030
Facsimile: (212) 859-4000
E-Mail:andrew.klein@friedfrank.com
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt. Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Bank pursuant
to Section 2.03 if such Lender or the Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept


146
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day, and (ii) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    Posting of Communications
(i)    For so long as a Debtdomain™ or equivalent website is available to each
of the Lenders hereunder, the Borrower may satisfy its obligation to deliver
documents to the Administrative Agent or the Lenders under Section 5.01 by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.
(ii)    The Obligors agree that the Administrative Agent may, but shall not be
obligated to, make any Communications (as defined below) available to the
Lenders by posting the Communications on IntraLinks™, Debtdomain™, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(iii)    Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Restatement Effective Date, a user ID/password
authorization system) and the Approved Electronic Platform is secured through a
per-deal authorization method whereby each user may access the Approved
Electronic Platform only on a deal-by-deal basis, each of the Lenders and each
of the Obligors acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily secure, that the Administrative
Agent is not responsible for approving or vetting the representatives or
contacts of any Lender that are added to the Approved Electronic Platform, and
that there are confidentiality and other risks associated with such
distribution. Each of the Lenders and each Obligor hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.
(iv)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)


147
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY LEAD ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF
THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY OBLIGOR’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.
(v)    Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender or Issuing Bank for purposes of the Loan Documents; provided that
the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Section 2.03 if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. Each Lender and Issuing Bank
agrees (A) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s email address to which the foregoing notice may be sent by electronic
transmission and (B) that the foregoing notice may be sent to such email
address.
(vi)    Each of the Lenders, Issuing Bank and Obligors agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention policies and procedures.
(vii)    Nothing herein shall prejudice the right of the Administrative Agent,
any Lender or Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
(viii)    “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Obligor pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or Issuing
Bank by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.


148
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 9.02    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
(b)    Amendments to this Agreement. Except as set forth in the definition of
Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness as in
effect on the date hereof, neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that, subject to Section 2.17(b), no such agreement shall
(i)    increase the Commitment of any Lender without the written consent of such
Lender,
(ii)    reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,
(iii)    postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees or other amounts
payable to a Lender hereunder, or reduce the amount or waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby,
(iv)    change Section 2.16(b), (c) or (d) or Section 2.09(f) (or other sections
referred to therein to the extent relating to pro rata payments) in a manner
that would alter the pro rata reduction of commitments, sharing of payments, or
making of disbursements, required thereby without the written consent of each
Lender directly affected thereby,
(v)    change any of the provisions of this Section, the definition of the term
“Required Lenders” (including the percentage therein) or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,


149
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(vi)    other than as permitted by this Agreement, the Guarantee and Security
Agreement or any other applicable Loan Document, release all or substantially
all of the Collateral from the Lien created under the Guarantee and Security
Agreement or release all or substantially all the Obligors from their
obligations as Subsidiary Guarantors hereunder, without the written consent of
each Lender,
(vii)    amend the definition of “Applicable Percentage”, “Applicable Dollar
Percentage” or “Applicable Multicurrency Percentage” without the written consent
of each Lender directly affected thereby, or
(viii)    permit the assignment or transfer by any Obligor of any of its rights
or obligations under any Loan Document without the consent of each Lender;
provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Issuing Bank
hereunder without the prior written consent of the Administrative Agent or the
Issuing Bank, as the case may be, and (y) the consent of Lenders holding not
less than two-thirds of the total Credit Exposures and unused Commitments will
be required for (A) any change adverse to the Lenders affecting the provisions
of this Agreement relating to the Borrowing Base (including the definitions used
therein), and (B) any release of any material portion of the Collateral other
than for fair value or as otherwise permitted hereunder or under the other Loan
Documents.
For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders consent to such waiver, amendment or modification
as provided above.
Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement or any other Loan Document that
could reasonably be expected to adversely affect the Lenders of any Class in a
manner that does not affect all Classes equally shall be effective against the
Lenders of such Class unless the Required Lenders of such Class shall have
concurred with such waiver, amendment or modification as provided above;
provided, however, in no other circumstances shall the concurrence of the
Required Lenders of a particular Class be required for any waiver, amendment or
modification of any provision of this Agreement or any other Loan Document.
(c)    Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, except to the extent otherwise
expressly contemplated by the Guarantee and Security Agreement, and the Liens
granted under the Guarantee and Security Agreement may not be spread


150
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




to secure any additional obligations (including any increase in Loans hereunder,
but excluding (i) any such increase pursuant to a Commitment Increase under
Section 2.07(e) and (ii) any Secured Longer-Term Indebtedness permitted
hereunder) except to the extent otherwise expressly contemplated by the
Guarantee and Security Agreement and except pursuant to an agreement or
agreements in writing entered into by the Borrower, and by the Collateral Agent
with the consent of the Required Lenders; provided that, subject to Section
2.17(b), (i) without the written consent of the holders of not less than
two-thirds of the total Credit Exposures and unused Commitments, no such waiver,
amendment or modification to the Guarantee and Security Agreement shall (A)
release any Obligor representing more than 10% of the Stockholders’ Equity from
its obligations under the Security Documents, (B) release any guarantor
representing more than 10% of the Stockholders’ Equity under the Guarantee and
Security Agreement from its guarantee obligations thereunder, or (C) amend the
definition of “Collateral” under the Security Documents (except to add
additional collateral) and (ii) without the written consent of each Lender, no
such agreement shall (W) release all or substantially all of the Obligors from
their respective obligations under the Security Documents, (X) release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, (Y) release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, or (Z) alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby; except that no
such consent described in clause (i) or (ii) above shall be required, and the
Administrative Agent is hereby authorized (and so agrees with the Borrower) to
direct the Collateral Agent under the Guarantee and Security Agreement, to (1)
release any Lien covering property (and to release any such guarantor) that is
the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders or the required number or percentage
of Lenders have consented (and such Lien shall be released automatically to the
extent provided in Section 10.03(c) of the Guarantee and Security Agreement), or
otherwise in accordance with Section 9.15 and (2) release from the Guarantee and
Security Agreement any Subsidiary Guarantor (and any property of such Subsidiary
Guarantor) that is designated as a Financing Subsidiary in accordance with this
Agreement or which ceases to be consolidated on the Borrower’s financial
statements and is no longer required to be a “Subsidiary Guarantor”, so long as
in the case of this clause (2): (A) prior to and immediately after giving effect
to any such release (and any concurrent acquisitions of Portfolio Investments or
payment of outstanding Loans or Other Covered Indebtedness) the Covered Debt
Amount does not exceed the Borrowing Base and no Default or Event of Default
exists, and the Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect and (B) after giving effect to such release
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness), either (I) the amount by which
the Borrowing Base exceeds the Covered Debt Amount immediately prior to such
release is not diminished as a result of such release or (II) the Borrowing Base
immediately after giving effect to such release is at least 115% of the Covered
Debt Amount.
(d)    Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Credit Exposures and unused Commitments”, the consent of the Required
Lenders is obtained, but the consent of other necessary Lenders is not obtained
(any such Lender whose consent is necessary but not obtained being referred to
herein as a “Non-Consenting Lender”), then the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or


151
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




more replacement Lenders pursuant to Section 2.18(b) so long as at the time of
such replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination.
(e)    Ambiguity, Omission, Mistake or Typographical Error. Notwithstanding the
foregoing, if the Administrative Agent and the Borrower acting together identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out-of-pocket fees, costs and expenses incurred by the Administrative
Agent, the Collateral Agent and their Affiliates (including the reasonable fees,
charges and disbursements of one outside counsel and of any necessary special
and/or local counsel for the Administrative Agent and the Collateral Agent
collectively (other than the allocated costs of internal counsel)), in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration (other than internal overhead charges) of
this Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) including all costs and
expenses of the Independent Valuation Provider, (ii) all reasonable and
documented out-of-pocket fees, costs and expenses incurred by the Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder, (iii) all out-of-pocket fees,
costs and expenses incurred by the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender, (including fees, charges and disbursements of
counsel for the Administrative Agent, the Collateral Agent, the Issuing Bank or
any Lender), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect thereof and (iv)
all reasonable out-of-pocket costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein. Unless an Event of Default has occurred and
is continuing, the Borrower shall not be responsible for the reimbursement of
any fees, costs and expenses of the Independent Valuation Provider incurred
pursuant to 5.12(b)(iii) in excess of the greater of (x) $200,000 and (y) 0.05%
of the total Commitments, in each case in the aggregate incurred for all such
fees, costs and expenses in any 12-month period (the “IVP Supplemental Cap”).


152
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (other than Taxes or Other Taxes which
shall only be indemnified by the Borrower to the extent provided in Section
2.15), including the reasonable and documented out-of-pocket fees, charges and
disbursements of any counsel for any Indemnitee (other than the allocated costs
of internal counsel), incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby (including any
arrangement entered into with an Independent Valuation Provider), (ii) any Loan
or Letter of Credit or the use of the proceeds therefrom (including any refusal
by the Issuing Bank to honor a demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit) or (iii) any direct, indirect, actual
or prospective claim, litigation, investigation or proceeding (including any
investigation or inquiry) relating to any of the foregoing, whether based on
contract, tort or any other theory and whether brought by the Borrower, any
Indemnitee or a third party and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the willful misconduct or
gross negligence of such Indemnitee, (y) a material breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document or (z) a
claim between any Indemnitee or Indemnitees, on the one hand, and any other
Indemnitee or Indemnitees, on the other hand (other than (1) any dispute
involving claims against the Administrative Agent or the Issuing Bank, in each
case in their respective capacities as such, and (2) claims arising out of any
act or omission by the Borrower and/or its Related Parties).
The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages (other
than in respect of any such damages incurred or paid by an Indemnitee to a third
party)) arising out of, in connection with, or as a result of the Transactions
asserted by an Indemnitee against the Borrower or any other Obligor; provided
that the foregoing limitation shall not be deemed to impair or affect the
obligations of the Borrower under the preceding provisions of this subsection
(including reimbursement of such amounts required to be paid by an Indemnity to
a third party).
(c)    Reimbursement by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or the Issuing
Bank under paragraph (a) or (b) of this Section (and without limiting its
obligation to do so) or to the extent that the fees, costs and expenses of the
Independent Valuation Provider incurred pursuant to Section 5.12(b)(iii) exceed
the IVP Supplemental Cap for any 12-month period (provided that prior to
incurring expenses in excess of the IVP Supplemental Cap, the Administrative
Agent shall have afforded the Lenders an opportunity to consult with the
Administrative Agent regarding such expenses), each Lender severally agrees to
pay to the Administrative Agent or the Issuing Bank, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.


153
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(d)    Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unauthorized Persons of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby, except to the extent caused by the willful misconduct or gross
negligence of such Indemnitee, as determined by a final, non-appealable judgment
of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.
(f)    No Fiduciary Relationship. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
or any of its Subsidiaries, their stockholders and/or their affiliates. The
Borrower, on behalf of itself and each of its Subsidiaries, agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lender, on the one hand, and the Borrower or any of its Subsidiaries, its
stockholders or its Affiliates, on the other. The Borrower and each of its
Subsidiaries each acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) except as
otherwise provided in any of the Loan Documents, no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower or any of its
Subsidiaries, any of their stockholders or affiliates (irrespective of whether
any Lender has advised, is currently advising or will advise the Borrower or any
of its Subsidiaries, their stockholders or their affiliates on other matters)
and (y) each Lender is acting hereunder solely as principal and not as the agent
or fiduciary of the Borrower or any of its Subsidiaries, their management or
stockholders. The Borrower and each Obligor each acknowledge and agree that it
has consulted legal and financial advisors to the extent it deemed appropriate
and that it is responsible for making its own independent judgment with respect
to such transactions and the process leading thereto. The Borrower and each
Obligor each agree that it will not claim that any Lender has rendered advisory
services hereunder of any nature or respect, or owes a fiduciary duty to the
Borrower or any of its Subsidiaries, in each case, in connection with such
transactions contemplated hereby or the process leading thereto.


154
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 9.04    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except in accordance with this Section (and any attempted assignment
or transfer by any Lender which is not in accordance with this Section shall be
treated as provided in the last sentence of Section 9.04(b)(iii)). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
(b)    Assignments by Lenders.
(i)    Assignments Generally. Subject to the conditions set forth in clause (ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans and LC Exposure at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:
(A)    the Borrower; provided that (i) no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, or, if a
Default or an Event of Default has occurred and is continuing, any other
assignee, and (ii) the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received written
notice thereof; and
(B)    the Administrative Agent and the Issuing Bank; provided that no consent
of the Administrative Agent or the Issuing Bank shall be required for an
assignment by a Lender to a Lender or an Affiliate of a Lender with prior
written notice by such assigning Lender to the Administrative Agent and the
Issuing Bank.
Notwithstanding anything to the contrary contained herein, Borrower’s consent
shall be required with respect to an assignment to any Disqualified Lender
unless an Event of Default under clause (a), (b), (i), (j) or (k) has occurred
and is continuing. The Administrative Agent shall provide, and the Borrower
hereby expressly authorizes the Administrative Agent to provide, the
Disqualified Lender list to each Lender requesting the same.
(ii)    Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:


155
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of a Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if a Default or an Event of Default has occurred and is continuing;
(B)    each partial assignment of Commitments or Loans and LC Exposure of a
Class shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement in respect of
such Class of Commitments and Loans and LC Exposure;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be payable in connection with
an assignment to a Lender or to an Affiliate of a Lender), for which the
Borrower and the Guarantors shall not be obligated (except in the case of an
assignment pursuant to Section 2.18(b)); and
(D)    the assignee, if it shall not already be a Lender of the applicable
Class, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(iii)    Effectiveness of Assignments. Subject to acceptance and recording
thereof pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (f) of
this Section.
(c)    Maintenance of Registers by Administrative Agent. The Administrative
Agent, acting solely for this purpose as a non-fiduciary agent of the Borrower,
shall maintain at one of its offices in New York City a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount and
stated interest of the Loans and LC Disbursements owing to, each Lender pursuant
to the terms hereof from time to time (the “Registers” and each individually, a
“Register”). The entries in the Registers shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Registers pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding


156
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




notice to the contrary. The Registers shall be available for inspection by the
Borrower, the Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
(e)    Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle other than a Disqualified Lender (an “SPC”) owned or
administered by such Granting Lender, identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make; provided that (i) nothing herein shall
constitute a commitment to make any Loan by any SPC, (ii) if an SPC elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Granting Lender shall, subject to the terms of this Agreement, make
such Loan pursuant to the terms hereof, (iii) the rights of any such SPC shall
be derivative of the rights of the Granting Lender, and such SPC shall be
subject to all of the restrictions upon the Granting Lender herein contained,
and (iv) no SPC shall be entitled to the benefits of Section 2.13 (or any other
increased costs protection provision), 2.14 or 2.15. Each SPC shall be
conclusively presumed to have made arrangements with its Granting Lender for the
exercise of voting and other rights hereunder in a manner which is acceptable to
the SPC, the Administrative Agent, the Lenders and the Borrower, and each of the
Administrative Agent, the Lenders and the Obligors shall be entitled to rely
upon and deal solely with the Granting Lender with respect to Loans made by or
through its SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by the Granting Lender.
Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose


157
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




on a confidential basis (in the same manner described in Section 9.13(b)) any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.
(f)    Participations. Any Lender may sell participations to one or more banks
or other entities other than a Disqualified Lender (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents (including all or a portion of its Commitments and the
Loans and LC Disbursements owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (g) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.13,
2.14 and 2.15 (subject to the requirements and limitations therein, including
Sections 2.15(f) and (g) (it being understood that the documentation required
under Sections 2.15(f) and (g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant agrees to be subject to the provisions of Section 2.18 as if it were
an assignee under paragraph (b) of this Section 9.04. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of Section
2.18 with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16(d)
as though it were a Lender hereunder. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and stated interest of each Participant’s interest in
the Loans or other obligations under the Loan Documents (each a “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in each Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


158
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Section 2.13, 2.14 or 2.15 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.15 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (c) and (f) of Section 2.15
as though it were a Lender (it being understood that that the documentation
required under Section 2.15(f) shall be delivered to the participating Lender).
(h)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.
(i)    No Assignments or Participations to the Borrower or Affiliates or Certain
Other Persons. Anything in this Section to the contrary notwithstanding, no
Lender may (i) assign or participate any interest in any Commitment, Loan or LC
Exposure held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender, or (ii) assign any
interest in any Commitment, Loan or LC Exposure held by it hereunder to a
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person) or to any Person
known by such Lender at the time of such assignment to be a Defaulting Lender, a
Subsidiary of a Defaulting Lender or a Person who, upon consummation of such
assignment would be a Defaulting Lender.
(j)    Multicurrency Lenders. Any assignment by a Multicurrency Lender, so long
as no Event of Default has occurred and is continuing with respect to any
Borrower, must be to a Person that is able to fund and receive payments on
account of each outstanding Agreed Foreign Currency at such time without the
need to obtain any authorization referred to in clause (c) of the definition of
“Agreed Foreign Currency”.
(k)    Certain matters Relating to Disqualified Lenders. The Administrative
Agent shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lenders. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Lender or (y) have any liability with respect
to or arising out of any assignment or participation of Loans, or disclosure of
confidential information, to any Disqualified Lender. The list of Disqualified
Lenders will be made available by the Administrative Agent to any Lender,
participant or potential Lender or participant upon request.


159
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
(b)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.


160
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever Currency) at any time held and other
obligations at any time owing by such Lender, the Issuing Bank or any such
Affiliate to or for the credit or the account of any Obligor against any of and
all the obligations of any Obligor now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or Issuing Bank,
irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement and although such obligations may be contingent and
unmatured, or are owed to a branch, office or Affiliate of such Lender or
Issuing Bank different from the branch, office or Affiliate holding such deposit
or obligated on such Indebtedness. The rights of each Lender, Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) which such Lender, Issuing Bank
or Affiliate may have; provided that in the event that any Defaulting Lender
exercises any such right of setoff, (a) all amounts so set off will be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, will be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
Lenders and (b) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such set-off and
application.
SECTION 9.09    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement and the other Loan Documents shall be
construed in accordance with and governed by the law of the State of New York.
(b)    Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.


161
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(c)    Waiver of Venue. The Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Service of Process. Each party to this Agreement (i) irrevocably consents
to service of process in the manner provided for notices in Section 9.01 and
(ii) agrees that service as provided in the manner provided for notices in
Section 9.01 is sufficient to confer personal jurisdiction over such party in
any proceeding in any court and otherwise constitutes effective and binding
service in every respect. Nothing in this Agreement will affect the right of any
party to this Agreement to serve process in any other manner permitted by law.
SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11    Judgment Currency. This is an international loan transaction in
which the specification of Dollars or any Foreign Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due to the Administrative Agent or any Lender hereunder or under
any other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due from the Borrower
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency,


162
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




the amount (if any) by which the sum originally due from the Borrower to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.
SECTION 9.12    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.13    Treatment of Certain Information; Confidentiality.
(a)    Treatment of Certain Information. The Borrower acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
(b)    Confidentiality. Each of the Administrative Agent (including in its
capacity as Collateral Agent), the Lenders and the Issuing Bank agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant


163
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, or (ii) any actual or prospective counterparty
(or its advisors) to any swap, derivative or securitization transaction relating
to the Borrower and its obligations or (iii) to any credit insurance provider
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the Loans and (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
the Issuing Bank or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower or (j) in connection with the
Lenders’ right to grant a security interest pursuant to Section 9.04(h) to the
Federal Reserve Bank or any other central bank, or subject to an agreement
containing provisions substantially the same as those of this Section, to any
other pledgee or assignee pursuant to Section 9.04(h).
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses (including any Portfolio
Investments), other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
(c)    Confidentiality of COF Rates. The Administrative Agent and the Borrower
agree to keep each COF Rate confidential and not to disclose it to anyone, and
the Borrower further agrees to cause its Subsidiaries to not disclose any COF
Rate, in each case, except for the following: (i) the Administrative Agent may
disclose any COF Rate to the Borrower pursuant to Section 2.12(a), (ii) the
Administrative Agent or the Borrower may disclose any COF Rate to any of its
Affiliates and any of its or their officers, directors, employees, professional
advisers and auditors, if any person to whom that COF Rate is to be disclosed is
informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the disclosing party, it is not practicable to do
so in the circumstances, (iii) to any person to whom information is required to
be disclosed in connection with, and for the purposes of, any litigation,
arbitration, administrative or other investigations, proceedings or disputes if
the person to whom that COF Rate is to be disclosed is informed in writing of
its confidential nature and that it may be price-sensitive information except
that there shall be no requirement to so inform if, in the opinion of the
disclosing party, it is not practicable to do so in the circumstance, or (iv) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process. The Administrative Agent and the Borrower agree to, and
the Borrower shall cause each of its Subsidiaries to, (to the extent permitted
by law and regulation) (x) inform each relevant Lender of the circumstances of
any disclosure made pursuant to this Section 9.13(c) and (y) notify each
relevant Lender upon becoming aware that any information has been disclosed in
breach of this Section 9.13(c). No Default or Event of Default shall arise under
Article VII(f) by reason only of the failure of any Borrower or any of its
Subsidiaries to comply with this Section 9.13(c).


164
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




SECTION 9.14    USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies each Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identify such Obligor in accordance with said Act. The Obligors will, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act and the Beneficial Ownership Regulation.
SECTION 9.15    Termination. Promptly (and in any event within 3 Business Days)
upon the Termination Date, the Administrative Agent shall direct the Collateral
Agent to, on behalf of the Administrative Agent, the Collateral Agent and the
Lenders, deliver to Borrower such termination statements and releases and other
documents reasonably necessary or appropriate to evidence the termination of
this Agreement, the Loan Documents, and each of the documents securing the
obligations hereunder as the Borrower may reasonably request, all at the sole
cost and expense of the Borrower.
SECTION 9.16    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


165
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
SECTION 9.17    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the Maximum Rate. If Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to Borrower. In determining whether
the interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Secured Obligations hereunder.
SECTION 9.18    Acknowledgement Regarding any Supported QFCs To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreements or instrument that is a QFC (such
support, “QFC Credit Support”) and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States)
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


166
262054502989.36.BUSINESS
US\20318313.19





--------------------------------------------------------------------------------




(b)    As used in this Section 9.18, the following terms have the following
meanings:
(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. § 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:
(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 252.82(b);
(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 47.3(b); or
(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R.§ 382.2(b).
(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, §§ 12 C.F.R.§ 252.82(b), 47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C. §
5390(c)(8)(D).
[Remainder of Page Intentionally Left Blank]




167
262054502989.36.BUSINESS
US\20318313.19



